DECEMBER 1986
COMMISSION DECISIONS
07-12-86
12-08-86
12-19-86
12-30-86
12-30-86

Sec. of Labor for Corbin, Corbin & Taylor
v. Sugartree Corp., Terco, Inc., etc.
(previously unpublished order)
Sec. of Labor for Yale Hennessee v.
Alamo Cnment Company
Garry Goff v. Youghiogheny & Ohio Coal
Kelley T·-ucking Company
Leo Klim~zak v. General Crushed Stone Co.

KENT 84-255-D

Pg. 1855

CENT 86-151-DM

Pg. 1857

LAKE 84-86-D
CENT 85-109
lORK 82-21-DM

Pg. 1860
Pg. 1867
Pg. 1871

KENT 84-185
WEVA 86-87-D
KENT 86-53
LAKE 86-50-D
WEVA 86-286
CENT 85-89-D

Pg. 1873
Pg. 1877
Pg. 1879
Pg. 1882
Pg. 1887
Pg. 1892

KENT 86-16
PENN 86-165
WEVA 86-444 ....D
KENT 85-183-D
WEST 86-76
WEVA 86-180-R
CENT 86-124-DM
WEST 81-186-M
WEVA 86-250-R
WEVA 86-371
SE
86-126
KENT 86-10-D

Pg. 1894
Pg. 1898
Pg. 1902
Pg. 1904
Pg. 1908
Pg. 1917
Pg. 1939
Pg. 1944
Pg. 1946
Pg. 1962
Pg. 1966
Pg. 1968

VA

Pg. 1976

ADMINISTRATIVE LAW JUDGE DECISIONS
12-03-86
12-03-86
12-04-86
12-04-86
12-05-86
12-08-86
12-09-86
12-09-86
12-10-86
12-12-86
12-12-86
12-12-86
12-16-86
12-16-86
12-16-86
12-17-86
12-18-86
12-19-86
12-23-86
12-23-86
12-23-86
12-24-86
12-24-86
12-31-86
12-30-86

Anlo Energy, Inc.
Johnny Wall v. Davidson Mining, Inc.
Tackett Mining, Inc.
Lester R. Copelin v. B&LS Contracting, Inc.
King's Mill Energy, Incorporated
Sec. Labor for DuWayne Schafer v.
Consolidation Coal Company
Twin Star Contracting Co., Inc.
Sugar Hill Limestone Company
Larry D. Swaney v. Southern Ohio Coal Co.
Ivan Moore v. Martin County Coal Corp.
Empire Energy Corporation
Consolidation Coal Company
Johnnie J. Delgado v. Barrett Industries
Cathedral Bluffs Shale Oil Company
Consolidation Coal Company
U.S. Steel Mining Co., Inc.
Drummond Company, Inc.
Sec. Labor for Ronnie D. Clark v.
Eldridge Coal Company
Sec. Labor for Donald R. Hale v. 4-A
Coal Company, Inc.
Kanawha Coal Company
Consolidation Coal Company
Sahara Coal Company, Inc.
Consolidation Coal Company
Southern Ohio Coal Company
Brown Brothers Sand Co. (Order)

85-29-D

WEVA 86-96-R
WEVA 86-153-R
LAKE 86-123
WEVA 85-183-R
WEVA 86-8-R
SE
86-23-M

Pg.
Pg.
Pg.
Pg.
Pg.
Pg.

1977
1982
1988
1990
1998
2022

DECEMB'ER 1986
Review was granted in the following cases during the month of December:
Secretary of Labor, MSHA v. Austin Power, Incorporated, Docket No.
CENT 86-40, etc. (Judge Koutras, November 10, 1986)
Secretary of Labor, MSHA v. Kelley Trucking Company, Docket No.
CENT 85-109. (Judge Merlin, Default Decision, July 21, 1986)
Review was denied in the following cases during the month of December:
Secretary of Labor for Yale Hennessee v. Alamo Cement Company, Docket
No. CENT 86-151-DM. (Judge Koutras, Petition for Interlocutory Review of
November 6, 1986 Order)
Secretary of Labor for Michael Hogan & Robert Ventura & UMWA v. Emerald
Mines Corporation, Docket No. PENN 83-141-D. (Judge Koutras, November 7, 1986.)
Leo Klimczak v. Ceneral Crushed Stone, Docket No. YORK 82-21-DM.
Melick, April 6, 1983)

(Judge

COMMISSION DECISIONS

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

July 16, 1986

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of JAMES CORBIN,
ROBERT CORBIN, and

A. C. TAYLOR
Docket No. KENT 84-255-D

v.

SUGARTREE CORPORATION,
TERCO, INC., and RANDAL LAWSON

BEFORE:

Chairman Ford; Backley, Doyle, and Lastowka, Commissioners

ORDER
BY:

Chairman Ford; Backley and Doyle, Commissioners
In connection with a Motion for Immediate Reinstatement, also ruled

on today, the Secretary of Labor has filed a Motion to Direct the Payment
of Sums into Escrow or, in the Alternative, to Direct Posting of a Bond
as Security. Respondent Terco, Inc., has filed an opposition to the
motion.

1855

Commissioner Lastowka, dissenting:
The Secretary of Labor's motion should be granted. The administrative
law judge has determined after a full hearing that complainants were
unlawfully discharged. The Secretary does not seek immediate payment to
the miners themselves of the damages awarded by the judge. 'Rather, the
Secretary desires only to have the operator post sufficient security to
ensure payment of the damages in the event that the operator's appeal is
unsuccessful. Certainly, the Commission is empowered to afford the
requested relief. 30 U.S.C. § 815(c)(3). Cf. Metric Constructors, FMSHRC
Docket No. SE 80-31-DM (Order of August 21,-l984); see Fed. R. App. P. 7.
The exercise of this authority is especially appropriate where one of
the respondents ceased operations shortly after the Secretary's institution of these discrimination proceedings and the major issue before the
Commission concerns the question of successorship.
In weighing the relative interests of the complainants and the
operator in this particular matter, I can discern no persuasive reason
why the interim security sought by the Secretary should not be provided.
Accordingly, I dissent from the denial of the Secretary's motion.

Distribution
Mary Griffin, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Guy E. Millward, Jr., Esq.
Millward & Jewell
P.O. Box 650
Barbourville, Kentucky 40906

1856

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 8, 1986

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA), on
behalf of YALE E. HENNESSEE
Docket No. CENT 86-151-DM

v.
ALAMO CEMENT COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka, and Nelson,
Commissioners
ORDER

BY THE COMMISSION:
In this discrimination proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), we review
for the first time a Commission administrative law judge's order of
temporary reinstatement under revised Commission Procedural Rule 44, 29
C.F.R. § 2700.44 (1986)(51 Fed. Reg. 16022 (April 1986)). For the
reasons that follow, we affirm the judge's order.
On April 22, 1986, complainant Yale E. Hennessee was discharged by
Alamo Cement Company ("Alamo") for alleged insubordination during the
course of a work refusal incident. The next day Hennessee filed a
complaint with the Secretary of Labor pursuant to section 105(c)(2) of
the Mine Act, 30 U.S.C. § 815(c)(2), asserting that Alamo had discharged
him unlawfully because he had refused to complete an assigned task under
unsafe conditions. On September 10, 1986, after commencing the required
investigation of the complaint and determining that it was not brought
frivolously, the Secretary filed an application with this independent
Commission for the temporary reinstatement of Hennessee. 30 U.S.C.
§ 815(c)(2). Alamo filed a request for a hearing on the application
pursuant to 29 C.F.R. § 2700.44(a)(l986). On October 23, 1986, a
hearing was held before Commission Administrative Law Judge George A.
Koutras.

1857

Following the hearing, Judge Koutras issued an order on November 6,
1986, directing Alamo to temporarily reinstate Hennessee. The judge
found that a "viable issue" was raised as to whether Hennessee's work
refusal, which preceded his discharge, was based in part on his reasonable, good faith belief that performing the task in question was hazardous.
Accordingly, the judge concluded that Hennessee's complaint was not
frivolous. On November 14, 1986, pursuant to 29 C.F.R. § 2700.44(e)
(1986), Alamo filed with the Commission a petition for review of the
judge's order. The Secretary has filed a brief in opposition.
We have reviewed carefully the evidence, pleadings, and briefs, and
conclude that the judge's order is supported by the record. The scope
of a temporary reinstatement hearing is limited to a determination by
the judge as to whether the miner's discrimination complaint is frivolously brought. 30 U.S.C. § 815(c)(2); 29 C.F.R. § 2700.44(c)(l986).
The judge appropriately found that the testimony and other evidence,
including certain evidence introduced by Alamo itself, raises a nonfrivolous issue as to whether Hennessee's discharge was in violation of
the Mine Act. We also find that the hearing afforded Alamo due process.
As relevant here, the essence of due process is the opportunity to be
heard. E.g., Boddie v. Connecticut, 401 U.S. 371, 378 (1971); Hodel v.
Virginia-SUrface Mining & Reel. Assn., 452 U.S. 264, 299-300 (1981).
Alamo has been heard in a pre-deprivation hearing, in which it was
allowed to present witnesses and evidence and to cross-examine the
government's witnesses. Cf. Southern Ohio Coal Co. v. Donovan, 774 F.2d
693 {6th Cir. 1985), reh'g-denied, 781 F.2d 57 (1986).
No view is intimated herein as to the ultimate merits of this case.
The only issue that has been decided is that Hennessee's complaint was
not frivolously brought. Alamo's request for a stay is denied, and the
judge's order is affirmed. This matter is remanded to the judge.
Further proceedings, on the part of all concerned, are to be conducted
expeditiously. See Secretary on behalf of Donald R. Hale v. 4-A Coal
Co., Inc., 8 FMSHRC 905, 907-08 (June 1986).

7il~C..

~m~ Jy~·, Lastow~a,

'-/-' / / _,..-;I
;

('--t--....._

' I

·

..

.,,:
~L............-v

Commissioner
{IJ

~
;

..Lh,.,_ ,

L. Clair Nelson, Commissioner

1858

Distrihution
David M. Thomas, Esq.
Fulbright & Jaworski
130l McKinney Street
Houston, Texas 77010.
Barry F. Wisor, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, Virginia 22203
Frederick W. Moncrief, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Administrative Law Judge George Koutras
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1859

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 19, 1986
GARRY GOFF
Docket No. LAKE 84-86-D

v.
YOUGHIOGHENY & OHIO COAL COMPANY

BEFORE:

Foxl, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
DECISION

BY THE COMMISSION:
This proceeding concerns a discrimination complaint filed by
Garry Goff pursuant to the Federal Mine Safety and Health Act of 1977,
30.U.S.C. § 801 et seq. (1982)(the "Act"). Following a previous
d.etermination bythe Commission that Goff's complaint stated a cause
of action under section 105(c)(l) of the Act, the matter was remanded
to Commission Administrative Law Judge Melick. The purpose of the
remand was to determine whether Goff was discriminatorily discharged by
the Youghiogheny and Ohio Coal Company ("Y&O") because he was "the subject
of medical evaluation and potential transfer" under the standards set
forth in 30 C.F.R. Part 90. 1/ 7 FMSHRC 1776 (November 1985). On remand,
the judge examined that issue and found that Goff was not discharged in
violation of section 105(c) (1). 2/ 8 FMSHRC 741 (May 1986) (ALJ).
The
Commission granted Goff's petition for discretionary review. For the
reasons that follow, we affirm.
1/
Under 30 C.F.R. Part 90, a miner determined by the Secretary of
Health and Human Services to have evidence of the development of pneumoconiosis is given the opportunity to work without loss of pay in an area
of the mine where the average concentration of respirable dust in the
mine atmosphere during each shift to which that miner is exposed is
continuously maintained at or below 1. 0 mill:tgrams per cubic meter of
air ("mg/m3 " ) .
:!:_/

Section lOS(c)(l) of the Act provides in part as follows:
No person shall discharge or in any manner discriminate
against or cause to be discharged or cause discrimination against
or otherwise interfere with the exercise of the statutory rights of
any miner ••• in any coal or other mine ••• because such miner •.•
is the subject of medical evaluations and potential transfer under
a standard published pursuant to section [101] of this [Act] •••.

30 U.S.C. § 815(c)(l).

1860

This proceeding began when Goff filed a complaint of discrimination
with the Department of Labor's Mine Safety and Health Administration
11
( MSHA").
Following investigation of the complaint, MSHA determined
that a violation of section 105(c)(l) of the Act had not occurred. Goff
then filed a complaint in his own behalf with this independent Commission
alleging that his discharge violated the Act. Y&O moved to dismiss the
complaint for failure·to state a cause of action. The administrative
law judge concluded that Goff's complaint was based on an allegation
that Goff was discriminated against because he suffers from Black Lung
(pneumoconiosis) and that such a complaint could be resolved only under
section 428 of the Black Lung Benefits Act, 30 u.s.c. § 901 et seq.
(1982)("BLBA"). Therefore, the judge granted the motion to dismiss.
6 FMSHRC 2055 (August 1984). On review, we reversed the judge's decision,
holding that a miner may state a cause of action under section 105(c)(l)
of the Mine Act by alleging discrimination based upon the miner being
"the subject of medical evaluations and potential transfer" under Part
90 and remanded the proceeding to the judge to determine whether Goff
had been discharged unlawfully.
Our task on review is to determine whether the judge properly
concluded that Goff was not discriminatorily discharged in violation of
section 105(c)(l) of the Act. A number of collateral issues were raised
by the complainant which lie outside the scope of our review and which
we do not address; for example, whether Goff in fact had pneumoconiosis,
which of the various doctors seen by Goff correctly diagnosed his medical
condition, and whether Y&O's leave policies were reasonable. Further,
our review in no way addresses any separate remedy Goff may be seeking
under section 428 of the BLBA. 30 U.S.C. § 938. 3/
I.

Goff worked as a supervisory foreman for Y&O from September 1976
until January 20, 1984. In August 1982, while employed at Y&O's Allison
Mine, Goff's doctor diagnosed him as having pneumoconiosis and Goff
thereafter was assigned to work primarily outside the mine. In October
1983, Goff again was diagnosed by his doctor as having pneumoconiosis.
3/

The BLEA is administered by the Employment Standards Administration
ESA11 ) of the Department of Labor. The Department of Labor is charged
with the duty under both the Mine Act and the BLBA to investigate pneumoconiosis-related discrimination complaints.. Accordingly, the Department's
MSHA and its ESA have entered into a Memorandum of Understanding ("MOU")
to coordinate their investigations and to clarify their jurisdiction and
procedures, 44 Fed. Reg. 75952 (Dec. 21, 1979).
Under the MOU, ESA makes the determination as to whether a violation
of section 428 of the BLBA has occurred and MSHA makes a determination
whether a violation of section 105(c) of the Mine Act has occurred. If
the aggrieved person proceeds with complaints under both sections, MSHA
proceeds first with the section 105(c) complaint and ESA may then proceed
with the section 428 complaint. The MOU reflects that the two sections
may provide different remedies.

(

11

1861

return to work the next day, he would be discharged. 6/ Goff testified
that he told Weber and Wurschum that he would be unable to work until
his doctor authorized his return. Goff did not report to work on January 20,
1984. .On January 21, he received a letter from Y&O dated the previous
day informing him that he was discharged for failing to report to work.
The letter stated that Goff's "allegation of not being able to work has
not been documented by medical certification" and noted that the results
of Goff's medical examination on January 13 did not indicate any reason
that would prevent Goff from working underground. On January 30, 1984,
Goff took a medical release dated January 24, 1984, to Weber, who indicated
that Y&O was not hiring.
On July 2, 1984, Goff received a letter from MSHA stating that
based on the chest x-ray reports he had sent to MSHA on January 14,
pneumoconiosis was indicated and he was eligible under Part 90 to work
in an area of the mine with an average concentration of respirable dust
at or below 1.0 mg/m3 of air. On August 8, 1984, however, Goff was further
advised by MSHA that because he no longer was employed at an underground
coal mine, Part 90 status was not applicable to him.
II.
In concluding that Y&O did not discharge Goff unlawfully, the judge
noted that for Goff to establish a violation of section 105(c)(l), Goff
had to prove that he engaged in protected activity and that his discharge
was motivated in any part by the protected activity. 8 FMSHRC at 743.
(Citing to Secretary on behalf of Pasula v. Consolidation Coal Co.,
2 FMSHRC 2786, 2799 (October 1980), rev'd on other grounds sub. nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir. 1981).)
With respect to the motivational issue, the judge indicated that there
was no evidence that any Y&O personnel knew, prior to Goff's discharge,
that he had filed a Part 90 application. 8 FMSHRC at 743-44. In addition,
the judge concluded that Y&O officials could reasonably have given
greater weight to the medical evidence they obtained from the Wheeling
Park Hospital medical evaluation of Goff, which indicated that Goff did
not have pneumoconiosis and was capable of working. 8 FMSHRC at 744.

6/

Dr. Elliott stated in his medical report:
Chest x-ray was within normal limits.
coniosis was seen.

No evidence of pneumo-

There was no evidence of any significant respiratory or
pulmonary disease physiologically.
I find no medical reason at this time that would prevent Mr.
Goff from being able to work underground as a supervisor.
8 FMSHRC at 742-43.

1862

Finally. the judge found that even if Y&O had known that Goff
applied for Part 90 status, Y&O would not have been motivated to discharge
him on that basis because Part 90 status would not have affected Goff's
work assignment as a labor foreman. 8 FMSHRC at 744. Under Part 90, a
qualifying miner is entitled only to transfer to a dust reduced area where
concentrations of respirable dust are at or below 1.0 mg/m 3 of air,
and the judge noted that Wurschum believed the dust concentrations in
the entire Nelms' Mine were less than 1.0 mg/m 3 of air. The judge further
noted that in 1984 the average respirable dust concentration in the
outby areas of the mine, where Goff ordinarily would have worked, was
0.55 mg/m3 of air and that even near the face the average concentration
was less than 1.0 mg/m 3 of air. 8 FMSHRC at 244. The judge concluded
that Goff had "failed in his burden of proving that Y&O was motivated in
any part in discharging him because he was 'the subject of medical
evaluation and potential transfer' under Part 90." 8 FMSHRC at 745.
III.

Eor the reasons that follow, we affirm the judge's conclusion that
Goff's discharge did not violate the Act. A complaining miner establishes
a prima facie case of prohibited discrimination under the Mine Act by
proving that he engaged in protected activity and that the adverse
action complained of was motivated in any part by that activity. Pasula,
2 FMSHRC at 2797-2800; Secretary on behalf of Robinette v. United Castle,
Coal Co., 3 FMSHRC 803, 817-18 (April 1981). The operator may rebut the
prima facie case by showing either that no protected activity occurred
or that the adverse action was not motivated in any part by protected
activity. Robinette, 3 FMSHRC at 818 n. 20. See also Donovan v.
Stafford Constr. Co., 732 F.2d 954, 958-59 (D.C. Cir. 1984); Boich v.
FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983)(specifically approving the
Commission's Pasula-Robinette test).
The medical examinations and procedures to which Goff was subjected
in this case were intended to determine whether he suffered from pneumoconiosis, an initial step in obtaining Part 90 status, and as such, were
protected activities. Further, Goff engaged in protected activity in
applying to MSHA for a det.ermination of his eligibility for Part 90
status. Like the medical evaluations, the application process is a
necessary preliminary step and comes within the statutory protection
afforded miners who are the "subject of medical evaluations and potential
transfer" under Part 90.
We conclude, however, that although these events constituted protected
activities, Goff did not i:.stablish that Y&O was motivated in any part by
knowledge of such protected activities.
Direct evidence of actual discriminatory motive is rare. Short of
such evidence, illegal motive may be established if the facts support a
reasonable inference of discriminatory intent. Secretary on behalf of
Chacon v. Phelps Dodge Corp., 3 FMSHRC 2508, 2510-11 (November 1981),
rev'd on other grounds sub. nom. Donovan v. Phelps Dodge Corp., 709

1863

F.2d 51 (D.C. Cir. 1983); Sammons v. Mine Services Co., 6 FMSHRC 1391,
1398-99 (June 1984). The present record contains no direct evidence
that Y&O was illegally motivated, nor does it support a reasonable
inference of discriminatory intent.
In examining the record for instances in which discriminatory
intent could be inferred, we note that, with respect to Goff's medical
evaluations of August 1982 and October 1983, Y&O did not discharge Goff
because of these evaluations. To the contrary, the record indicates
that Y&O accommodated Goff by assigning him work primarily on the surface.
Not until the Allison Mine closed in early January 1984, approximately a
year and a half after Goff's first diagnosis of pneumoconiosis, was he
transferred to underground work. !_/
Similarly, no inference of discriminatory intent can be inferred
from Y&O's response to Goff's medical evaluation of January 1984.
Substantial evidence supports the judge's conclusion that Y&O reasonably
relied upon Wheeling Park Hospital's January 1984 evaluation of Goff
which, based upon specific medical tests and x-rays, indicated that Goff
was fit to return to work.
With respect to Goff's Part 90 application, we affirm the judge's
finding that Y&O did not know prior to his discharge that Goff had filed
a Part 90 application. There is no evidence that Goff told supervisory
personnel at Y&O that he had applied or was going to apply for Part 90
status. Goff states that he told mine manager Wurschum on January 1984,
that he wanted to take one or two days off to "get x-rays taken" to
settle the situation concerning his pneumoconiosis. Goff Dep. 58, Tr.
188. According to Wurschum, Goff asked only whether he was going to be
allowed to take some days off and Goff said nothing about having x-rays
taken or applying for Part 90 status. Tr. 401. We note that Goff
actually filed his application on January 14, 1984. After that date
Goff easily could have notified Y&O personnel that he had filed for Part
90 status (for example: in his January 16, 1984, letter to Weber or at
the January 19, 1984, meeting). Goff did not do so. We hold that the
record therefore supports the judge's finding that there is no "evidence
that any Y&O personnel knew, prior to his discharge, that [Goff] had
filed a Part 90 application." 8 FMSHRC at 744.

7/ Goff also argues that Y&O interfered with his section 105(c)(l)
rights by failing to report his illness as required by 30 C.F.R. Part 50
when Y&O first became aware that he had been diagnosed with pneumoconiosis.
We do not agree. Under Part 50, an operator is required to report
illness, including pneumoconiosis, to the appropriate MSHA District
Office and to the MSHA analysis center in Denver. -30 C.F.R. §§ 50.20
and 50.20-6. Failure to report as required may be a viol'fltion of Part
50, but it does not constitute discrimination. The purpose of reporting
a miner's illness under Part 50 is to gather occupational illness statistics,
not to effectuate the rights of medical evaluation and transfer inherent
in Part 90 and protected by section 105(c)(l).

1864

Moreover, substantial evidence supports the judge's conclusion that
even if Y&O had known that Goff applied for Part 90 status, it is not
reasonable to believe it would have been motivated to discharge him on
that basis because Part 90 status would not have affected Goff's work
assignment. The Nelms Mine manager testified that during 1984 the
average concentration pf respirable dust in areas outby the faces was
0.55 mg/m3 of air, and the average concentration in inby areas was less
than 1.0 mg/m 3 of air. That testimony was not disputed. 8/ Nevertheless,
Goff stated in his letter to Weber that on the advice of his doctor, he
would be off work until he had a dust free job. Neither the Act nor Part
90 gives a miner with evidence of the development of pneumoconiosis the
right to work in a mining environment that is totally free of respirable
dust. Rather, section 203(b)(2) of the Act, 30 U.S.C. § 843(b)(2), and
30 C.F.R § 90.3(a) give a miner with evidence of the development of
pneumoconiosis the right to exercise an option to transfer to an area of
the mine with an average respirable dust concentration at or below 1.0
mg/m3 of air, not to cease work altogether.
There is no proof in this record that Goff would have encountered
excessive and impermissible respirable dust concentrations in his underground assignment. As previously indicated, there is persuasive evidence
that during 1984 the average concentration of respirable dust in areas
outby the.faces was 0.55 mg/m 3 of air and the average concentration in
inby areas was less than 1.0 mg/m3 of air.

By refusing to report to work until he was assigned a dust-free
job, Goff acted beyond the purview of section 203 of the Act and 30
C.F.R. Part 90. As such, his work refusal was not protected by the
statute.

Bf Although the mine manager's testimony was based on the results of
respirable dust samples taken pursuant to 30 C.F.R. Part 70, the results
are indicative of the respirable dust concentrations that Goff could
expect to encounter. They reflect average concentrations of respirable
dust in areas where Goff ordinarily would be expected to work. Tr. 355-56.

1865

IV.
We find that Goff did not establish that the protected activity,
being "the subject of medical evaluation and potential transfer", in any
way motivated Y&O to discharge him. Rather, Y&O discharged Goff hecause
he refused to report for work as ordered. We therefore affirm the
judge's dismissal of Goff's complaint.

~
.
/'?'
... ~.-e<.£~£d' .~,,(~

Richard V. Backley, CommissiOn~

Distribution
Garry Goff
57920 Rocky Fork Road
Jacobsburg, Ohio 43933
Gerald P. Duff., Esq.
Hanlon, Duff & Paleudis Co., LPA
46770 National Road West
P.O. Box 77
St. Clairsville, Ohio 43950
Administrative Law Judge Gary Melick
Federal Mine Safety and Health Review Commission
5203 Leesburg Pike, Suite 1000
Falls Church, Virginia 22041

1866

FEDERAL MINE SAFETY AND HEALTH REYl.EW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 30, 1986

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA)
Docket No. CENT 85-109

v.

KELLEY TRUCKING COMPANY

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners
ORDER

BY THE COMMISSION:
In this civil penalty proceeding arising under the Federal Mine
Safety and Health Act of 1977, 30 U.S.C. § 801 et seq. (1982), Commission
Chief Administrative Law Judge Paul Merlin issued an Order of Default on
July 21, 1986, finding Kelley Trucking Company ("Kelley Trucking") in
default and assessing a civil penalty of $400. Approximately four and
one-half months later, the Commission received a handwritten letter from
Curtis Kelley, president of Kelley Trucking, requesting a hearing. For
the reasons explained below, we deem this letter to constitute a request
for relief from a final Commission order, vacate the judge's default
order and remand for further proceedings.

On April 18, 1985, an inspector of the Department of Labor's Mine
Safety and Health Administration ("MSHA") issued Kelley Trucking a
citation pursuant to section 104(d)(l) of the Mine Act, 30 U.S.C.
§ 814(d)(l), and a withdrawal order pursuant to section 104(g)(l), 30
u.s.c. § 814(g)(l), alleging a violation of 30 C.F.R. § 48.25(a). This
enforcement action was taken on the grounds that two of the company's
drivers, hauling coal under contract at the Bokoshe N.W. Mine of Commercial Fuels, Inc. ("Commercial Fuels"), lacked required miner's training.
On June 20, 1985, MSHA's Office of Assessments, under the special assessment procedures of 30 C.F.R. § 100.5, notified Kelley Trucking that it
proposed a civil penalty of $400 for the alleged violation. On July 12,
1985, Kelley Trucking timely filed its "Blue Card" request for a hearing
before this independent Commissi~n. On August 20, 1985, the Secretary
of Labor filed a Complaint Proposing Penalty. The record indicates that
Kelley Trucking did not file an answer to the complaint.

1867

On April 25, 1986, approximately eight months after the Secretary's
complaint was filed, Judge Merlin issued an Order to Show Cause directing
Kelley Trucking to answer the complaint within 30 days or be placed in
default. On July 21, 1986, for failure to respond to the show cause
order or to file the requested answer, the judge issued an Order of
Default against Kelley Trucking directing it to pay the $400 civil
penalty proposed by the Secretary. Kelley Trucking did not file with
the Commission a request for review of the default order and review was
not directed by the Commission on its own motion. Accordingly, the
judge's default order became a final order of the Commission 40 days
after issuance. 30 U.S.C. § 823(d)(l).
On December 8, 1986, the Commission received by certified mail a
four-page, handwritten letter of explanation from Curtis Kelley, owner
of Kelley Trucking, attached to which was a copy of a letter dated July
30, 1986, on behalf of Kelley Trucking to Allen R. Tilson, Esq., of the
Secretary's Office of Solicitor in Dallas, Texas. In addition to contesting the violation and requesting a hearing, the December 8 letter
stated that after receiving "the letter" from Judge Merlin, "everytime I
would get any mail concerning this matter, I would answer ••• and would
ask for a hearing." Kelley stated specifically that he had answered the
April 25, 1986 show cause order, requesting a hearing, but had received
no response. The July 30, 1986 letter to the Secretary's Solicitor's
Office·explained Kelley's position generally and his inability to pay
the civil penalty in one lump sum.
The judge's jurisdiction in this matter terminated when his default
order was issued on July 21, 1986. 29 C.F.R. § 2700.65(c). Because the
judge's decision has become final by operation of law, Kelley Trucking's
request for a hearing mus~ be construed as a request for relief from a
final Commission decision incorporating by implication a late-filed
petition for discretionary review. See, e.g., M.M. Sundt Constr. Co.,
8 FMSHRC 1269, 1270-71 (September 1986). Two questions are presented:
(1) whether preliminary relief should be permitted by accepting Kelley
Trucking's letter as a late-filed petition for discretionary review; and
(2) whether the judge's default order should stand or Kelley Trucking's
failure to answer the complaint and show cause order should be excused
and the proceeding on the merits reopened. Id.
We address the first question with reference to the standards set
forth in Fed. R. Civ. P. 60(b)(l), which provides:

On motion and upon such terms as are just, the
court may relieve a party or his legal representative from a final judgment, order, or
proceeding for the following reasons:
mistake, inadvertence, surprise, or excusable
neglect; ••• or .•• any other reason justifying
relief from the operation of the judgment.
Kelley Trucking appears to be a small, independent trucking firm, and
has proceeded without benefit of counsel. On its face, Kelley Trucking's

1868

December 1986 letter also reveals a lack of understanding of relevant
Mine Act and Commission procedures and confuses the separate roles of
the Com.mission and the Department of Labor. We note in mitigation that
Kelley Trucking did arrange to have a letter sent to the Department of
Labor's Dallas Office explaining its general situation shortly after
issuance of the default order. Under the circumstances, we accept
Kelley Trucking's submission as a late-filed petition for discretionary
review. See Sundt, supra, 8 FMSRRC at 12 71.

As to the substantive aspects of Kelley Trucking's request, we have
observed repeatedly that default is a harsh remedy and that if the
defaulting party can make a showing of adequate or good cause for the
failure to respond, the failure may be excused and appropriate proceedings
on the merits permitted. Sundt, 8 FMSHRC at 1271. Rule 60(b)(l) factors
in the forefront, we find relevant the fact that the company appears to
be a small trucking firm, which has proceeded without benefit of counsel.
The company filed a timely "Blue Card" request for a hearing. Kelley
Trucking's December letter alleges that it submitted a response to the
judge's show cause order and that it communicated in good faith throughout
the proceedings below. The record does not contain any such response to
the show cause order. However, Kelley Trucking has raised the possibility
of an unintended failure of communication or breakdown in the mail
delivery system. On the present record, we cannot evaluate the credibility
of this assertion and are not prepared to rule summarily. Sundt, 8 FMSHRC
at 1271. In the interest of justice, we conclude that Kelley Trucking
should have the opportunity to present this position to the judge, who
shall determine whether relief from the default order is warranted.
For the foregoing reasons, the judge's default order is vacated and
the matter is remanded for proceedings consistent with this order.
Kelley Trucking is reminded to serve the opposing party with copies of
all its correspondence and other filings in this matter. 29 C.F.R.
§ 2700.7,

Ford B F d B. Ford, Chairman

~
~~ylq~o~
Last_wka,

@~'- fu_~,

L. Clair Nelson, Commissioner

1869

Distribution
Mr. Curtis Kelley
Kelley Trucking Company
H C 63, Box 10
Hodgen, Oklahoma 74939
Allen Reid Tilson, Esq.
Off ice of the Solicitor
U.S. Department of Labor
525 Griffin Street, Suite 501
Dallas, Texas 75202
Ann Rosenthal, Esq.
Office of the Solicitor
U.S. Department of Labor
4015 Wilson Blvd.
Arlington, VA 22203
Chief Administrative Law Judge Paul Merlin
Federal Mine Safety & Health Review Commission
1730 K Street, N.W., Suite 600
Washington, D.C. 20006

is10

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

December 30, 1986
LEO KLIMCZAK
Docket No. YORK 82-21-DM

v.
GENERAL CRUSHED STONE CO. , INC.

BEFORE:

Ford, Chairman; Backley, Doyle, Lastowka and Nelson,
Commissioners

ORDER
BY THE COMMISSION:
Leo Klimczak has filed with the Commission a motion seeking a new
hearing in this matter. On April 6, 1983, Commission Administrative Law
Judge Gary Melick issued a decision dismissing Mr. Klimczak's discrimination complaint; that decision became a final order of the Commission
by operation of the statute, and on lfarch 9, 1984, the United States
Court of Appeals for the Second Circuit affirmed the judge's decision.
5 FMSHRC 684 (April 1983)(ALJ), aff'd mem., No. 83-4122 (2d Cir. March 9,
1984). For the reasons that follow, the motion for a new hearing is
denied.
The basis of Klimczak's motion is an assertion that he has obtained
new evidence, which he claims establishes his complaint of discrimination.
Once a petition for review of a final Commission decision is filed in a
federal court of appeals, the Federal Mine Safety and Health Act of
1977, 30 U.S.C. § 801 et seq. (1982), provides that jurisdiction to
entertain a motion for-reave to adduce additional evidence rests
exclusively with the court while the petition is pending before it.
30 U.S.C. § 816(a). As noted above, this matter was reviewed in the
Second Circuit, and Klimczak did not seek permission during that
proceeding to adduce additional evidence.
Even assuming that the Commission has jurisdiction in this matter,
this motion, filed more than two and one-half years after the court's
decision, is seriously untimely (cf. Fed. R. Civ. '!?. 60(b), which provides
a one-year time limit for motions-re~uesting relief from a final judgment
on the basis of newly discovered evidence). Further, Klimczak fails to
demonstrate why this alleged new evidence could not have been discovered
earlier with the exercise of due diligence.

1871

Accordingly, the motion for a new hearing is denied.

Distribution
Mr. Leo Klimczak
210 West Adsworth Avenue
Avon, New York 14414
General Crushed Stone Company
No. 6 County Road
Honeoye Falls, New York 14472
Administrative Law Judge Gary Melick
Federal Mine Safety & Health Review Commission
5203 Leesburg Pike, 10th Floor
Falls Church, Virginia 22041

1872

ADMINISTRATIVE LAW JUDGE DECISIONS

\

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 3 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.
.
.

v.
ANLO ENERGY, INC.,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. KENT 84-185
A.C. No. 15-13862-03510
Peacock Mine No. 1

.
DECISION

Appearances:

Before:

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, TN, for
Petitioner;
Respondent did not appear at the hearing.

Judge Fauver

This case was brought by the Secretary of Labor for
assessment of civil penalties under the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801, et seq.
Respondent did not appear at the hearing, but submitted
a letter stating its position on the charges. Having
considered the letter, the hearing evidence, and the record
as a whole, I find that a preponderance of the substantial,
reliable, and probative evidence establishes the following:
FINDINGS OF FACT
1. At all relevant times, Respondent operated Peacock
Mine No. 1 at Greenville, Hopkins County, Kentucky.
It had
operated the Peacock Mine No. 1 since December 1, 1982. The
Peacock Mine No. 2 is an underground coal mine operating two
shifts per day, employing 15 to 20 employees, and producing
coal for resale in interstate commerce.
2. Respondent had a history of twelve violations of the
Act between December 1, 1982, and March 25, 1984, including
electrical, roof control, ventilation, methane monitor, and
two recordkeeping violations.
3.
In a spot inspection of the Peacock Mine No. 1 in
March, 1984, Inspector Curtis Haile found that around the
general face area water was ranging in depth from O to 10
inches. The floor of the mine was erratic in height, and the

1873

water level varied depending on the floor.
Inspector Haile
issued § 107(a) withdrawal order on March 26, 1984, after
finding an imminent danger because of defects in the power
center.
In connection with that order, on the same day he
issued Citations 2338752 and 2338753, which are the subject
of this proceeding.
4. Citation 2338752 was issued for a violation of 30
C.F.R. § 75.900 in that grounded phase protection was not
provided for three phase circuits on the power center.
Inspector Haile tested these circuits by simulating a ground
fault condition by the use of a five amp fuse.
He testified
that, during the first test on the first breaker, the breaker
tripped as normal, but when he checked the remaining
breakers, none of them would de-energize. He went back and
checked the first breaker and it also failed to trip. He
testi~ied that the first breaker test in which the breaker
tripped as normal was most likely faulty because of a carbon
arc or a very small wire connecting its zig zag transformer,
which burned out in the second test. He stated that when he
checked the power center to verify abatement, he found that
the grounding resistors had been completely bypassed. This
resulted in a grounded system with no circuit limitation.
Inspector Haile testified that it was highly likely this
condition would result in a fatal accident involving at least
one person should a ground fault condition appear on the
frame of any piece of equipment. He testified that a
reasonably qualified electrician would have detected the
condition upon testing, and that it was negligence to bypass
the grounding resistors.
5. Citation 2338753 was issued for a violation of 30
C.F.R. § 75.902 in that the ground monitoring circuits were
not operative on the main power center.
Inspector Haile
testified that ground monitoring circuits are required to
ensure that there is a viable ground wire continuously in
operation from the power system center to the frame of the
piece of equipment.
In the event that a ground fault occurs,
this would provide a path for energy to return from the frame
of the equipment to the power center where it would be
de-energized by a breaker.
Inspector Haile found three
separate circuits in which the ground wire monitor was not
functioning:
shuttle car number three, a satellite pump, and
shuttle car number two. None of these was tagged out and all
of them were available for use.
Inspector Haile testified
that it was likely that the satellite pump would be used
sometime in the near future and that the shuttle car circuits
were used routinely in coal ;;>reduction operations. This was
a very serious violation in that, at any given time, the
ground wire could sever due to faulty manufacture, a faulty
splice, or normal wear and tear.
If the ground wire were
severed and the machinery were involved in a ground fault,

1874

the hazard could result in a fatality.
monitors would be checked weekly.

Normally the ground

6. Respondent presented no claim or evidence of
financial hardship with respect to payment of the proposed
penalties.
DISCUSSION WITH FURTHER FINDINGS
The violation charged in citation 2338752 was due to
negligence in that the company knew or should have known of
the violation.
It was likely that the condition would cause
a fatality.
The violation charged in citation 2338753 was due to
negligence in that the company knew or should have known of
the violation.
It was a serious violation with a risk of a
fatality.
Respondent is a small operator within the meaning of the
Act.
Respondent had a total of 12 reported citations from
December 1, 1982, to March 25, 1984. Six of these citations
were significant and substantial and one was accompanied by a
§ 107Ca) order.
Prior violations include a cable violation,
a ground monitor violation, an improper identification of
circuit breaker violation, improper splicing of cables, and
improper inspection and cover plates.
The violations involved here were both abated within the
time given.
Considering all of the criteria of § llO(i) of the Act
for assessing civil penalties, Respondent is ASSESSED a
penalty of $900 for the violation charged in Citation 2338752
and a penalty of $550 for the violation charged in Citation
2338753.
CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in this proceeding.

2. Respondent violated 30 C.F.R. § 75.900 as alleged in
Citation 2338752.
3. Respondent violated 30 C.F.R. § 75.902 as alleged in
Citation 2338753.

1875

ORDER
Respondent shall pay the above civil penalties in the
total amount of $1.1450.00 within 30 days of this Order.

/. ~~ ~Ve/L.--

t.({\11iam Fadv':r
Administrative Law Judge
Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department
of Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN
37203 (Certified Mail}
John Baird, Agent for Service: Anlo Energy, Inc., 518
Hopkins Street, Greenville, KY 42345 (Certified Mail)
Kellan Lamb, Esq., Anlo Energy, Inc., P.O. Box 229,
Greenville, KY 42345 (Certified Mail)
Flem Gordon, Esq., Gordon & Gordon, P.s.c., 1500 Fredrica
Street, P.O. Box 390, Owensboro, KY 42302-0390 (Certified
Mail)
kg

1876

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 3 1986
JOHNNY WALL,

DISCRIMINATION PROCEEDING
Complainant

v.

Docket No~ WEVA 86-87-D
MSHA Case No. HOPE CD 86-1

DAVIDSON MINING, INC.,
Respondent

No. 1 Mine

ORDER OF DISMISSAL
Before:

Judge Koutras
Statement of the Case

This discrimination case was scheduled for a hearing on
October 21, 1986, in Beckley, West Virginia, and the parties
were so informed by my Notice of Hearing of August 6, 1986. On
September 25, 1986, complainant's counsel Kathryn R. Bayless
advised me by telephone that the parties agreed to settle the
matter, and that they would file their joint settlement agreement
with me within the next week.
In view of the settlement, the
scheduled hearing was cancelled, and the parties were so informed
by my order of October 9, 1986. The parties were requested to
file their settlement agreement with me by October 19, 1986.
They have failed to do so.
In view of the failure by the parties to file their settlement agreement with me, or to otherwise communicate with me
regarding the status of the case, I issued an order on
November 11, 1986, directing the parties to show cause why this
matter should not be dismissed because of their failure to
respond to my orders. The parties have again failed to respond.
ORDER
In view of the failure by the parties to respond to my
Orders, this matter IS DISMISSED.

-~Jn t~~~:J

Administrative Law Judge

1877

Distribution:
Kathryn R. Bayless, Esq., Bayless & Willis, 1626 North Walker
Street, Princeton, T/JV 24740 (Certified Mail)
David Burton, Esq., Burton & Gold, 1460 Main Street,
Box 5129, Princeton, WV 24740-5129 (Certified Mail)

P~O.

Mark M. Neil, Esq., John F. Rist, III, Esq., 1800 Harper Road,
Beckley, WV 25801 (Certified Mail)
/fb

1878

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 4 1986
CIVIL PENALTY PROCEEDING

OF LABOR,
MINE SAFETY AND HEALTH
AD.dINISTRATION (MSHA) ,
Petitioner

SECR~TARY

Docket No. KENT 86-53
A.C. No. 15-12129-03519

v.
No. 4 Mine
TACKETT MINING, INC.,
Respondent
DECISION
Appearances:

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennessee,
for the Petitioner.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of civil
penalty filed by the petitioner against the respondent pursuant
to section llO(a) of the Federal Mine Safety and Health Act
of 1977, 30 u.s.c. § 820(a), seeking a civil penalty assessment
of $900 for an alleged violation of mandatory safety standard
30 C.F.R. § 75.400, as stated in a section 104(d) (1) "S&S"
Citation No. 2470592 served on the respondent on August 7, 1985.
The citation was issued after an inspector observed an accumulation of loose coal and coal dust to a depth of 1 to 6 inches
along a belt conveyor.
The respondent filed a timely answer, and the case was
docketed for a hearing in Paintsville, Kentucky, with several
other cases during the hearing term November 18-20, 1986. However, in view of a proposed settlement agreement, no testimony
was presented at the hearing, and the petitioner was permitted
to file the proposed settlement motion for my consideration pursuant to Commission Rule 30, 29 C.F.R. § 2700.30, and it was
approved from the bench (Tr. 3).

1879

Discussion
In support of the proposed settlement disposition of this
case, the petitioner has submitted information pertaining to
the six statutory civil penalty criteria found in section llO(i)
of the Act.
In addition, the petitioner has submitted a full
discussion and disclosure as to the facts and circumstances
surrounding the issuance of the citation in question, and a
reasonable justification for the reduction of the original proposed civil penalty assessment.
The proposed settlement requires
the respondent to pay a civil penalty assessment of $300 for the
violation in question.
The information submitted by the parties reflects that the
respondent is a small mine operator with 11 employees and
25,000 tons of coal production in 1985. A letter from the
respondent's CPA reflects that the mine operated at a loss of
$16,384.27, for the year ending December 31; 1985, and expects
a loss as high as $50,000 for 1986. The parties agree that the
initial civil penalty proposal of $900 would affect the respondent's ability to continue in business
Conclusion
After carefui review and consideration of the pleadings,
arguments, and submissions in support of the motion to approve
the proposed settlement of this case, I conclude and find that
the proposed settlement disposition is reasonable and in the
public interest. Accordingly, pursuant to 29 C.F.R. § 2700.30,
the motion IS GRANTED, and the settlement IS APPROVED.
ORDER
Respondent IS ORDERED to pay a civil penalty in the amount
of $300 in satisfaction of the violation in question within
thirty (30) days of the date of this decision and order, and
upon receipt of payment by the petitioner, this proceeding is
dismissed.

12/
~
~~~4/ ~ /4-i·$'id~
7

-----/

J?'OO'ftJe /,(. Koutras
Administrative Law Judge

1880

Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department of
Labor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Mr. Jerry Tackett, President, Tackett Mining, Incorporated,
Post Office Box 1412, Paintsville, KY 41240 (Certified Mail)

G. Chad Perry, Esq., Perry & Preston, P.O. Drawer C, Paintsville,
KY 41240 (Certified Mail)
/fb

1881

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 4 1986
LESTER R. COPELIN,
Complainant

:

DISCRIMINATION PROCEEDING
Docket No. LAKE 86-50-D

v.
B & LS CONTRACTING, INC.,
Respondent

.
.
DECISION

Appearances:

Before:

Lee J. Hoefling, Esq., Rusk, OVerton & Hoefling,
Washington, Indiana for Complainant;
Martin J. Klaper, Esq., and Douglas C. Haney, Esq.,
Ice, Miller, Donadio & Ryan, Indianapolis, Indiana,
for Respondent.

Judge Broderick

STATEMENT OF THE CASE
Complainant contends that he was discharged from his job as
heavy equipment operator for Respondent because of activities
protected under the Federal Mine Safety and Health Act of 1977
(the Act).
Pursuant to notice, the case was called for hearing
on June 25, 1986 in Evansville, Indiana.
Lester Copelin
testified on his own behalf.
John Jackson, Cletus Taylor, Walter
Roy, Larry Spencer and James Craig tetified for Respondent.
Both
parties have filed post hearing briefs. Based on the entire
record and considering the contentions of the parties, I make the
following decision.
FINDINGS OF FACT
complainant worked for Respondent from about January, 1979
until he was discharged on April 9, 1985. He was a heavy
equipment operator, primarily operating a 992 Caterpillar loader
at Respondent's Apraw Mine, a surface coal mine near Washington,
Indiana.
His duties were to load overburden into the loader
bucket and take it to waiting dump trucks.
Prior to April, 1985,
his work was generally satisfactory except for some complaints of
being a little slow and not working well in the presence of water
in the pit. Complainant worked the night shift, from 6:00 p.m.
to 5:30 a.m.
He was paid $12.85 an hour.

1882

On a number of occasions beginning in about 1983,
Complainant complained to foremen Walter Roy and Larry Spencer
about the improper placement of light plants at the pit causing
glare and shadows, and making it difficult for the loader
operators to see very well. When these complaints were made, the
foremen generally attempted to move the light plants to minimize
the problem. There were instances when it was not possible to
relocate the light to avoid glare and shadows, and there were
other instances when the foremen ignored his complaints.
Complainant never complained to the Mine safety and Health
Administration about the placement of light plants. Similar
complaints were made by other loader operators and others working
in the pit area at night.
In about March, 1985, a highwall collapsed at the mine.
Larry Spencer, the foreman, in commenting on the collapse, stated
that accidents like that just happen occasionally. Complainant
told Spencer that they did not have to happen when cracks in the
wall were evident. Complainant complained to his foremen on
prior occasions of cracks in highwalls.
On April 3, 1985, night shift superintendent Frank Derman
asked Pit foreman Cletus Taylor why the 992 loader operated by
Complainant was being operated at such slow pace.
Derman
directed Taylor to talk to Complainant about why the work was
progressing so slowly. Complainant had been assigned to dig
out a ramp and haul it away from the coal seam. Taylor asked
Complainant if there was anything wrong with the loader and was
told that there was· not. Taylor operated the loader himself and
determined that there were no problems with it. He told
Complainant that he was going to have to pick up his rate of
speed and load a little faster.
There were no light plant
problems that night and the work was being performed on level
ground.
At the end of the shift on April 4, 1985 at between 6 and 7
a.m., Complainant approached John Jackson, Mine Superintendent
and told him that he had been reprimanded by Pit Foreman Taylor
for working too slowly. Complainant thought the reprimand was
unfair because he was getting as much out of the machine as it
was capable of. Jackson told him he would look into the matter.
Jackson timed the cycles of the 992 loader operators on the day
shift. The cycle times varied from 32 to 38 seconds. Cycle time
is the elapsed time from the dumping of a load in a truck,
returning to the spoil pile, loading the bucket and returning to
the truck.
At the beginning of the next night shift (April 4),
Jackson asked Taylor to time Complainant's cycles for 30 minute
time periods 2 or 3 times during the shift. Taylor did time his
cycles during three 30 minute periods. The average cycle time
was 60 seconds. Taylor also timed Complainant's cycles on

1883

April 4. The times ranged from 50 to 60 seconds. He also timed
the cycles on the day shift of April 5 and the cycle times varied
from 32 to 38 seconds. On Monday April 8, Jackson timed the
cycles on the day shift and they again ranged from 32 to 38
seconds. He timed.Complainant early in his shift on April 8, and
found his cycle times ranged from 50 seconds to 60 seconds plus.
Jackson then went to talk to Complainant and told him that he had
checked his complaint and found that Complainant's cycle times
were too slow and that his work pattern was inefficient. Jackson
said Complainant would have to improve quick or he would be
replaced. Complainant replied: "If you don't like my work, send
me down the road." (Tr. 50) Complainant was sent back to work
and Jackson went home (about 8 or 9 p.m.).
Jackson returned at
about 4 a.m., April 9 and again checked Complainant's cycle times.
They varied from 50 seconds to over 60 seconds. Jackson then
decided to terminate Complainant. He informed Complainant of the
decision at the beginning of the second shift on April 9.
The pit area where Complainant worked on April 3/4 was flat.
Complainant contends that on April 8/9 he was "digging downhill
at a reasonably steep angle • • • " (Tr. 12) He stated that the
angle of the slope was "probably four to one. 11 (Tr. 27)
Jackson stated that the slope was approximately 10 percent -"somewhere about 10 feet per hundred feet drop. 11 (Tr. 56)
Pit
Foreman Walter Roy stated that the slope on which Complainant
worked "wasn't near that steep (four to one)" (Tr. 96). He also
testified that the slope "wasn't flat.
It was comfortable."
(Tr. 99).
I find that on April 8/9 Complainant was digging on a
downhill slope of approximately a 10 percent grade, and this
grade should not significantly affect the cycle time of a loader
operator.
After his discharge, Complainant began working for Gohmann
Asphalt and Construction Company in May, 1985 as a heavy
equipment operator.
He was laid off in November, 1985, and
returned to work in March, 1986. He is paid $16.50 an hour.
ISSUES
1. Was Complainant discharged for activities protected
under the Act?
2.
so, what remedies are appropriate for the
discriminatory discharge?

1884

CONCLUSIONS OF LAW
1.

JURISDICTION

Respondent operated a surface coal mine subject to the Act.
Complainant was a miner and is protected by section 105(c) of the
Act.
I have jurisdiction over the parties and subject matter of
this proceeding.
2.

DISCRIMINATION-GENERAL RULE

Under the Act, a miner can establish a prima facie case of
discrimination by showing that he engaged in protected activity
and that the adverse action complained of was motivated in any
part by that activity. Secretary/Pasula v. Consolidation Coal
Co., 2 FMSHRC 2786 (1980), rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir.
1981); Secretary/Robinette v. United Castle Coal Co., 3 FMSHRC
803 (1981). The operator may rebut the prima facie case by
showing either that no protected activity occurred or that the
adverse action was not motivated in any part by protected
activity.
If the operator cannot rebut the prima facie case in
this manner, it may affirmatively defend by showing that it was
motivated also by the miner's unprotected activities and would
have taken the adverse action for the unprotected activites alone.
Pasula, supra; Simpson v. Kenta Energy Inc., 7 FMSHRC 1034
(1986).
3.

PROTECTED ACTIVITY

Complainant's complaints about the improper placement of
light plants causing glare and other obstructions to his vision
obviously were related to the safe operation of his loader.
Therefore, these complaints constituted activity protected under
the Act. Complainant's discussion with Spencer following the
highwall collapse in March, 1985 was a general statement of blame
and is too amorphous to constitute protected activity.
Complaints of visible cracks in the highwall would be protected.
However, Complainant's testimony concerning such complaints was
vague and totally lacking in specificity.
Refusal to work at a pace which would affect safety would be
protected under the Act.
But Complainant did not refuse to speed
up his cycle time.
He stated that he was unable to work at the
required pace. Inability to work at the speed required by a mine
operator is not protected by the Act. The evidence does not show
that because of safety concerns, Complainant worked at a slower
pace than Respondent demanded.

1885

ADVERSE ACTION AND MOTIVATION
Complainant was discharged ostensibly for working too slowly.
There is no evidence that his previous complaints regarding the
placement of light plants or the cracks in the highwall played
any part of Respondent's decision to discharge him. The evidence
is overhwelming that the decision to discharge was motivated
solely by Complainant's slowness in operating his machine.
Complainant contends that conditions in the pit made a 37 second
cycle time unsafe. However, he also testified that he "went as
fast as [heJ could" (Tr. 18). The thrust of his testimony is
that he was unable to work as fast as Respondent desired.
Whether it was fair to terminate an employee with 6 years
seniority on the basis of slow work performance for 3 or 4 days
is not an issue that I have to resolve.
I conclude that
Complainant~s discharge was not motivated in any part by activity
protected under the Act.
If it were, I would conclude that the
evidence establishes that Respondent would have terminated him in
any event for unprotected activities alone.
ORDER
Based upon the above findings of fact and conclusions, the
complaint and this proceeding are DISMISSED because the evidence
does not establish a violation of section 105(c) of the Act.

,/~ ,;4-13(/ll~;;i

cJ· Administrative
James A. Broderick
Law Judge
Distribution:
Lee J. Hoefling, Esq., Rusk, Overton & Hoefling, 101 East Walnut
Street, Washington, Indiana 47501 (Certified Mail)
Martin J. Klaper, Esq., Ice, Miller, Donadio & Ryan, One American
Square, Box 82001, Indianapolis, Indiana 46282-0002 (Certified
Mail)
slk

1886

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 5 1986
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

.

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 86-286
A.C. No. 46-01735-03539
Docket No. WEVA 86-317
A.C. No. 46-01735-03540

v.
KING'S MILL ENERGY,
INCORPORATED,
Respondent

Docket No. WEVA 86-318
A.C. No. 46-01735-03541
Ki~g's

Mill No. 1 Mine

DECISION
Appearances:

P~ge H. Jackson, Esq., Office of the Solicitor,
U.S. Department of Labor, Arlington, Virginia,
for Petitioner;
Paulo. Clay, Jr., Esq., King's Mill Energy,
Incorporated, Fayetteville, West Virginia, for
Respondent.

Before:

Judge Melick

These cases are before me upon the petitions for civil
penalty filed by the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977, 30
U.S.C. § 801 et seq., the "Act," charging King's Mill Energy,
Incorporated (King's Mill) with regulatory violations and
seeking an appropriate civil penalty for each violation.
At
hearings held in Charleston, West Virginia the parties agreed
to settle all but one of the citations at issue proposing a
reduction in penalties from $995 to $745.
I have considered
the representations and documentation submitted in connection
with the settlement proposal and I conclude that the proffered
settlement is appropriate under the criteria set forth in
section llO(i) of the Act.
The remaining citation, Citation No. 2715285,alleges a
"significarit and substantial" violation of the operator's
roof control plan under the standard at 30 C.F.R. § 75.200
and charges as follows:
The approved roof control plan, permit no.
4-RC-11-70-1123-13 was not being followed in that a
miner was permitted to work inby permanently and
temporarily supported roof in the last cross-cut

1887

between the No. 4 and No. 5 entries on the North
Mains Section. A roof fall occurred fatally
injuring the miner. The fall measured 15'9" X 7'7"
and 0-8 inches thick.
King's Mill admits that it violated the roof control
plan as alleged and concedes that the violation was "significant and substantial" and serious. It argues only that the
proposed penalty of $3,000 was excessive in that the violation was not the result of its negligence.
The relevant provisions of the roof control plan read as
follows:
When loose, broken, or drummy roof is encountered,
mining shall be discontinued and bolts shall be
installed on 4-foot lengthwise and crosswise
spacing to within 4 feet of the face before mining
is resumed. When mining in conditions described
above, the length of the miner runs shall be
limited to a depth that no person will be required
to advance inby the last row of bolts during mining
operations. (Government Exhibit 5 page 18 ~ 4)
MSHA's undisputed investigative report reads, as
relevant hereto, as follows:
On Tuesday, November 5, 1985, at about 7:50 a.m.,
the day shift production crew under the supervision
of Charles Sawyers, section foreman, arrived on the
north mains (013 MMU) section. Sawyers conducted a
preshift examination of the section and assigned
work duties. Mining, with a Wilcox Mark 22 continuous mining system, was started in the No. 3 to
No. 2 crosscut and then continued in the No. 3
entry face.
According to Franklin Scott, continuous miner
operator, and Frank Stevens, front bridge conveyor
operator, the roof became drummy'and loose in the
No. 3 entry face area as the coal was cut from the
mine roof. Mining was stopped and the continuous
mining machine trammed out of the No. 3 entry into
the No. 4 to No. 5 entry crosscut. This crosscut
had been mined through into the No. 5 entry by this
section crew on November 4, 198~. According to
Sawyers, the cut through lift was about 14 feet
wide and was done to provide better face ventilation across the section. This cut through was roof
bolted during the evening shift on November 4, 1985.
Scott stated that he trammed the continuous mining
machine into the mined through area and mined two
or three runs Clifts) across th~ coal face, which

1888

further opened the crosscut into the No. 5 entry.
Sawyers was helping Ronald Lane, timberman, set
timbers and clean the right side of the crosscut
opening during this mining. Sawyers then
instructed Scott to move the continuous mining
machine back into the crosscut and shear (slab)
the left ribline to widen the crosscut so that the
continuous mining system could be advanced into the
No. 5 entry. Sawyers then left the area to conduct
a preshift examination for the evening shift. Lane
crossed the bridge conveyor to the left side of the
crosscut and Scott moved the mining machine back.
Scott began shearing the rib line and Lane followed
timbering and cleaning along the left rib beside
the mining machine.
During this mining a portion of the newly exposed
roof, measuring 15' 9" X 7' 7" X 0-6" thick, fell
along the sheared left rib. Scott stated that he
was not facing the rib at the time of the fall and
due to low mining height limiting his visibility,
was unsure as to the whereabouts of Lane. Scott
stopped the machine, crossed the bridge conveyor,
and saw that Lane had been covered with the fallen
slate. Scott summoned the foreman and mine electrician, Albert Sawyers, for help. These men used
a lifting jack with timbers for blocking and recovered
Lane from under the rock. Lane was examined and no
vital signs found.
Lane was transported to the
surface into an awaiting ambulance and taken to a
local hospital where he was pronounced dead on
arrival.
It is undisputed that had the fallen rock been tested by
the sound and vibration method prior to its falling it would
have sounded "drummy" and that the cited area had not been
roof bolted. The evidence also shows that the deceased had 7
years underground coal mining experience, had completed 9
days of training at the· King's Mill No. 1 mine and had been
working by himself at this mine for 4 or 5 days. Mine Superintendent Burke had also personally reviewed the roof control
plan with the deceased.
In addition before he left the
deceased on the day of this incident the section foreman had
reminded the deceased that the top was "drummy" in the crosscut and had warned him to stay on the right side of the
cross-cut away from the endangered ar.ea.
Superintendent Burke observed that the deceased was in
violation of company policy by placing himself inby permanent
supports under these circumstances. Burke had fired 2 miners
for similar violations of company policy. He could offer no
explanation as to why the deceased had violated this policy
on this occasion.
1889

In arguing that the Respondent was negligent the government maintains that the deceased was a new employee with less
than 3 weeks experience and had not been subject to a
"written" training program. This argument does not however
take into consideration that the deceased was a miner with
many years experience and had been specifically trained in
the roof control provisions barring miners inby roof bolts
where drummy conditions existed. ·The government's argument
also fails to take into consideration the undisputed evidence
that Sawyers specifically warned Lane about the drummy roof
conditions in the cross-cut at issue and told him to stay on
the right side of the cross-cut, an area which had been
properly supported.
The government next contends that the operator's negligence may be shown by the fact that the section foreman had
taken the deceased inby the roof bolt support on the right
side of the No. 5 entry earlier on the shift at a time when
the continuous miner was allegedly cutting coal.
It is
undisputed however that the miner was not in fact cutting
coal when Sawyers and Lane were at the right side of the No.
5 entry. Moreover it is clear that this area was not a
"drummy" area and it was accordingly permissible for miners
to be in the area that was then supported by timbers. Thus
it was not a violation of the roof control plan for Sawyers
and Lane to have positioned themselves in the noted area and
Lane could not therefore have inferred from this positioning
that it was somehow acceptable to violate the roof control
plan. Under the circumstances there is insufficent evidence
to support a finding of operator negligence as alleged.
In assessing a penalty for this ~iolation I have also
considered that the operator is small in size and has a
moderate history of violations. There is also no dispute
that the violation was abated in accordance with MSHA's
directives.
Under the circumstances a penalty of $100 is
deemed appropriate for the violation.
ORDER
King's Mill Energy Incorporated is dire~ted to pay civil
penalties of $845 within 30 days of the date of this decision.

I

n
l

I

; \

i

•I

·

,\

' I(/,_,.-~

I

.'

\)

:; '' - .\....__ __ j . \."----.....

\
I

1

gary M lick
\ \
Admini~trative\Law Judge
;
.

1890

\

\

.>

'

'

\i

\

-,.

Distribution:
Page H. Jackson, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd., Rm 1237A, Arlington, VA
22203 (Certified Mail)
Paul O. Clay, Jr., Esq., King's Mill Energy, Inc., P.O. Box
871, Fayetteville, WV 25840 (Certified Mail)
rbg

1891

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
ON BEHALF OF
OuWAYNE SCHAFER,
Complainant

DEC 8. 1986
DISCRIMINATION PROCEEDING

.. Docket No. CENT 85-89-D
Glenharold Mine

v.
CONSOLIDATION COAL COMPANY,
Respondent

.
..

SUPPLEMENTAL DECISION
Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Complainant;
Gregory Lange, Esq., Richardson, Blaisdell, Isakson
and Lange, Hazen, North Dakota,
for Respondents1
Deborah Fohr Levchak, Esq., Office of the General
Council, Basin Electrical Power Cooperative,
Bismarck, North Dakota,
for Respondents.

Before:

Judge Lasher

In accordance with the decision in this matter dated October
17, 1986, the parties have conferred and reached a stipulated
agreement as to the costs and expenses incurred by the individual
complainant, DuWayne Schafer, in connection with the institution
and prosecution of this proceeding in the total sum of $273.76.
Pursuant to such agreement, Respondent agrees to immediately pay
such sum to Complainant and indicates· it is in the process of
doing so. Accordingly, this agreement is approved.
Respondent also indicates that it has complied with or is in
the process of complying with the requirements of my initial
decision herein with respect to Ca) removing the letter of
reprimand from Complainant Schafer's personnel file and its
records, (b) posting of the decision, and payment of civil
penalty. The cooperation of the parties in bringing this matter
to resolution is appreciated.

1892

This supplemental decision, in .combination with my original
decision, constitutes final disposition of this matter before me
and, upon its issuance by the Commission's Executive Director,
terminates my jurisdiction herein pursuant to Commission rule
65 ( c) •

~/#: ~-?i--··

Michael A. Lasher, Jr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S.
Department of Labor, 1585 Federal Building, 1961 Stout Street,
Denver, co 80294 (Certified Mail>
Gregory Lange, Esq., Richardson, Blaisdell, Isakson & Lange, 206
Central Avenue N., Hazen, ND 58545 (Certified Mail)
Deborah Fohr Levchak, Esq., Office of General Counsel, Basin
Electric Power Cooperative, 1717 E. Interstate Avenue, Bismarck,
ND 58501 (Certified Mail)
/bls

1893

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 9 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. KENT 86-16
A.C. No. 15-15103-03505

v.
No. 1 Mine
TWIN STAR CONTRACTING
COMPANY , INC • ,
Respondent
DECISION
Appearances:

Mary Sue Ray, Esq., Office of the Solicitor,
U.S. Department of Labor, Nashville, Tennesse~,
for Petitioner;
Jerry Pelphrey, President, Twin Star Contracting
Company, Paintsville, Kentucky, pro se, for
Respondent.

Before:

Judge Koutras
Statement of the Case

This proceeding concerns a proposal for assessment of
civil penalty filed by the petitioner against the respondent
pursuant to section llO(a) of the Federal Mine Safety and
Health Act of 1977, 30 u.s.c. § 820(a), seeking a civil penalty
assessment of $400 for an alleged violation of mandatory safety
standard 30 C.F.R. § 77.1606(c). The respopdent filed an answer
denying the violation, and a hearing was held in Paintsville,
Kentucky, on November 18, 1986.
Issues
The issues presented in this proceeding are as follows:
1. Whether the respondent violated the cited
mandatory safety standard, arid if so, the appropriate civil penalty to be assessed for the violation based on the cr~teria found in section
llO(i) of the Act.

1894

2. Whether the inspector's "significant and
substantial" (S&S) finding concerning the violation
is supportable.
Applicable Statutory and Regulatory Provisions

1. The Federal Mine Safety and Health Act of 1977,
Pub. L. 95-164, 30 u.s.c. § 801 et seq.
2.

Section llO(i) of the 1977 Act, 30 U.S.C. § 820(i).

3.

Commission Rules, 20 C.F.R. § 2700.l et seq.
Discussion

Section 104(d) (1) "S&S" Order No. 2468943, was served on
the respondent at 3:15 p.m., on August 12, 1985, by MSHA
Inspector R. C. Hatter.
The inspector cited a violation of
30 C.F.R. § 77.1606(c), and the condition or practice is
described as follows:
The cat rock truck No. Pl20 exhibits an equipment defect affecting safety, not corrected prior
to use of such truck, which is being used for spoil
haulage in the pit, in that the outer edge of the
rt. rear tire is badly worn and in one location
approx. 3' long x 12-14" wide, the outer tread is
gone and at least 10 or more layers or plies are
worn through.· The condition can result in a blowout which can cause accident resulting in a serious
injury.
Such truck is subject to use on two shifts.
Such condition is caused by an unwarrantable failure.
30 C.F.R. § 77.1606(c) provides as follows:
"Equipment
defects affecting safety shall be corrected before the equipment
is used."
Petitioner's Te

and Evidence

MSHA Surface Mine Inspector R. C. Hatter, testified as to
his background and experience, and he confirmed that he inspected
the mine on August 12, 1985, and issued the order
question.
He confirmed that
issued the violation
ter observing that
the right rear tire on a rock haulage truck which was
operation on the haulage road was badly worn. He described the condition of the tire and believed it was a safety hazard.
In his

1895

view, the condition of the tire presented a possible "blow-out"
hazard. He confirmed that abatement was achieved within
approximately 2 hours of the issuance of the order, and that
the worn tire was replaced with a new one (Tr. 5-33; 63-64).
Respondent's Testimony and Evidence
Loyal E. Tackett, respondent's mine foreman, confirmed that
he was aware of the condition of the tire in question, and given
the prevailing conditions, including the speed of the trucks
operating on the haulage road, the road terrain, and the fact
that the truck normally travelled a distance of 400 to 500 feet,
he was of the opinion that the condition of the tire did not
present a hazard. He explained that tire maintenance is performed by a local contractor, and he identified a copy of a
purchase order dated August 9, 1985, indicating that a replacement tire for the truck was on order at the time the violation
was issued (Exhibit R-3, Tr. 38-51) •· He also confirmed that a
new tire was installed on the cited truck to abate the violation
on the same day that it was issued, and he identi::ied a.copy of
a sales receipt reflecting that the cost of the new tire was
$2,223.02.
Jerry Pelphrey, President, Twin Star Contracting Company,
testified as to the condition of the tire in question, and in
his view, it did not present a safety hazard. He confirmed
that he is no longer in business at the No. 1 Mine, and stated
that he closed down the operation in September, 1985, and with
the exception of two drills, he has sold all of his equipment.
He confirmed that abatement was achieved within 2 hours of the
issuance of the order by the inspector by the installation of a
new tire, and he asserted that a replacement tire had been
ordered to replace the worn tire observed by the inspector
(Tr. 51- 5 3 ; 7 6-7 9) .
At the conclusion of the testimony in this case, the
parties agreed to settle the dispute by a mutual agreement
requiring the respondent to pay a civil penalty assessment in
the amount of $200 for the violatio~ in question. Mr. Pelphrey
stated that he was ready, willing, and able to pay the settlement amount and would remit payment to MSHA upon receipt of my
decision and order in this case.
After review and consideration of all of the evidence,
testimony, and arguments presented by the parties, including
the requirements of Commission Rule 30, 29 C.F.R. § 2700.30,
I issued a bench decision approving the proposed settlement by
the parties.
I took particular note of the fact that the

1896

respondent was a small mine operator, and that its reported coal
production in 1985 was 14,150 tons.
I
so considered the fact
that the respondent is no longer in business, and that its prior
history of assessed violations for the 2-year period August 12,
1983 through August 11, 1985, consists of 19 section 104(a)
citations and one section 104(d} (1) citation.
The total civil
penalty assessments for these prior violations is $820, and the
respondent has paid the full amount for all of these assessments.
ORDER
The respondent IS ORDERED to pay a civil penalty assessment
in the amount of $200 in satisfaction of section 104(d) (1)
Order No. 2468943, August 12, 1985, 30 C.F.R. § 77.1606(c).
Payment is to be made to MSHA within thirty (30) days of the
date of this decision and order, and upon receipt of payment,
this matter is dismissed.

Distribution:
Mary Sue Ray, Esq., Office of the Solicitor, U.S. Department
Labor, 280 U.S. Courthouse, 801 Broadway, Nashvi
, TN
37203 (Certified Mail)
Mr. Jerry Pelphrey, President, Twin Star Contracting Company,
Inc., 414 Broadway, Paintsville, KY 41240 (Certified Mail and
Regular Mail)
/fb

1897

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 9 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDINGS
Docket No. PENN 86-165
A.C. No. 36-02786-03510

v.
Docket No. PENN 86-192
A.C. No. 36-02786-03511

SUGAR HILL LIMESTONE COMPANY,
Respondent

Sugar Hill Strip·
DECISION
Before:

Judge Melick

By notice dated August 12, 1986, these cases were set
for consolidated hearings to commence on October 7, 1986, in
State College, Pennsylvania. The Secretary thereafter
requested postponement because of the absence of a witness
and the Respondent concurred in the request. By mailgram
notice issued October 3, 1986 (followed by another notice by
certified mail dated October 6, 1986) those hearings were
rescheduled to commence November 4, 1986, in Pittsburgh,
Pennsylvania. On October 9, 1986, this office received a
copy of the above mailgram returned from Russell A. Smith on
behalf of Respondent Sugar Hill Limestone Company (Sugar
Hill) with the following handwritten notice thereon:
As we discussed on Friday 10/3/86 - Pittsburgh
would be farther from us than State College. Could
we possibly have these hearings in Jefferson County.
We cannot afford to lose a day of work to attend
these hearings.
The undersigned responded to Mr. Smith on October 14,
1986, indicating that it was apparent that the hearings in
the cases would in any event take a full day, that several
other Commission cases were already scheduled for hearings in
Pittsburgh that same week and that his particular request
could not be accomodated. It was further noted that the
distance from the mine site to Pittsburgh was not excessive
and Mr. Smith was reminded that the failure of a representative to appear at the scheduled hearing could result in a
default decision against the Respondent.

1898

A notice of the specific hearing site was thereafter
issued on October 23, 1986, designating the assigned courtroom in Pittsburgh. Subsequently, one day before the
scheduled hearing, this office received a letter from Sugar
Hill stating as follows:
This letter is to inform you once again that there
is no way that we can make a hearing in Pittsburgh.
It is not a seventy mile trip but closer to one
hundred and fifteen or twenty miles and when you
consider Pittsburgh traffic a three to four hour
trip.
we feel since this happened in Jefferson County and
not Allegheny that is where.the case should be
handled.
We could arrange the use of the Reynoldsville Fire
Hall Meeting Room at no cost if that would be
suitable.
No representative of the operator subsequently appeared
at. the hearings as scheduled and accordingly an order to show
cause was issued pursuant to Commission Rule 63, 29 C.F.R. §
2700.63, requiring a response on or before November 17, 1986.
In a letter received November 17, 1986 Mr. Smith stated as
follows:
As we explained in our letter of 10-28-86; we feel
we should be entitled to a hearing in Jefferson
County.
It is impossible for us to travel to
Pittsburgh for hearing. We have many responsibilities to take care of daily and these must be
done, and can be done in the time it would take us
to travel the 100 plus miles each way. Another
reason for us not reporting on November 4th was due
to elections being held and to be in Pgh by 9:00
A.M., we would have had to leave before the polls
opened. We hope you will find these adequate
reasons.
It is the established law that the location of hearing
sites is in the discretion of the Commission Administrative
11
Law Judge.
In setting the hearing site he shall give due
regard to the convenience of and necessity of the parties or
their representatives and witnesses, the availability of
suitable hearing facilities, and other relevant factors. 11
5 u.s.c. § 554(b); 30 u.s.c. § 815(d); Commission Rule 51,
29 C.F.R. § 2700.51; Secretary v. Cut Slate Inc., 1 FMSHRC
796 (1979).
See also Secretary v. Sewell Coal Company, 2
FMSHRC 2479 Cl980).
In selecting a hearing site the judge

1899

must therefore balance the public interest and due execution
of the agency's functions with the convenience of the parties.
Sewell Coal Company, supra at 2481.
In balancing these interests in these cases the undersigned was confronted with the fact that 3 other cases from
the same region had also been scheduled for hearing the same
week in Pittsburgh, that because of his caseload the judge
had already scheduled trials for every work week for the
following 4 months none of which were located in areas closer
to Reynoldsville, and that while the judge had other cases to
set for hearing in Pittsburgh after March he had no cases
involving litigants in areas closer to Reynoldsville.
The litigants in the other cases before this judge are
entitled to prompt hearings and disposition of their cases,
and, accordingly, to best utilize limited judicial resources
and maintain prompt disposition of cases the undersigned
generally schedules cases for hearing in a centralized
geographical location for the convenience of the maximum
number of litigants.
In these particular cases I also considered that the
distance from the mine site to Pittsburgh was not excessive
(administrative notice may be taken of the American Automobile Association's estimate of 95 miles from Reynoldsville,
Pennsylvania to Pittsburgh) and that counsel for the
Secretary had preferred that based on the number of witnesses
he anticipated calling in these cases that trial would take a
full day whether it was held in Pittsburgh or Reynoldsville.
Mr. Smith also claims he would have been unable to vote had
be travelled to Pittsburgh. However he overlooks the availability of absentee balloting, a simple procedure which has
been followed by the undersigned on this and many other
occasions.
The lack of a courtroom or comparable facility and the
lack of accomodations in the Reynoldsville area meeting the
governmental budgetary ceiling were also factors, albiet
secondary, considered in locating these hearings in Pittsburgh.
Within this framework I find that Sugar Hill must be
held in default for failing to appear at the scheduled
hearings in Pittsburgh. Accordingly the penalties proposed
by the Secretary in these proceedings are now final.
Commission Rule 63, 29 C.F.R. § 2700.63.

1900

ORDER
The Sugar Hill Limestone Company is hereby directed to
pay civil penalties of $1,492 within 30 .days of the date of
this decision.

~ fl,l~
\

Distribution:

\

I

· (

Gary Melick \ \ ,. L \_,..,_
\
.Adminik>trativa Law Judge'I
i\
\
\\

\.

',,

' \

William T. Salzer, Esq., and Lind~ ',M. Heniy, Esq., Office of
the Solicitor, U.S. Department of Labor, Room 14480-Gateway
Building, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Mr. Russell A. Smith, Partner, Sugar Hill Limestone Company,
P.O. Box 69, Reynoldsville, PA 15851 (Certified Mail)
rbg

1901

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 10 1986
LARRY D. SWANEY,
Complainant

v.

DISCRIMINATION PROCEEDING
Docket No. WEVA 86-444-D
MSHA Case No. MORG CD 86-10

SOUTHERN OHIO COAL COMPANY,
Respondent

Martinka No. 1 Mine

ORDER OF DISMISSAL
Before:

Judge Koutras

On November 25, 1986, I issued an Order to Show Cause
requiring the complainant to explain why his complaint should
not be dismissed because of his failure to respond or even
acknowledge the respondent's repeated discovery requests.
The
complainant has been totally unresponsive to the respondent's
certified and regular first class mailings, and they have been
returned "unclaimed" by the Post Office Department. My show
cause order was issued in response to the respondent's motion
to dismiss the complaint.
In addition to the matters pleaded by the respondent in
support of its motion to dismiss, the complainant has failed
to acknowledge the Notice of Hearing issued on September 24,
1986, and a subsequently issued Notice of Continuance issued
on October 8, 1986, and the Post Office Department returned
both notices as "unclaimed." The latter notice was mailed by
certified mail and regular first class mail.
My show cause order was mailed by both certified mail and
regular first class mail, and the respondent has again failed
to respond even though he was advised to respond either in
writing or personally by collect telephone call to my office.
He has done neither, and has not since been heard from.
Under the circumstances, in view of the complainant's
failure to respond to the respondent's legitimate discovery

1902

requests, and to my show cause order, this case IS DISMISSED.
The hearing scheduled for Morgantown, West Virginia, on
December 16, 1986, IS CANCELLED.

Distribution:
Mr. Larry D. Swaney, Route 3, Box 410A, Morgantown, WV 26505
(Certified Mail and Regular Mail)
David A. Laing, Esq., Alvin J. McKenna, Esq., Porter, W~ight,
Morris & Arthur, 41 South High Street, Columbus, OH 43215
(Certified Mail}
/fb

1903

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 12 1986
DISCRIMINATION PROCEEDING

IVAN MOORE,
Complainant

Docket No. KENT 85-183-D

v.
MARTIN COUNTY COAL CORP.,
Respondent

.
..
.

DECISION
Appearances:

Before:

William Reaves, Esq., Ashland, Kentucky, for
Complainant; Edwin s. Hopson, Esq., Louisville,
Kentucky, and Leo A. Marcum, Esq., Inez,
Kentucky, for Respondent

Judge Fauver

This proceeding was brought by Complainant under section
105(c) of the Federal Mine Safety and Health Act of 1977, 30
u.s.c. § 801,
seq. Complainant charges a violation of section
105(c) based upon Respondent's constructive discharge of him on
April 11, 1984.
Based on the hearing evidence and the record as a whole, I
find that a preponderance of the reliable, probative, and substantial evidence establishes the following:
FINDINGS OF FACT
1. Respondent, a Kentucky corporation, operates a coal mine
in Martin County, Kentucky, where, at all pertinent times
Complainant was employed.
2. The mine has regularly produced coal for sale or use in
or substantially affecting interstate commerce.
3. Complainant began work for Respondent in 1975 and on
August 4, 1983, he was employed as a fuel truck operator when he
was injured as a result of a mine blast detonated by Respondent.
4.
After a lengthy workmen's compensation proceeding,
Complainant was found to be suffering an occupational disability
of 30% (KY Workers' Compensation Board Op., Sept. 12, 1985).

1904

5.
In the course of the work.men's compensation proceeding,
a superintendent of Respondent and the foreman in charge of
Complainant both testified that Complainant's job consisted of
driving a fuel truck, fueling the equipment and occasionally, in
the winter, putting additives into the fuel.
This testimony was
given in depositions on January 5,1984.
6. Complainant decided, based on the above testimony, that
he could hold Respondent bound by the limited job description in
such testimony. He applied to return to work, and returned to
work, in late March 1984.
7. For about 9 days on the job, Complainant operated the
fuel truck and performed the fueling duties without incident.
Then, on April 10, 1984, his supervisor, Herbert Meek, asked him
to help out loading shot holes. Complainant stated that was not
part of his job duties. Meek asked him to go with him to the
superintendent, J.R. Stepp, to resolve the matter. Complainant
told the superintendent that he could not load holes because his
left shoulder still bothered him, and because of the testimony of
the superintendent (previously referred to) that his job was only
driving .the truck, refueling equipment and occasionally putting
additives into the fuel.
8. Stepp told Complainant that, if Meek needed him to load
holes then he would have to load them, and when Complainant
replied that he was not physically able to do that, Stepp
suggested that he go to a doctor and get a slip showing he was
restricted from loading holes. Stepp sent Complainant home with
the suggestion that he get such a slip, but did not indicate
whether he would be reinstated if such a slip were obtained.
9. Complainant left that day, and did not seek to get a
restricted-duty slip f~om his physician. He has not returned to
Respondent's employ since April 10, 1984.
10. Before April 11, 1983, Complainant had a number of
incidents at Respondent's mine when he made safety complaints to
his supervisors, and at least once he made a safety complaint to
a government mine inpector with his supervisor's knowledge of
such complaint. After the accident on April 11, 1983, Complainant charged Respondent with safety violations in connection
with the blast and this charge was a major issue in the work.men's
compensation case.
11. Respondent, through its supervisors, had regular
knowledge of Complainant's history of making safety complaints,
including his charge in the workmen's compensation case.

12. When Complainant returned to work in 1984, he came back
with a tape recorder, and often turned it on in the presence of
his supervisors to record their conversations with him. When he
went back to work in 1984, Complainant intended to make an issue
of the supervisors' previous depositions so that, in the event he
was asked to load holes or do other manual labor except drive the
fuel truck, refuel the equipment and occasionally put additives
into the fuel, he would refuse to do such work.
I also find that
his supervisors were aware of this plan by Complainant and were,
themselves, prepared to have a "showdown" with him on that issue.
13. Complainant testified tQat he cannot use his left arm
in work and that he would be a "one-armed" man as a fuel truck
operator.
DISCUSSION WITH FURTHER FINDINGS
Respondent has had a policy, at least since 1980, of not
accepting restricted-duty slips from physicians when an hourly
employee returns to duty after disease or injury. The employee
must present an unqualified medical return-to-duty slip or he
will not be permitted to return to duty. Complainant knew of
this policy before 1984 and, when he applied to return to work in
1984, he was careful to get an unrestricted medical
return-to-duty slip. He also decided not to get a
restricted-duty slip after he was sent home on April 10, 1984,
because he knew or believed that Respondent would not let him
return to work with a restricted-duty slip.
He contends that he is able to do the job of fuel truck
operator using only one arm. However, I find that the duties of
that job reasonably require the use of both arms and both hands
and that the Respondent has shown a reasonable basis for refusing
to reinstate Complainant as a fuel truck operator after April 10,
1984, so long as he has contended that he can use only one arm.
With respect to his refusal to load shot holes, I find that
such duties are within the scope of the required duties of his
position and that, before and after the accident on April 11,
1983, his job was subject to the requirement that, if his supervisor asked him to load shot holes, he was required to do that
work.
I therefore find that Respondent was justified in sending
Complainant home on April 10, 1984, for refusing to load shot
holes.
Complainant has shown substantial protected activities
involving his safety complaints before and after April 11, 1983,
and before April 10, 1984. However, he has not shown by a preponderance of the evidence that Respondent's decision to send him
home on April 10, 1984, was in any part motivated by discrim-

1906

ination because of his protected activities. Also, his refusal
to load shot holes was a sufficient independent cause for sending
him home on April 10, 1984, and refusing to reinstate him after
April 10, 1984, and would reasonably have resulted in such
employer actions independent of his protected activities.
CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in this proceeding.

2. Complainant has failed to meet his burden of proving a
violation of section 105(c) of the Act.
ORDER
WHEREFORE IT IS ORDERED that this proceeding is DISMISSED.

&).Y,t.~ 7-~f#'e/1-

William Fauver
Administrative Law Judge

Distribution:
William C. O. Reaves, Esq., Dill & Scott, 1527 Central Avenue,
P.O. Box 711, Ashland, KY 41105-0711 (Certified Mail)
Edwin s. Hopson, Esq., Wyatt, Tarrant & Combs, Citizens Plaza,
Louisville, KY 40202 (Certified Mail)
Leo A. Marcum, Esq., McCoy, Marcum & Triplett, P.O. Box 1087,
Inez, KY 41224 (Certified Mail)
slk

1907

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400
DENVER, COLORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND aEALTH
ADMINISTRATION (MSHA),
Petitioner

DEC 12 1986

CIVIL PENALTY PROCEEDING
Docket No. WEST 86-76
A.C. No. 05-01370-03553

v.

Eagle No. 5 Mine

EMPIRE ENERGY CORPORATION,
Respondent
DECISION
Appearances:

Margaret A. Miller, Esq., Office of the Solicitor,
U.S. Department of Labor, Denver, Colorado,
for Petitioner;
R. Henry Moore, Esq., Rose, Schmidt, Chapman, Duff
& Hasley, Pittsburgh, Pennsylvania,
for Respondent.

Before:

Judge Lasher

Procedural Background
This proceeding was initiated by the filing of a petition
for assessment of a civil penalty by the Secretary of Labor
(herein the Secretary) on March 17, 1986, pursuant to Section 110
the Federal Mine Safety and Health Act of 1977, 30 U.S.C.
Section 820(1977) (herein the Act). A hearing on the merits was
held in Denver, Colorado, on August 6, 1986, at which both
parties were ably represented by counsel.
The Secretary charges Respondent with violating 30 C.F.R.
75.1725(a) as described in Citation No. 2207389 issued October 4,
1985, as follows:
"The double head roof bolter #18089 operating at 1st Left of
the Set up entry at 14 East was being operated with the
ATRS !:_; . that was bleeding off the pressure (PSI). While 2
driller (sic) were drilling the ATRS dropped very slow 4 to
5 inches. The second time the ATRS dropped 4 to 5 inches
all at once. There was an excessive hydraulic old leak on
the right side drill pot and one hose was leaking right on
the hydraulic pump assembly. This leak were (sic)
corrected.
The PSI was checked with a gauge and the PSI went up to
1725 PSI, then the motor was turned off and the pressure
drope Csic> to 1500 PSI. Then it went down to 1350 PSI in
1/ "ATRS" stands for Automatic Temporary Roof Support CT. 12,
38).
19.08

2 1/2 minutes. The motor was started and it went up to 1625
PSI and while the motor was operating the PSI drope (sic>
150 PSI in ·3 minutes."
30 C.F.R. 75.1725(a) provides:
"Machinery and equipment; operation and maintenance.
(a) Mobile and stationary machinery and equipment shall be
maintained in safe operating condition and machinery or
equipment in unsafe condition shall be removed from service
immediately."
The alleged violation was characterized in the Section
104Cd)(l) Citation as being "significant and substantial".
On October 7, 1985, the Inspector who issued the Citation,
Ernesto L. Montoya, took subsequent action and "terminated" the
Citation with the following indication for his justification:
"The ATRS jack was replaced on the double head roof bolt
machine #18089."
In addition to Inspector Montoya, MSHA Inspector Alexander
Kendzerski, a rebuttal witness, testified for Petitioner at the
hearing. Three management personnel, James Hake, who was Respondent's Supervisor of Safety and Loss Control, Darrell Sparks,
a maintenance foreman, and Randy Bunyan, maintenance superintendent, testified for Respondent.
The primary and dispositive issue in this matter is whether,
in fact, the ATRS was not functioning properly, i.e. that it was
dropping from its position at the roof because it was not "maintained in safe operating condition."
Preliminary Findings
At the commencement of the hearing the parties reached the
following stipulations of facts and conclusions:
1. Respondent is engaged in the mining and selling of
bituminous coal in the United States and its mining operations
affect interstate commerce.
2. Respondent is the owner and operator of Eagle No. 5
Mine, MSHA I.D. No. 05-01370.
3.

Respondent is subject to the jurisdiction of the Act.

4.
matter.

The Administrative Law Judge has jurisdiction in this

1909

5. The subject Citation was properly served by a duly
authorized representative of the Secretary upon an agent of
Respondent on the date and place stated therein, and may be
admitted into evidence for the purpose of establishing its
issuance, and not for the truthfulness or relevance of any
statements asserted therein.
6. The exhibits offered by Respondent and the Secretary are
authentic (but no stipulation was reached made as to their
relevance or the truth of the matters asserted therein).
7. The proposed penalty ($1,000.00) will not affect
Empire's ability to continue in business.

8. The Respondent demonstrated good faith in abating the
alleged violation.
9, Respondent is a large mine operator with production of
1.2 million tons in 1985.
10. In the 24-month period preceding the issuance of the
Citation there were 247 inspection days at the mine.

11. The computer printout offered into evidence by the
Secretary CP-1) is only relevant insofar as it reflects the
number of violations between October 4, 1983 and October 3, 1985.
Any violations on the printout which did not occur within that
time period are not relevant.
The preponderant reliable and probative evidence of record
established the following factual conformation and sequence of
events.
On October 4, 1985, after a union complaint under section
103(g) of the Act was filed with MSHA, Inspector Montoya undertook an inspection of Respondent's Eagle No. 5 mine CT. 27-34).
Upon arriving at the mine, Inspector Montoya met with
Respondent's Supervisor of Safety and Loss Control, Jim Hake, and
while proceeding to the 14 East Section he handed Mr. Hake a copy
of the union complaint. The complaint alleged that the ATRS was
"bleeding off" CT. 26-28)f that such had been reported for a week
and that Randy Runyan, the maintenance superintendent, and
"acting foreman James Pike" had not taken any steps to correct
the condition (Ex. P-2). ~/
The ATRS, depicted in Exhibit P-3, is an attachment to a
Fletcher Dual Head Roof Bolter CT. 37-39: P-3). It is operated

2/ The miner who filed the section 103(g) complaint did not
testify.

1910

by means of hydraulic pressure derived from two independent
hydraulic pumps on the bolter itself CT. 39-40, 152). The ATRS
consists of a T shaped beam or bar which is raised against the
top and is hinged in the middle CT. 38-46; R-4, P-3). The T-bar
is connected to a hydraulic cylinder which in turn is connected
to a "shoe" or skid foot assembly which is pressurized against
the bottom when the T-bar is pressurized against the top CT.
40-41, 70-71, 111-112; R-41 P-3). The ATRS has a "tilt" cylinder
which facilitates its use on steep slopes such as are present at
the mine in question CT. 102, 155-1581 1921 R-4). It is designed
to operate at an angle without binding CT. 72, 150-151, 192; P-3;
R-4). Two hydraulic hoses run from the hydraulic system of the
bolter to the ATRS (T. 96). There is a load check (safety) valve
which is part of the ATRS cylinder itself CT. 40-41, 97-98,
146-147). Its function is to prevent hydraulic oil from flowing
from the ATRS back to the bolter once the ATRS is pressurized CT.
42, 146-147, 181). 3; Once the ATRS is pressurized, the
hydraulic hoses to the ATRS can be removed without effect on the
pressurization of the ATRS because of the presence of the load
check valve CT. 74, 97-98, 146-147). The depressurization of the
ATRS can only be effected by use of the controls on the bolter
(Tr. 125) •
When the Inspector and Mr. Hake arrived on the section and
first viewed the ATRS, Inspector Montoya observed the boom of the
ATRS to gradually drop from the roof approximately 4-5 inches CT.
41; Citation). The miners operating the bolter indicated to him
that the ATRS was not operating properly CT. 47-8, 94). They
demonstrated that by operating the ATRS and the bolter in a
manner to cause the ATRS to come away from the roof suddenly by
about 4-5 inches (T. 94-95, 129-132; Citation). At the face area
where the bolter was 'being operated, there was approximately
12-14 inches of loose unconsolidated material (loose coal) on the
bottom.
At Mr. Hake's direction, the bolter was taken out of
service, and moved back away from the face area to an intersection where the roof was supported and where there was no soft
material on the bottom1 the ATRS was then pressurized against the
roof (T. 47, 72-73, 82, 95-97). It did not come away from the
roof, even during drilling operations, and the mechanics who
inspected and tested it could find nothing wrong with it (T.
52-53, 73-74, 97-100, 145-146). The ATRS remained pressurized
against the roof for 35 minutes CT. 97-99, 133). The hydraulic
cylinder was marked and this indicated that no decompression of
the hydraulic cylinder occurred at that time ·cT. 73-74). The

3/

The load check valve is a safety feature designed so that if
a hose should burst or "something extraneous to the operation
should happen", no oil would escape the cylinder. If oil shquld
escape, this would allow the TRS beam against the roof to come
down CT. 181) •

1911

hoses were disconnected from the ATRS and no hydraulic fluid ran
out of the hoses, indicating that the check valve was functioning
properly (T. 97-98, 146-147).
The bolter was again taken back into the face area CT.
81-82). Before this· was done, it was explained to Inspector
Montoya by maintenance foreman Darrell Sparks that the loose
unconsolidated material on the bottom of the place might cause
the ATRS to come away from the top (T. 81-82, 101, 151). There
were gouges in the material, indicating that the ATRS foot had
slid down when it was in the place previously (T. 151>. The
bolter was again pressurized against the roof and the hydraulic
cylinder marked to indicate any movement which would indicate a
loss of hydraulic pressure CT. 103-104, 137). While the marks on
the cylinder did not indicate any decompression of the cylinder
which would result from a loss of hydraulic pressure, the T-bar
of the ATRS did come away from the roof on one side as the bolter
was operated CT. 103-105).
The bolter was again taken out of the face area and back to
an intersection (T. 105). In the intersection the ATRS was again
pressurized against the roof for approximately 45 minutes and
showed no signs of coming away from the roof CT. 107). Two minor
oil leaks which had been observed by the Inspector (T. 48) were
repaired. ~hese leaks had nothing to do with the operation of
the ATRS CT. 105-106). A pressure gauge was used to test the
hydraulic pressure in the bolter but could not be used to test
the ATRS itself (T. 106-107), 181-182).
The equipment involved (the bolter with ATRS attached) was
mobile and was removed from service immediately upon issuance of
the citation. (T. 11-13, 18-19).
The alleged violation was abated by replacing the ATRS
hydraulic cylinder and was completed before the time set for
abatement CT. 192; Citation).
The following week the hydraulic cylinder which was removed
from the ATRS was tested by a private firm and found to show no
evidence of "bleeding off" of hydraulic pressure or malfunction
of the check valve CT. 81, 175-179; R-1).
Discussion and Ultimate Findings and Conclusions
Inspector Montoya, even at the hearing, was unable to say in
precisely what respect the ATRS was not being maintained in safe

1912

operating condition. ~/ His belief that it was unsafe or
defective appears to be based on several factors. First, he
testified that he saw the T-bar lower from the roof (T. 85).
This occurred after he observed two roof-bolter operators pouring two 5-gallon cans of oil into the machine. He also observed
patches of oil in the vicinity of the bolter, and that two hoses
were leaking oil. From these observations and perhaps other
factors, the Inspector apparently reached the conclusion that the
hydraulic cylinder of the ATRS, which raised the T-bar (boom) of
the ATRS upward to support the roof, was losing pressure, because
of loss of oil pressure. The Inspector's precise thinking as to
the mechanism which caused the purported malfunction was not
convincingly articulated in his testimony. His most precise
explanation for the T-bar's dropping was that: 11 It dropped
because the - safety valve, the check valve, and the ATRS was not
working properly" CTr. 42) and "The cylinder leaked and the T-bar
dropped" CT. 43) • ~/
Respondent effectively and credibly rebutted the bases for
Inspector Montoya's belief that the ATRS' hydraulic cylinder was
losing pressure. For example, Respondent showed that the bolter
"on a day to day basis" normally uses 30 gallons of oil and that
the 10 gallons seen being put into the machine by the Inspector
is a "small amount" (T. 153, 193-194). Respondent also established:
(1) That on October 3, 1985, the day before the Citation was
issued, the ATRS and its load check valve was checked and found
to be in good working order CT. 185).
C2) That the two oil "leaks" observed by the Inspector were
not on the ATRS but on the bolter and that these leaks were not
excessive, but a "dripping" CT. 152, 187).
4/ The Secretary failed to establish what, if anything, was
wrong with the ATRS, or the hydraulic system generally. Various
tests performed all showed there was nothing wrong with the
safety (load check> valve or the cylinder. The Secretary's
rebuttal witness, Inspector Kendzerski, after learning of the
negative testing, could only point to the primary possibility of
a defective valve as being the cause for the T-bar's dropping
down.
21 While the behavior of the ATRS provided a clear and
legitimate basis for the Inspector's concern, and his sincerity
is beyond question, comparison of the Inspector's qualifications
and training with respect to the operation of hydraulic systems
to those of Respondent's witnesses in such field indicates a
higher degree of expertise on the part of Respondent's witnesses.
Further, Respondent's three witnesses were clearly much the more
knowledgable in the subject matters involved and such is
reflected in even the most casual comparison of their testimony
with that of the Inspector.

1913

(3) That the ATRS and roof bolter were thoroughly tested two
times on October 4, 1985, and it was not found to be malfunctioning, and more specifically, that there was no sign that oil was
leaking from the ATRS cylinder CT. 96-107, 147, 181-182, 187).
(4) That shortly after the Citation was issued, the ATRS was
taken to a local hydraulic shop, Craig Electric Motor and
Machine, Incorporated, and it was examined, tested, and
determined that it was not malfunctioning, and more specifically,
that there was nothing wrong with the load check valve, or the
cylinder (Ex. R-1; T. 175-183, 196).
(5) That the reason the T-bar dropped from the roof on the
two occasions the Inspector saw it do so was due to the facts
that:
Cal The roof bolter (to which the ATRS is attached) was
sitting on 12-14 inches of loose coal, i.e. a soft bottom
CT. 100, 113, 134-135, 151, 220, 222),
Cb) Both times the T-bar was seen to drop the equipment was
at the face sitting on loose coal CT. 41-42, 81-82, 100,
139-140, 151),
Cc) The inherent capacity of the ATRS itself to raise the
T-bar back to the roof automatically requires the operator
to make certain adjustments when the bottom gives way under
the ATRS CT. 215, 218, 222) and that the problem observed
on October 4, 1985 was the result of the roof-bolter
operator's failures CT. 138, 155-157, 169, 221-222).
(6) The problem of the T-bar's dropping down had been noted and
diagnosed some two years earlier CT. 100, 139).
In this connection, Mr. Hake testified:
"When we first started roof-bolting at Empire a couple of
years ago, we had had this same thing, same type of
situation. People thought the ATRS was not working properly, and that's what we found out then, that if you
didn't set - it was very important that when you did put
the ATRS down that it was on solid footing, that if there
was any loose material underneath it, that it may not stay
snug up against the mine roof." CT. 100)
I am unable to conclude on the basis of the evidentiary
record developed at the hearing herein that on the occasions
observed by Inspector Montoya where the ATRS dropped or lowered
from the roof such was a result of the equipment's "not being
maintained in safe operating condition". Such a finding is
necessary to a determination .that the particular regulation cited
by MSHA was infracted. Secretary v. Alabama By-Products Corporation, 4 FMSHRC 2128 (1982).
In the final analysis, this matter
called for resolution of a conflict between Respondent's version
of what cau$ed the 4-5 inch T-bar drop and that of Petitioner.

1914

Both parties presented and relied on the opinions of their
witnesses to carry the burdens of proof required by their
respective positions. As above noted, the expertise and
qualifications of Respondent's witnesses in this particular
matter to render opinions as to the mechanical aspects of the
ATRS and its behavior overwhelmed that of Petitioner's witnesses.
Furthermore, Respondent's experts were generally more familiar
with the equipment, the mine conditions and the past operation of
the roof bolter than was the issuing inspector. Their testimony,
when compared, reflects more detail and superior quality. For
example, the Inspector saw significance in the fact that when he
arrived on the scene, two 5-gallon cans of hydraulic fluid were
being put into the machine. Yet, it appeared that the bolter
would require some 30 gallons daily. While the Secretary's
second witness, Alexander Kendzerski, had impressive
qualifications to render an opinion as to operation and safety of
the bolter (the ATRS system), his testimony was not based on
direct knowledge, testing, or personal observation (T. 206).
More importantly, the tenor of his testimony was speculative,
i.e. the cause of the 4-5 inch drop "could" have been the relief
valve CT. 201, 206, 208, 209, 214). Again, the issuing inspector
reached the conclusion that something was wrong with the ATRS
system based on circumstantial evidence, but he was unable to
establish what actually was wrong or precisely in what respect
the equipment was not "in safe operating condition".
Assuming arguendo that the event viewed by the Inspector,
the 4-5 inch drop of the T-bar, posed a hazard to the miners
working under it, it does not automatically or necessarily follow
that it was caused by unsafe equipment or, more specifically,
that the equipment itself was not in "safe operating condition".
This is particularly true in view of the relative strength and
probative value of Respondent's explanations for the drop, and
its supportive explanations for the presence of splotches of oil
observed by the Inspector on the floor area, and the necessity
for replenishing hydraulic fluid in considerable quantity.
Assuming that use of the ATRS in the circumstances extant at the
time and place involved here was unsafe, the enforcement choice,
issuance of a 104(d)(l) citation citing an infraction of 30
C.F.R. 75.1725(a) either will not, or cannot, achieve the
remedial result sought by the Secretary. As previously
indicated, various testing procedures performed both in the
Inspector's presence and subsequently after the cylinder had been
replaced for abatement purposes, disclosed no defects or malfunctioning.
On the basis of this evidentiary record, it has not been
proved, nor can it be inferred, that the subject equipment was
not in some respect being maintained properly, was otherwise defective, or, in the language of the' regulation, not in "safe
operating condition." It is concluded that the Secretary has
failed to establish the violation charged by a preponderance of
the reliable evidence.

1915

ORDER
Citation No. 2207389 is VACATED.

~~:.A...t£ a.~·­

,M~h~e1 A. Lasher, Jr.
Administrative Law Judge

Distribution:
Margaret A. Miller, Esq., Office of the Solicitor, U.S. Department of Labor, 1585 Federal Building, 1961 Stout Street, Denver,
CO 80294 (Certified Mail)
R. Henry Moore, Esq., Rose, Schmidt, Chapman, Duff & Hasley, 900
Oliver Building, Pittsburgh, PA 15222-5369 (Certified Mail)
Craig Gardiner, Esq. and Kathleen J. Gormley, Esq., %Cyprus
Minerals Company, 7200 South Alton Way, P.O. Box 3299, Englewood,
CO 80155 (Certified Mail)

/bls

1916

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 12 1986
CONTEST PROCEEDINGS

CONSOLIDATION COAL COMPANY,
Contestant

Docket No. WEVA 86-180-R
Order No. 2710945; 2/4/86

v.

Docket No. WEVA 86-181-R
Order No. 2710946; 2/4/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Respondent

Docket No. WEVA 86-182-R
Order No. 2710948; 2/4/86
Docket No. WEVA 86-183-R
Order No. 2710949; 2/4/86
Docket No. WEVA 86-184-R
Order No. 2710951; 2/4/86
Docket No. WEVA 86-185-R
Order No. 2710952; 2/4/86
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA} ,
Petitioner

Docket No. WEVA 86-257
A. C. No. 46-01867-03677
Blacksvil

v.

No. 1 Mine

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Michael R. Pee sh, Esq., Consolidation Coal
Company, Pittsburgh, Pennsylvania, for
Contestant/Respondent;
Linda M. Henry, Esq., Office
U. S. Department of Labor,
lphia,
Pennsylvania, for Respondent/Petitioner.
Judge Maurer
STATEMENT OF THE CASE

Contestant Consolidation Coal Comoany (Consol) has filed
notices of contest challenging the issuance
six seoarate
orders which were all issued on February 4, 1986, at its

1917

Blacksville No. 1 Mine.
The Secretary of Labor (Secretary)
has filed a oetition seeking civil penalties in the total
amount of $3-, 500 for the violations charged in the six contested orders.
The proceedings have been consolidated for
purposes of hearing and decision.
Pursuant to notice, the cases were heard in Morgantown,
West Virginia, on August 12 and 13, 1986.
The general issues before me concerning each of the
individual orders and its accompanying civil penalty petition
are whether there was a violation of the cited standard, and,
if so, whether that violation was "significant and substantial" and caused by the "unwarrantable failure" of the mine
operator to comply with that standard as well as the appropriate civil penalty to be assessed for the violation, should
any be found.
Both parties have filed post-hearing proposed findings
of fact and conclusions of law, which I have considered along
with the entire record herein.
I make the following decision.
STIPULATIONS
The parties have agreed to the following stipulations,
which I accept (Tr. I-4, I-5):
1. The Federal Mine Safety and Health Review Commission
and this Administrative Law Judge have jurisdiction to hear
this case.
2.
Blacksville No. 1 Mine is owned and operated by the
respondent, Consolidation Coal Company.
3.
The subject orders were properly issued upon the
respondent by a duly authorized representative of the Secretary of Labor.

4.
1985 annual production for Consolidation Coal Company's Blacksville No. 1 Mine was 1,609,803 tons of coal.
5.
Consolidation Coal Company has a history of 681
assessed violations for the two years preceding the issuance
of the orders at issue.

6.
Since the issuance of 104(dl(l) citation 2259064 on
January 16, 1984, there has been no clean inspection at the
Blacksville No. 1 Mine.
Thus, this mine was still on a
104(d) (2) chain at the time of the issuance of the orders
involved.

1918

7. Payment of the civil penalties assessed in this matter
will not affect the operator's ability to stay in business.
8.
faith.

The operator has abated the conditions cited in good

9.
danger.

None of these conditions constituted an imminent
No imminent danger orders were issued at the time.

10. The exhibits to be entered into evidence in this case
are authentic copies of the originals.
I.

DOCKET NO. WEVA 86-180-R; ORDER NO. 2710945

Order No. 2710945, issued pursuant to section 104(d) (2)
of the Federal Mine Safety and Health Act of 1977, 30 u.s.c.
§ 801 et seq. (the Act), alleges a violation of the regulatory
standard at 30 C.F.R. § 75.1403 ~ and charges as follows:
Beginning at a point approximately 60 feet outby
the portal bus track switch on the portal bottom
and extending into the portal bus track for approximately 37 feet the clearance space had become obstructed on the wire side with loose rock. This
area had been heavily rockdusted several shifts
earlier thus depositing such dust on the loose rock.
This indicates this obstruction had existed several
shifts.
In addition equipment that had been passing in this area had plowed a deep groove through
the accumulation making
very obvious with or
without equipment being present. At a point 16"
inches from the rails, the portal bus had grooved
the material.
This area is visited several times
each day by managing officials who should have observed this condition.
FINDINGS OF FACT
1. The order was issued at 8:35 a.m. on February 4,
1986, by MSHA Inspector Joseph Migaiolo during an inspection
of the Blacksville No. 1 Mine.

1/

30 C.F.R. § 75.1403 provides as follows:
Other safeguards adequate, .in the judgment
of an authorized representative of the Secretary,
to minimize hazards with respect to transportation
of men and materials shall be provided.
~

1919

2. During this inspection, Inspector Migaiolo observed
that beginning at a point approximately 60 feet outby the
portal bus track switch on the portal bottom and extending
along the portal bus track there were "obstructionsn in the
clearance space on the wire side for approximately 37 feet.
These 11 obstructions" consisted of oil shale which had
sloughed off from the rib adjacent to a curve in the portal
bus track.
3.
It is obvious that this loose material had been
there for some time because several layers of rock dust had
been intermingled in the accumulation of shale and trackmounted equipment had plowed a groove through the debris.
Moreover, two of Consol's certified firebosses, Messrs.
Turner and Casteel, had admittedly been watching the accumulation of sloughage, presumably patiently waiting for the
proper time to clean it up.
In fairness, they were of the
considered opinion that the condition, as it existed on
February 4, 1986, did not at that time constitute a hazard.
4. A notice to provide safeguards regarding clearance
space on track haulage had been previously issued at this
mine on November 4, 1977. This safeguard essentially stated
that the clearance space on all track haulage should be kept
free of loose rock, supplies and other loose materials.
~
Vehicles travel this stretch of haulage daily and
conceivably there could be and are situations that arise
which would cause miners to stop in this area and alight
from their equipment.
It is also likely that an individual
walking in the area where these materials had accumulated
could slip and fall and thus injure himself. However, the
accumulation of loose material existed on the wire side or
tight side of the track haulage, underneath the hot trolley
wire.
If a person were to alight from his vehicle and walk
in this area, I find it most likely that because of the
greater clearance available on the opposite side and in
order to stay out from under the hot wire, he would walk on
the clearance side of the haulage.
I find the testimony of
Mr. Gross in this regard to be completely credible and
unrebutted.
·

CONCLUSIONS OF LAW
1. Consol is subject to the provisions of the Act in
the operation of the subject mine and I have jurisdiction
over the parties and subject matter of this proceeding.
[This finding applies to all the orders considered in this
proceeding. ]

1920

2.
The evidence as found in the above Findings of Fact
establishes the existence of a previously issued safeguard
concerning the subject matter of the instant order and the
failure of the operator to comply with same in that the
clearance space on the wire or tight side of tbe track haulage in the affected area was not kept clear as required by
the safeguard.
Rather, an accumulation of oil shale sloughage
was allowed to build up to the point where the equipment
going by had admittedly been cutting a groove through the
sloughage to pass. Clearly, the operator failed to comply
with the issued safeguard and thereby violated 30 C.F.R.
§ 75.1403.
3. The issue of whether or not the violation was of
such a nature as could significantly and substantially contribute to the cause of a coal mine safety hazard presents
a more difficult question.
The Commission has held that a violation is properly
designated significant and substantial if, based on the
particular facts surrounding that violation, there exists a
reasonable likelihood that the hazard contributed to will
result in an injury or illness of a reasonably serious
nature. Cement Division, National Gypsum Co., 3 FMSHRC 822,
825 (April 1981). In Mathies Coal Co., 6 FMSHRC 1, 3-4
(January 1984) , the Commission explained:
In order to establish that a violation of a man~
datory safety standard is significant and substantial under National Gypsum the Secretary of
Labor must prove:
(1) the underlying violation
of a mandatory safety standard; (2) a discrete
safety hazard--that is, a measure of danger to
safety--contributed to by the violation; (3) a
reasonable likelihood that the hazard contributed
to will result in -an injury; and (4) a reasonable
likelihood that the injury in question will be of
a reasonably serious nature.
The Commission subsequently explained that the third
element of the Mathies formula "requires that the Secretary
establish a reasonable likelihood that the hazard contributed to will result in an event in which there is an injury"
U.S. Steel Mining Co., 6 FMSHRC 1834, 1836 (August 1984).
In the instant case, it is established that a violation
occurred, and that the violation contributed to a discrete .
safety hazard that could contribute to an injury if a miner
would disembark in the accumulated loose material-.- It is
the third element of the Mathies formula which the Secretary has failed to prove up. Although I agree that if

1921

miners were required to disembark in such materials, it is
reasonably likely that someone might sustain a slip and fall
type injury, the Secretary has presented no credible evidence
to support his conclusion that in those isolated instances
where miners would be forced to disembark on this particular
stretch of haulage, they would do so on the wire side rather
than the patently more convenient, considerably wider, and
obviously safer clearance side.
In fact, as alluded to in
Finding of Fact No. 5, the credible evidence is to the contrary. Accordingly, I cannot conclude that the Secretary has
established that there was a reasonable likelihood that an
accident or injury would occur. Therefore, the inspector's
"significant and substantial" finding is vacated and the
order is modified to reflect a "non-S&S" violation.
4.
Nonetheless, I find that the violation was caused by
the "unwarrantable failure" of the operator to comply with
the standard.
In Zeigler Coal Company, 7 IBMA 280 (1977), the Interior
Board of Mine Operations Appeals interpreted the term "unwarrantable failure" as follows:
An inspector should find that a violation of any
mandatory standard was caused by an unwarrantable
failure to comply with such standard if he determines that the operator has failed to abate the
conditions or practices constituting such violation, conditions or practices the operator knew or
should have known existed or which it failed to
abate because of lack of due diligence, or because
of indifference or lack of reasonable care.
The Commission has concurred with this definition to
the extent that an unwarrantable failure to comply may be
proven by a showing that the violative condition
or practice
1
was not corrected or remedied prior to the issuance
a
citation or order, because of indifference, willful intent,
or serious lack of reasonable care.
United States Steel
Corp. v. Secretary of Labor, 6 FMSHRC 1423 at 1437 (1984).
Herein, it is indisputable that knowledge of the violative condition as it existed at the time the order was issued
had been within the knowledge of the operator for some time.
Even if management didn't feel it was a particularly hazardous condition, the operator is still chargeable with the
knowledge that it was a violative condition in light of the
safeguard on record.
Therefore, I find their inaction in
cleaning up this debris to be a serious lack of reasonable
care to see that the violative condition was abated in a
timely fashion.

1922

5.
Considering the criteria in section llO{i) of the
Act, I conclude that a penalty of $300 is appropriate.
II.

DOCKET NO. WEVA 86-181-R; ORDER NO. 2710946

Order No. 2710946, issued pursuant to section 104(d) (2)
of the Act alleges a violation
the regulatory standard at
30 C.F.R. § 75.1403 and charges as follows:
The north side crossover track switch shelter
hole was not being maintained free of loose
rock (pieces 12" x 8" x 3" and several pieces
7" x 11" x 2" and loose shale 6-8" in depth).
In addition
depth of the hole was only 35"
near its middle (height of the coal 4' wide x
5' in depth is required). A board 36" long x
4" wide x 5/8" was also in the shelter hole.
This condition is obvious and as such has
existed for several shifts.
Management frequently passes this area and thereby should
have had observed and recorded this shelter
hole obstruction and construction.
FINDINGS OF FACT
1.
The order was issued at 9:16 a.m. on February 4,
1986, by Inspector Joseph Migaiolo during an inspection of
the Blacksville No. 1 Mine.
2.
At this time, Inspector Migaiolo observed the
north side crossover track switch shelter hole in a condition that
d not meet the criteria for shelter holes contained in 30 C.F.R. § 75.1403-9.
That section provides,
inter
a, that shelter holes should be at least 5
t
in depth, not more than 4 feet in width, and at least the
height of the coal seam or 6 feet, whichever is less.
It
also provides that shelter holes should be kept
of
refuse and other obstructions.

3.
Inspector Migaiolo observed this particular shelter ho
to be obstructed with 6 to 8 inches of loose rock
on
floor.
Most importantly, however, instead of the
shelter hole being 5
t deep, as required, it was only
34 inches deep in its center because of a protruding rock
at the rear of the shelter hole.
Even though Mr. Gross
disputed the particular place the inspector- took the measurement from
order to arrive at the 34 inch depth, he
conceded during his direct examination that the condition
of the shelter hole was in violation of
mandatory
standard.

1923

4. A notice to provide safeguards regarding shelter
holes had been previously issued at this mine on November 21,
1984. This safeguard essentially stated that all switch
throws should be provided with shelter holes.
Implicit in
that requirement is that all shelter holes provided in compliance with the safeguard should meet the criteria for shelter holes contained in the mandatory standard at 30 C.F.R.
§ 75.1403-9.
5.
Since this shelter hole is located at a track
switch, the speed of track-mounted equipment past this area
is relatively slow. However, track-mounted equipment can
and does derail even if it is moving at a slow walking pace.
Derailment of equipment which is carrying supplies or any
other material could cause that material to become an airborne projectile with sufficient velocity to cause serious
injury should someone be struck.
CONCLUSIONS OF LAW
1. On February 4, 1986, the operator violated 30 C.F.R.
75.1403 in that the north side crossover track switch
shelter hole did not meet the criteria for a shelter hole
contained in 30 C.F.R. § 75.1403-9 as more fully set out in
the Findings of Fact.
§

2. This violation was of such a nature as could significantly and substantially contribute to the cause and effect
of a coal mine safety hazard.
In order to make an "S&S"
finding, the Secretary must prove a violation, a discrete
safety hazard, a reasonable likelihood that the hazard will
result in injury and that the injury will be of a reasonably
serious nature.
Mathies Coal Company, supra.
Herein, I have already found the violation.
The safety
hazard is that given the fact that shelter holes are designed
to protect miners from derailed equipment and airborne projectiles off of that equipment, a shelter hole of insufficient depth [34 inches vice 5 feet] is a serious derogation
of the protection a miner would have in the case of a nearby derailment.
During such a derailment, it is reasonably
likely that any material or supplies being carried by the
rail-mounted equipment would become airborne debris traveling with sufficient velocity to cause serious injury if a
miner should be struck.
Further, it is much more likely
that a miner would be struck by such debris if the shelter
hole in which he had taken refuge was less than the required
5 foot depth, as here.
3. An "unwarrantable failure" exists where the evidence establishes the failure of an operator to abate

1924

conditions constituting violations of a mandatory standard
because of a lack of due diligence, indifference, or a
serious lack of reasonable care.
Zeigler Coal Co., supra:
U. S. Steel Corp., supra.
In the instant case, management demonstrated a serious
lack of reasonable care in locating this violative condition
and abating it. The pre-shift examiner, Turner, testified
that he may not have even glanced into this shelter hole on
the morning of Inspector Migaiolo's visit. Furthermore,
both he and Mr. Gross, a management employee, the safety
supervisor in fact, testified to the effect that they look
at a shelter hole with an eye toward determining if there is
anything that would prevent somebody from getting into it or
something which would cause somebody to be injured while in
it. Mr. Turner further opined that he "didn't have any call
to measure it."
Therefore, I find that the operator displayed indifference to the criteria required for shelter holes that is
contained in the regulations and demonstrated a serious lack
of reasonable care in discovering and abating this violation.
4.
Considering the criteria in section llO(i) of the
Act, I conclude that a penalty of $400 is appropriate.
III.

DOCKET NO. WEVA 86-182-R; ORDER NO. 2710948

Order No. 2710948, issued pursuant to section 104(d) (2)
of the Act, alleges a violation of 30 C.F.R. § 75.1403 and
charges as follows:
Crosscuts being used as shelter holes in the
south and north archways on the crossover track
haulage were not peing maintained
of loose
rock for a distance of 15 feet and 4 feet wide
(proper measurements at this mine) • In this
north side shelter hole, rib and roof sluffing
had accumulated loose shale to a depth of 24
inches and a width of approximately 31 inches
and length of approximately 15 feet.
On this
south side shelter hole, loose rock had distributed over the shelter hole floor for a distance
of 15 feet depth.
These two shelter holes had
obvious conditions which should easily have been
observed by management.
FINDINGS OF FACT
1. The order was issued at 10:40 a.m. on February 4,
1986, by MSHA Inspector Joseph Migaiolo during an inspection
of the Blacksville No. 1 Mine.

1925

2.
There is a serious dispute between the parties as to
whether the cited areas were in a crosscut being used as a
shelter hole in the north and south archways on the crossover track haulage or were shelter holes that existed in the
immediate area behind the cutout portions in the archways
independently of the crosscut that happened to be behind
them.
The only significance this fact has in the final determination of whether a violation occurred is whether the area
must be clear of obstructions for a depth of 15 feet in the
case of a crosscut or only 5 feet in the more general case
of a shelter hole.
3. The entire area in the proximity of the shelter
holes was arched.
The archway is constructed of steel arch
straps with boards in between the straps that act as the
walls of the archway.
The dimensions of the cutout portions
of the archway constituting the shelter hole entrances are
4 feet by 4 feet and the level of the shelter holes is about
10 to i2 inches above the level of the track entry. There
indisputably was a crosscut behind the arches.
4. On June 6, 1972, a notice to provide safeguards
was issued at the Blacksville No. 1 Mine requiring that all
crosscuts being used as shelter holes be kept free of refuse
and materials for a distance of 15 feet.
5.
I specifically find that the area described in
Government Exhibits Nos. 7 and 9 as the situs of the violative conditions is a crosscut within the meaning of the
safeguard which is Government Exhibit No. 8, albeit a substantially modified crosscut which could cause reasonable
men to differ as to the applicability of the instant safeguard.
6.
At the time of Inspector Migaiolo's observation of
the violative condition, rib and roof sloughage and loose
shale had accumulated to a depth of 24 inches in an area
approximately 31 inches wide and 15 feet deep into the
north side shelter ho .
Also the area through the arch,
in the crosscut, was littered with materials such as soalling ribs and large rocks that had fallen from the roofcavi ty. Furthermore, large rocks which had fallen out of
the roof cavity area more fully described in Government
Exhibit No. 9 were lying loose on top of the arch across
the archway.
These rocks, of which there were several,
were approximately 12 cubic feet in size.
In the south
side shelter hole, the walkway was littered with scattered
debris.
7. Mr. Gross, the Safety Supervisor at the mine,
acknowledges that the northside portion of the cited area

1926

was in violation of the shelter hole criteria because the
"manhole was not 4 foot wide and 5 foot deep". However, he
disputes that this area is covered by the safeguard because
the whole area is arched and is therefore no longer a crosscut within the meaning of the safeguard. Essentially then,
Mr. Gross, on behalf of the operator, concedes that a violation occurred because the shelter hole was not cleaned out
to a depth of 5 feet but disputes whether it should have been
cleaned out 10 feet further back to a depth of 15 feet.
8.
I find that since the safeguard applies to the
shelter holes, by its terms, they must have been cleaned out
to a depth of 15 feet in order to be in compliance with the
mandatory standard.
9.
The largest equipment that would be traveling
through this entry is a 20-ton motor and it would be moving
through this area at a relatively slow rate of speed.
I
find that in the event of a derailment in this area, it
would be unlikely that the equipment itself would enter the
shelter holes and injure individuals inside the arches.
However, if the equipment crashed into the archway, debris
such as the large rocks on top of the arch very likely would
have fallen into the northside shelter hole.
These rocks
were of sufficient size to severely injure someone had they
been struck.
There likewise existed slip, trip, and fall
hazards within the shelter holes because of floor debris.

CONCLUSIONS OF LAW
1.
The evidence as found in the above Findings of Fact
establishes the existence of a previously issued safeguard
concerning the subject matter of the instant order and the
failure of the operator to comply with the same in that the
subject crosscut, being used as a shelter hole, was not kept
clear of refuse and debris for a distance of 15 feet.
Therefore, the operator failed to comply with the issued safeguard
and thereby violated 30 C.F.R. § 75.1403.
2.
In the event of a derailment of track-mounted
equipment in the proximity of this archway in the crosscut,
I find that it is reasonably likely that if the archway were
struck, even at a relatively slow speed, loose flying debris
could seriously injure persons taking shelter in the crosscut/shelter hole.
Therefore, I conclude that the violation
contributed to a measure of danger to safety reasonably
likely to result in serious injury to miners.
Mathies Coal
Co., supra.
I therefore further conclude that the violation
was significant and substantial.
3.
Th~ violation was not the result of Consol's unwarrantable failure to comply with the safeguard cited.

1927

Consol's position with regard to the applicability of the
cited safeguard is that the normal crosscut at this mine is
approximately 13-1/2 to 15 feet wide, depending on the type of
miner used to cut it. The crosscut herein involved was substantially modified by an archway down to two shelter hole
entrances that are 4· feet by 4 feet.
Their reasoning goes
that the purpose for the safeguard is to protect miners
against a derailed piece of equipment getting into the crosscut and therefore the shelter hole. Should this occur, it
could be necessary to get 15 feet deep into the crosscut in
order not to be struck by the equipment itself. Here, however, the equipment itself could not get into the crosscut
because of the steel and wood archway.
Therefore, they
reasoned that the safeguard does not apply to these shelter
holes in the archway and thus it follows that the shelter
holes should not have to be kept clear of obstructions to
a depth of 15 feet.
This is not an unreasonable position, but I have found
it to be in error.
The archway and shelter holes had existed
in that configuration for at least 12 years. During this
extended period of time, no one had ever before suggested
that this particular safeguard applied to this configuration
of crosscut/shelter hole. Nor had any other MSHA inspector
ever required that it be kept clear of obstructions to a
depth of 15 feet.
In fact, on the day the order was issued,
the testimony was to the effect that Inspector Migaiolo and
his supervisor had some difficulty deciding themselves
whether the area should be cleared of obstructions for 5
feet or 15 feet.
The Commission interprets the term "unwarrantable failure to comply" as being a violative condition which resulted
from indifference, willful intent, or a serious lack of reasonable care.
U. s. Steel Corp., supra. From the totality
of evidence in this record, I cannot conclude that the instant violation resulted from Consol's indifference, willful
intent, or a serious lack of reasonable care.
Even though
the rock found by the inspector in these shelter holes had
obviously accumulated over a period of days or even weeks,
the operator had a reasonable basis for disbelieving that
the cited safeguard applied to this hybrid type of crosscut.
Therefore, I find that the instant order improperly
concluded that the violation resulted from Consol's unwarrantable failure to comply with the mandatory standard, i.e.,
the safeguard issued on June 6, 1972, by Inspector Powers.
4. Considering the criteria in section llO(i) of the
Act, I conclude that a penalty of $300 is appropriate.

1928

IV.

DOCKET NO. WEVA 86-183-R; ORDER NO. 2710949

Order No. 2710949, issued pursuant to section 104(d) (2)
of the Act alleges a violation of the regulatory standard at
30 C.F.R. § 75.1403 and charges as follows:
On the south side of the crossover track haulage, shelter holes were not being maintained
at least every 105
Beginning at the first
shelter inby the manway the next shelter hole
was approximately 205
away. This area is
traveled at least ~hree times a day by management officials and as such should have been identified that shelter hole spacing was not proper.
An overcast was present in the related area.
FINDINGS OF FACT
1. The order was issued at 11:10 a.m. on February 4,
1986, by Inspector Joseph Migaiolo during an inspection of
the Blacksville No. 1 Mine.
2.
Inspector Migaiolo observed, representatives of
Consol essentially admitted, and I so find as a fact that
shelter holes had not been provided every 105 feet in the
crossover track haulage of the subject mine. More particularly, the inspector located an area, 205 feet in length,
that did not contain a shelter hole.
3. On January 26, 1981, a notice to provide safeguards
was issued for this mine concerning shelter holes.
This
safeguard essentially stated that shelter holes shall be
provided on track haulage at intervals of not more than 105
4. Considering the fact that this condition had existed
since at least January of 1981, management personnel at Consol are certainly chargeable with the knowledge that the condition co-existed with the safeguard that forbade it.
So
If equipment operating in this area were to derail,
persons in the area would not have a shelter hole available
and could be crushed by the equipment. Furthermore, the same
reasoning as is contained in Finding of Fact No. 5 in Section
II, supra, applies equally as well here where there is no
shelter available.

CONCLUSIONS OF LAW
§

1. On February 4, 1986, the operator violated 30 C.F.R.
75.1403 in that the evidence of record establishes the

1929

existence of a previously issued safeguard concerning the subject matter of the instant order and the failure of the operator to comply with the same in that there was no shelter hole
for a length of 205 feet along the crossover track haulage
of the subject mine.
The safeguard required a shelter hole
at least every 105 feet along the haulage. By failing to
comply with the issued safeguard, the operator thereby violated 30 C.F.R. § 75.1403.
2. I find the violation contributed a measure of danger
to safety reasonably likely to result in serious injury to
miners. The rationale contained in Conclusion of Law No. 2
in Section II, supra, applies equally to this order and violation.
3. I likewise find the violation was the result of
Consol's unwarrantable failure to comply with the mandatory
standard, i.e., the safeguard of January 26, 1981. Management personnel at Consol knew or should have known that the
violative condition and the safeguard forbidding that condition had co-existed at this mine for more than 5 years at
the time the order was written.
4. Considering the criteria in section llO(i) of the
Act, I conclude that a penalty of $500 is appropriate.
V.

DOCKET NO. WEVA 86-184-R; ORDER NO. 2710951

Order No. 2710951, issued pursuant to section 104(d) (2)
of the Act, alleges a violation of the regulatory standard
at 30 C.F.R. § 75.202 3J and charges as follows:
In a large roof cavity on the south side crossover an unsupported roof brow existed. On the
north end of the cavity a brow approximately 24
inches thick, 30 inches wide, and 18 inches long
was suspended over the walkway. This brow has
come about due to roof sluf f ing around a conventional roof bolt. Three sides of this roof brow
are exposed to air in that a roof strap was holding the fourth side together. This condition
should have been observed easily due to location
over the walkway and deteriorated form of roof
unconsolidated shale. Management travels this
area at least three times each day for examination
and should have observed the condition.
2/

30 C.F.R. § 75.202 provides in pertinent part:
Loose roof and overhanging or loose faces and
ribs shall be taken down or supported.

1930

FINDINGS OF FACT
1. The order was issued at 11:25 a.m. on February 4,
1986, by Inspector Joseph Migaiolo during an inspection of
the Blacksville No. 1 Mine.
2.
Inspector Migaiolo issued the instant order when he
observed a roof brow approximately 24 inches in thickness to
the main roof, 30 inches wide at the top and 18 inches at
the base on the north end of the cavity at the south side
crossover. The pillar of rock, consisting of oily shale
type material is shown in a sketch admitted into evidence in
this proceeding as Government Exhibit No. 15. The column of
rock was at the end of an unsupported steel plank.
The roof
bolt on that end was no longer attached to the steel plank,
having pulled through, and therefore the column of rock was
lying on top of the plank on that end.
The brow, consisting
of unconsolidated oily shale, had deteriorated by erosion on
three sides; only the right side was still attached to the
main roof.
3.
This eroded roof condition had existed for at least
several days, if not weeks, as it takes this long for the
r6of to deteriorate to the point where Inspector Migaiolo
found it on February 4.
In fact, Messrs. Turner and Casteel
had been watching this area for several weeks.
Turner had
tested the area by sounding it with a 7 foot roof bolt on
the very morning the order was issued as part of his preshift examination. Company personnel considered the brow to
be tight and adequately supported.
I disagree.
However,
the one roof bolt that had popped out of the steel roof
strap could have popped out at any time prior to Migaiolo's
inspection.
4.
Individuals regularly travel through this area for
supplies, clean-up procedures, and pre-shift examinations at
least once a shift, three times a day.
5.
The condition was abated by removing the brow and
installing two roof bolts.
CONCLUSIONS OF LAW
1. On February 4, 1986, the operator violated 30
C.F.R. § 75.202 by its failure to either take down or
adequately support this
brow.
2. Whether that violation was "significant and substantial" depends on whether based on the facts surrounding
the violation, there existed a reasonable likelihood that
the hazard contributed to would have resulted in an injury
of a reasonably serious nature.
Cement Division, National

1931

Gypsum Co., supra. Obviously, falls of roof material can
result in serious or even fatal injuries.
It is indisputable
that roof falls are the leading cause of coal mining fatalities.
In the instant situation, I find it to be reasonably likely
that the fall of the relatively small area of unsupported
roof brow could have caused a serious injury to a miner who
would have happened to be walking underneath it, should it
have come down at that time.
I further find it to be reasonably likely that the unsupported roof brow as described in
the record herein could have come down at any time.
I fully
credit the opinion testimony of Inspector Migaiolo in this
regard.
3.
The violation was not, however, the result of
Consol's unwarrantable failure to comply with the mandatory
standard.
Inspector Migaiolo's own testimony on crossexamination effectively negates his own finding of unwarrantability. The following exchange, as pertinent to this finding, took place at Tr. I-147, 148:
Q. You stated that the roof bolt straps, the one
strap was, that the bolt had popped out of it, so
to speak?
A.

Yeah, that's right.

Q. . . . the fact that this could occur instantly,
would that negate the unwarrantability of this
condition?
A.

Yes.

Okay" And you did state that that could occur
instantly, that the bolt could pop out?

Q"
A.

Yes.

Furthermore, responsible personnel at Consol testified
that they were well aware of the deteriorated roof condition
in this area and were testing it by attempting to pull it
down and sounding it for looseness. 'They testified and I
find their testimony credible to the extent that they found
the roof to be tight and secure in their opinion.
I disagree with their conclusion that the area was adequately supported and accordingly have found a violation of the standard
cited, but I cannot conclude that the-violation occurred as
the result of Consol's "unwarrantable failure to comply"
with that standard.
4.
Considering the criteria in section llO(i) of the
Act, I conclude that a penalty of $450 is appropriate.

1932

VI.

DOCKET NO. WEVA 86-185-R; ORDER NO. 2710952

Order No. 2710952, issued pursuant to section 104(d) (2)
of the Act, alleges a violation of the regulatory standard
at 30 C.F.R. § 75.303 lf and charges as follows:
An inadequate preshift examination was performed
of the portal bus spur located on the portal bottom and crossover track haulage north and south
sides. Such examination was inadequate for all
three shifts. Obvious conditions noted in these
areas as issued are as follows:
104(d) (2} Orders
on 2/4/86 (1) 2710945, (2) 2710946, (3) 2710948,
( 4) 271094 9, ( 5) 2710951.
Such conditions in
sequence were (1) obstructed clearance space in
portal bus spur on bottom, (2) obstructions and
unsized shelter hole at north end crossover switch,
(3) obstructions in crosscuts used as shelter
holes on north and south sides of bottom crossover
track haulage, (4) shelter holes not spaced every
105' on south side of crossover track haulage,
(5) roof brow inadequately supported on south side
of crossover track haulage. An adequate examination shall be performed and recorded.

3/

30 C.F.R § 75.303 provides in pertinent part:
(a) Within 3 hours immediately preceding the beginning of any shift, and before any miner in such
shift enters the active workings of a coal mine, certified persons designated by the operator of the mine
shall examine such workings and any other underground
area of the mine designated by the Secretary or his
au~horized representative.
Each such examiner shall
examine •.. and test the roof, face, and rib conditions
in such working section; examine active roadways, travelways, and belt -conveyors on which men are carried •..•
Such mine examiner shall place his initials and the
date and time at all places he examines.
If such mine
examiner finds a condition which constitutes a violation of a mandatory health or safety standard or any
condition which is hazardous to persons who may enter
or be in such area, he shall indicate such hazardous
place by posting a "danger" sign conspicuously at all
points which persons entering such hazardous place
would be required to pass, and shall notify the operator of the mine .... Upon completing his examination,
such mine examiner shall report the results of his
examination to a person, designated by the operator to
receive such reports at a designated station on the
surface of the mine, before other persons enter the
underground areas of such mine to work in such shift.
Each such mine examiner shall also record the results
of his examination .•. in a book approved by the Secretary
kept for such purpose.

1933

FINDINGS OF FACT
1. The order was issued at 12:10 p.m. on February 4,
1986, by MSHA Inspector Joseph Migaiolo during an inspection
of the Blacksville No. 1 Mine.
2.
I find as a fact that the inadequate pre-shift violation charged in this order is duplicative of that previously
charged in Order Nos. 2710945, 2710946, 2710948, 2710949,
and 2710951 in the following respects:
a.
Order No. 2710945 charged the operator, inter alia,
with inadequate pre-shifting. The pertinent portion of that
order stated:
"This area is visited several times each day
by managing officials who should have observed this condition."
b.
Order No 2710946 charged the operator, inter alia,
with inadequate pre-shifting. The pertinent portion of that
order stated:
"Management frequently passes this area and
thereby should have had observed and recorded this shelter
hole obstruction and construction."
c.
Order No. 2710948 charged the operator, inter alia,
with inadequate pre-shifting. The pertinent portion of that
order stated: "These two shelter holes had obvious conditions which should easily have been observed by management."
d.
Order No. 2710949 charged the operator, inter alia,
with inadequate pre-shifting. The pertinent portion of that
order stated:
"This area is traveled at least three times a
day by management officials and as such should have been
identified that shelter ho
spacing was not proper."
e.
Order No. 2710951 charged the operator, inter alia,
with inadequate pre-shifting. The pertinent portion of that
order stated:
"Management travels this area at least three
times each day for examination and should have observed the
condition."
3.
In the previous five numbered sections of this
decision I have discussed and made findings of fact and conclusions of law concerning all the facts alleged in the five
previous orders and have found violations in each of the
five.
Additionally, I have made findings and conclusions
concerning the seriousness of these violations, and unwarrantability and have considered all the statutory criteria
in arriving at an appropriate civil penalty. As part and
parcel of this process, I have necessarily considered and
made findings concerning the operator's negligence in either
failing to locate or failing to appreciate the seriousness

1934

of the particular hazard involved. In essence the five previous orders charged the operator with failure to locate and
abate certain violative conditions.
I have considered those
charges in their totality and have made the necessary findings which I feel are justified in the record.
Order No. 2710952 adds nothing to the case from a factual standpoint. The facts are exactly identical to those
the operator is charged with in the five previous orders.
The on
new issue raised in the instant order is a violation o
0 C.F.R. § 75.303 as a separate violation arising
out of the same facts.
Since these facts have already been
adjudicated and appropriate penalties arrived at in the five
previous sections, I find Order No~ 2710952 to be multiplicative for purposes of findings and penalties.
CONCLUSIONS OF LAW
1. Because the factual allegations contained in Order
No. 2710952 are duplicative of those charged earlier in
Order Nos. 2710945, 2710946, 2710948, 2710949, and 2710951,
and penalties have already been assessed herein
the violative conditions charged, Order No. 2710952 will be vacated.
DISCUSSION WITH FURTHER FINDINGS
Consol repeatedly raised the issue during the hearing
that the (d) (2) orders which are the subject of this decision
were somehow tainted by the fact that this same inspector,
Migaiolo, or even other unnamed inspectors, on one or more
prior occasions had walked right past these cited conditions
without batting an eye, let alone writing a (d) (2) order. A
second issue frequently raised was that Inspector Migaiolo's
supervisor, one Paul Mitchell, was accompanying the inspector on
s day and that but for his presence, Migaiolo
would
ther not have written the violations at all or at
least would not have characterized them as "unwarrantable."
The
is a legal issue, the
a factual allegation
that simply fails of proof.
Consol's legal argument essentially amounts to some
form of estoppel.
argument at
hearing was along the
lines that if one inspector observed a certain condition and
4/ Conclusions of law concerning the violation of 30 C.F.R.
§ 75.303, per se, were not made in the previous five numbered
sections of this decision because a violation of that section
was not formally charged in those orders, even though the
language contained therein as set out in Finding of Fact
No. 2 in fact did allege violations of that section as well
as the substantive section actually specified.

1935

y

didn't say anything about i t one way or the other and the
next day when basically the same condition existed, a second
inspector wrote an unwarrantable violation order on
, that
because of the operator's reliance on the first inspector,
at least the unwarrantable portion
the order should not
be upheld.
In their post-hearing brief, Consol has softened that
position considerably and in fact provided the U.S. Court
of Appeals citation in Emery Mining Corp. v. Secretary of
Labor, 5/ which effectively negates the estoppel argument.
Therein-the court stated "courts invoke the doctrine of
estoppel against the government with great reluctance."
Further, quoting from Heckler v. Community Health Services,
104 S. Ct. 2218 (1984), at 2226 the court stated that as a
general rule "those who deal with the Government are expected to know the law and may not rely on the conduct of
government agents contrary to law."
Consol goes on to state that subjective interpretation
of the regulations by inspectors is improper, and that allowing inconsistencies to exist in the interpretation of
the rules and regulations from one inspection or inspector
to the next defeats the purpose of the Act and makes it
difficult if not impossible for operators to comp
While I agree that an objective, if not absolutely
identical, on the spot analysis of every factual condition
and regulation would be an ideal situation, I don't think
it is possible given the
that MSHA inspectors are
human and many of the regulations they are charged with
enforcing are themselves subjective in nature.
I there
find that each order must stand on its own.
All the relevant facts surrounding the cited conditions and
the circumstances of its issuance were admitted into the
record and the parties given the opportuni
to argue what
inferences and conclusions should be drawn therefrom.
The
fact that another inspector, or even the same inspector,
previously observed but did not cite a particular violation
on a previous occasion is one of those relevant facts but
is not by itself determinative of whether the order should
be affirmed.
ORDER
Based on the above findings of
law, IT IS ORDERED:

and conclusions of

1.
Order No. 2710945, contested in Docket No. WEVA 86180-R, IS AFFIRMED as a non-S&S violation of 30 C.F.R. §
75.1403.
Further, the order properly concluded that the

5/

3 MSHC 1585 (10th Cir. 1984).
1936

said violation resulted from Consol's unwarrantable failure
to comply with the standard involved.
2. Order No. 2710946, contested in Docket No. WEVA
86-181-R, properly charged a violation of 30 C.F.R. § 75.1403
and properly found that the violation was significant and substantial and resulted from Consol's unwarrantable failure to
comply with the standard involved. Accordingly, Order No.
2710946 IS AFFIRMED.
3. Order No. 2710948, contested in Docket No. WEVA
86-182-R, properly charged a violation of 30 C.F.R. § 75.1403
and properly found that the violation was significant and substantial.
However, the contested order improperly concluded
that the violation resulted from Consol's unwarrantable failure to comply with the mandatory safety standard involved.
Therefore, the violation was not properly cited in a section
104(d) (2) order. Accordingly, Order No. 2710948 IS HEREBY
.MODIFIED to a§ 104(a) citation.
4.
Order No. 2710949, contested in Docket No. WF.VA
86-183-R, properly charged a violation of 30 C.F.R. § 75.1403
and properly found that the violation was significant and substantial and resulted from Consol's unwarrantable failure to
comply with the standard involved.
Accordingly, Order No.
2710949 IS AFFIRMED.
5. Order No. 2710951, contested in Docket No. WEVA
86-184-R, properly charged a violation of 30 C.F.R. § 75.202
and properly found that the violation was significant and substantial.
However, the contested order improperly concluded
that the violation resulted from Consol 1 s unwarrantable failure to comply with the mandatory safety standard involved.
Therefore, the violation was not properly cited in a section
104(d) (2) order. Accordingly, Order No. 2710951 IS HEREBY
MODIFIED to a§ 104(a) citation.

6. Order No. 2710952, contested in Docket No. WEVA
86-185-R, IS VACATED.
7.
The Consolidation Coal Company IS HEREBY ORDERED
TO PAY a civil penalty of $1,950 within 30 days of the date
of this decision.

Roy
aurer
Admi 'strative Law Judge

1937

Distribution:
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Linda M. Henry, Esq., Office of the Solicitor, u. S. Department of Labor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)

yh

1938

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
333 W. COLFAX AVENUE, SUITE 400

DENVER, COLORADO

80204

DEC 161986

DISCRIMINATION PROCEEDING

JOHNNIE J. DELGADO,
Complainant

Docket No. CENT 86-124-DM
MD 86-22

v.

Barrett Base Plant

BARRETT INDUSTRIES, INC.,
Respondent

DECISION
Appearances:

Mr. Johnnie J. Delgado, San Antonio, Texas,
pro se.:
Mr. Franklin Spradling, Barrett Industries, San
Antonio, Texas,
for Respondent.

Before:

Judge Morris

Complainant brings this action on his own behalf alleging he
was discriminated against by his employer, Barrett Industries,
Inc., in violation of the Federal Mine Safety and Health Act of
1977, 30 u.s.c. § 801 et seq., (the "Act").
The statutory discrimination provision, Section 105(c)(l) of
the Act, now codified at 30 U.S.C. § 815(c)(l), provides as
follows:
§ 105(c)(l) No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the exercise
of the statutory rights of any miner, representative of
miners or applicant for employment in any coal or other mine
subject to this Act because such miner, representative of
miners or applicant for employment has filed or made a complaint under or related to this Act, including a complaint
notifying the operator or the operator's agent, or the representative of the miners at the coal or other mine of an
alleged danger or safety or health violation in a coal or
other mine, or because such miner, representative of miners
or applicant for employment is the subject of medical evaluations and potential transfer under a standard published
pursuant to section 101 or because such miner, representative of miners or applicant for employment has instituted or
caused to be instituted any proceeding under or related to
this Act or has testified or is about to testify in any such
proceeding, or because of the exercise by such miner, representative of miners or applicant for employment on behalf
of himself or others of any statutory right afforded by this
Act.

1939

After notice to the parties, a hearing on the merits was
held in San Antonio, Texas on September 18, 1986. The parties
waived their right to file post-trial briefs.
Applicable Case Law
In order to establish a prima facie case of discrimination
under section 105(c) of the Mine Act, a complaining miner bears
the burden of production and proof to establish that Cl) he
engaged in protected activity, and (2) the adverse action
complained of was motivated in any part by that activity.
Secretary on behalf of Pasula v. Consolidation Coal Co., 2 FMSHRC
2786, 2797-2800 (October 1980), rev'd on other grounds sub nom.
Consolidation Coal Co. v. Marshall, 663 F.2d 1211 (3rd Cir.
1981); Secretary on behalf of Robinette v. United Castle Coal
Co., 3 FMSHRC 803, 817-18 {April 1981). The operator may rebut
the prima facie case by showing either that no protected activity
occurred or that the adverse action was not in any part motivated
by protected activity.
If an operator cannot rebut the prima
f acie case in this manner it nevertheless may defend aff irmatively by proving that Cl) it was also motivated by the miner's
unprotected activities, and (2) it would have taken the adverse
action in any event for the unprotected activities alone. The
operator bears the burden of proof with regard to the affirmative
defense. Haro v. Magma Copper Co., 4 FMSHRC 1935, 1936-38
(November 1982). The ultimate burden of persuasion does not
shift from the complainant. Robinette, 3 FMSHRC at 818 n. 20.
See also Boich v. FMSHRC, 719 F.2d 194, 195-96 (6th Cir. 1983);
i50Ilovan v. Stafford Constr. Co., 732 F.2d 954, 958-59 CD.C. Cir.
1984){specifically approving the Commission's Pasula-Robinette
test). The Supreme Court has approved the National Labor
Relations Board's virtually identical analysis for discrimination
cases arising under the National Labor Relations Act. NLRB v.
Transportation Management Corp., 462 U.S. 393, 397-403 (1983).
Summary of the Evidence
Johnnie J. Delgado was terminated by Barrett Industries on
February 7, 1986 {Tr. 8, 9). At the time he was the operator of
a 988A Caterpillar loader. He was working 50 hours and earning
$5.40 per hour CTr. 9, 10).
On the date of his termination Delgado was going to have
lunch with his wife at lunch time. When he learned his wife was
at the parking lot another operator said he would load the truck
while Delgado went to eat. Due to the nature of the business the
workers do not have a regular lunch period (Tr. 10-13, 26, 27).
Mr. Delgado started eating and Bob Dixon, the plant supervisor, signaled him to go back to work. When Delgado signaled he
was eating Dixon restated that he wanted Delgado to load the

1940

trucks "right now". Delgado asked if he should go out and eat
dust. Dixon replied affirmatively. Delgado said he wouldn't eat
in the dust (Tr. 10, 12, 14). Delgado said he'd go back to work
right quick, that is, in about five minutes, as soon as he
finished eating (Tr. 14).
Delgado finished eating and walked down to his caterpillar.
Dixon had gotten another operator to drive the loader. Dixon
then told Delgado that he was terminated (Tr. 11, 14-16, 27).
Everytime Delgado had talked about safety to Mr. Barrett or
Frank Spradling, Bob Dixon would yell at him for talking to them
(Tr. 11). After he was fired Delgado talked to Mr. Barrett who
told him he couldn't do anything (about him ha~ing been fired)
(Tr. 17, 18).
It it always dusty in the pit area, particularly where the
material comes on the conveyor from the shaker and into the pile
(Tr. 18) •
About a month before he was fired Delgado had complained
that his machine was leaking too much oil. He had also
complained Cat some undetermined time) about carbon monoxide
leaking from the corroded exhaust (Tr. 19). No one at Barrett
said he shouldn't complain about his equipment or anything of
that nature (Tr. 19). The company didn't seem upset when he
complained about the oil leak or the manifold (Tr. 20). In
December 1985 Delgado had complained to his supervisor Rodrigues
about the safety of the workers he was lifting in the loader
bucket. They were raised to place pins in the crusher (Tr.
20-22). The company was not upset over the bucket incident (Tr.
22, 23).
Due to a back injury in November 1985, Delgado has not
worked since he was terminated. The doctor released him two
months ago (Tr. 24). Delgado considered himself a good employee
(Tr. 24).
Franklin Spradling, director of safety, testified for
Barrett Industries (Tr. 30). The witness, who was not present on
February 7, 1986, testified that the company crushes limestone
(Tr. 30, 31).
Delgado's job was at the pile where he would load customer's
trucks (Tr. 31). Three times supervisor Dixon asked Delgado to
return to work. When he would not return Dixon got another
operator to perform the work (Tr. 31). About four or five
workers are trained for that job (Tr. 32).
The company does not have a prescribed lunch period (Tr. 31).
Other than clarifying the lunch policy, the witness had no

1941

problem with anything Delgado had stated (Tr. 31). He felt
Delgado should have stayed on his job until he was relieved (Tr.
32). The base pile operation cannot be shut down as long as
customers arrive (Tr. 33).
Mr. Delgado complaints about safety did not relate to this
termination.
The company, in fact, rewarded Delgado for some of
his safety awareness (Tr. 34).
Mr. Spradling considered Delgado to be a good employee (Tr.
34). Dixon, who is no longer with the Barrett Company, was the
top management representative at the site (Tr. 34, 35). Dixon
left the company four to five weeks ago but the witness didn't
know the reason (Tr. 35).
Evaluation of the Evidence
This alleged discrimination arose after complainant Delgado
left the· jobsite and joined his wife for lunch on the company
parking lot. Complainant indicated this was the normal lunch
time but he agreed the workers do not "punch out" for lunch (Tr.
12, 26).
While he was at lunch the plant supervisor directed him to
return to work.
He stated he didn't want to eat dust. When he
did return he was terminated.
The facts do not establish that Mr. Delgado was engaged in a
protected activity.
He refused to return to work because his
lunch period was interrupted. The refusal was not based on any
unsafe or unhealthy condition. Rather, he told Dixon that as
soon as he finished eating he would go back to work right quick
(Tr. 14).
Collateral issues arise as to whether complainant was fired
because he complained about safety. No evidence supports the
view that the company was retalilating against complainant. In
fact, the testimony of respondent's witness Spradling is
unrebutted that Delgado complaints about safety did not relate to
his termination.
In addition, the company had previously
rewarded Delgado for his safety awareness (Tr. 34}.
For the foregoing reasons I conclude that the complaint of
discrimination filed herein should be dismissed.
Conclusions of Law
Based on the entire record, the following conclusions of law
are entered:
1.

The Commission has jurisdiction to decide this case.

1942

2. Complainant failed to establish that he was discriminated against in violation of Section 105(c)(l) of the Act.
ORDER
Based on the foregoing facts and conclusions of law I enter
the following order:
The complaint of discrimination filed herein is dismissed.

Law Judge
Distribution:
Mr. Johnnie J. Delgado, 5423 Brookhill, San Antonio, TX
(Certified Mail)

78228

Barrett Industries, Inc., Mr. Franklin Spradling, Director of
Safety, Rt. 3, Box 211Bl, 6889 Evans Road, San Antonio, TX 78218
(Certified Mail)

/bls

1943

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES

DEC 16 1986

333 W. COLFAX AVENUE. SUITE 400
DENVER, COlORADO 80204

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. WEST 81-186-M
A.C. No. 05-03140-05005
Cathedral Bluffs Shale Oil

v.
CATHEDRAL BLUFFS SHALE OIL
COMPANY,
Respondent

DECISION APPROVING SETTLEMENT
Before:

Judge Morris

This case, a proceeding under the Federal Mine Safety
and Health Act of 1977, 30 u.s.c. § 801, was remanded by the
Commission on November 5, 1986.
Prior to a resubmission of the issues the parties filed
a motion seeking approval of a proposed settlement.
Citation 327786 herein alleged a violation of 30 C.F.R.
57.19-100. An original assessment of $90 was proposed.
The parties now seek a decision affirming the citation
and assessing a penalty of $50.
I have reviewed the proposed settlement and I find it is
reasonable and in the public interest. It should be approved.
Accordingly, I enter the following:
ORDER
1.

The settlement is approved.

2. Citation 327786 is affirmed and a penalty of $50 is
assessed.
3. Respondent is ordered to pay to the Secretary the sum
of $50 within 30 days of the date of this decision.

Law Judge

1944

Distribution:
Edward H. Fitch, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Boulevard, Arlington, Virginia 22203
(Certified Mail)
James M. Day, Esq., Cotton, Day & Doyle, 1899 L Street, N.W.,
12th Floor, Washington, D.C. 20036
(Certified Mail)

/ot

1945

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 16 1986
CONSOLIDATION COAL COMPANY,
Contestant

CONTEST PROCEEDING

v.

Docket No. WEVA 86-250-R
Order No. 2711286; 3/19/86

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

Blacksvil

No. 1 Mine

:
:

DECISION
Appearances:

w. Henry Lawrence, Esq., Steptoe and Johnson,
Clarksburg, West Virginia, for the Contestant;
William T. Salzer, Esq., Office of the
Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the
Respondent.

Before:

Judge Koutras
Statement of the Proceeding

This case concerns a Notice of Contest filed by the contestant against the respondent pursuant to section l05(d) of
Federal Mine Safety and Health Act of 1977, 30 U.S.C.
§ 815(d), challenging the legality of a section 104(d)(2)
order issued to the contestant at its Blacksville No. 1 Mine
on March 19, 1986. The case was heard in Morgantown,
West Virginia, and while the contestant filed posthearing
arguments, MSHA did not. However, I have considered its oral
argument's made during the course of the hearing.
Applicable Statutory and Regulatory Provisions
1. The Federal Mine Safety and Health Act of 1977,
30 U.S.C. § 301, et seq.
2.

Sections 104(a) and (d), and 105(d}

3.

Commission Rules, 29 C.F.R.

19116

§

2700.1,

the Act.
et~·

Issues
The issues presented in this case are:
Cl) whether the
conditions or practices cited by the inspector in his order
constitute a violation of 30 C.F.R. § 77.205, and (2) whether
the violation was "significant and substantial." Additional
issues raised by the parties are disposed of in the course of
this decision.
Unwarrantable Failure Issue
At the conclusion of all of the testimony and evidence
in this case, Inspector Magaiolo was recalled and asked
whether he still believed the alleged violation resulted from
contestant's unwarrantale failure to comply with the cited
mandatory safety standard. Mr. Magaiolo stated that in light
of the testimony presented by the contestant, particularly
plant foreman Joe Fisher's testimony that he discovered the
debris on the platform 2 hours before the issuance of the
order and ordered it removed, he did not now believe that the
violation was the result of an unwarrantable failure by the
contestant to comply with the toeboard requirements of the
·cited standard. Mr. Magaiolo believed that the order should
be modified to a section 104(a) citation, and MSHA's counsel
agreed that this should be done.
Counsel's motion in this
regard was granted from the bench (Tr; 163-165).
Stipulation
1. The parties agreed that the contestant and the subject mine are subject to the Act and the jurisdiction of the
Federal Mine Safety and Health Review Commission.

2. The parties agreed that assuming the contested order
is affirmed, all of the pre-requisite statutory requirements
for the existence of the "section 104(d) chain" have been met
in this proceeding.
3. MSHA 1 s counsel moved to modify the inspector's negligence finding from "highn to "moderate, 11 and the motion was
granted from the bench without objection.

Discussion
Section 104(d)(2) "S&S" Order No. 2711286, issued on
March 19, 1986, cites an alleged violation of 77.205(e), and
the condition or practice is described as follows:
On the surface of the prep plant area in
the headhouse, on the No. 2 reclaim belt floor,

1947

there was approx. 13' of platform that requires
toeboards. From this platform enormous amount
of debris is accumulated and can be knocked to
the below floor work areas. Citation 2711286
on 3/19 identified an entanglement of debris
found this inspection. Toeboard was located on
one side of the platform where a shovel and
sledge hammer was laying partially over the
edge.
Due to the enormous amount of debris
accumulated on this platform, it should have
been obvious to management that a toeboard was
needed.
MSHA's Testimony and Evidence
MSHA Inspector Joseph A. Migaiolo testified as to his
background and experience, and he confirmed that he issued
the contested order in question on March 19, 1986, and served
it on mine management representative Patrick wise who accompanied him during his inspection.
Mr. Migaiolo stated that he issued the order after finding that an elevated metal platform in the headhouse on the
No. 2 reclaim belt floor did not have toeboards installed
around its perimeter to prevent debris which was stored on
the platform from falling off the end of the platform to the
floor and ground below. He identified exhibit G-9, as a
sketch of the platform which he made at the time he issued
the order, and the debris which he observed is identified on
the sketch. The debris consisted of conveyor belt strips,
roof bolts, an 8 foot board, a metal platform plate weighing
approximately 15 pounds, two pieces of metal plates weighing
approximately 6 to 10 pounds, a 6 foot metal plate bent on
one end, a bucket, a sledge hammer, and a shovel. The hammer
and shovel were leaning against a toeboard which was installed
along one side of the platform and they were protruding over
the platform. The remaining items were located along the 1
and upper right side of the platform as shown in the sketch.
M.r. Migaiolo stated that a large drive motor was located
on the platform, and the motor was used to drive the reclaim
lt which passed under and by the end of the platform. The
tform was approximately 10 to 12
et above the belt floor,
and access to the platform was by means of a walkway passing
under it and up a stairway at the end of the platform.
Mr. Migaiolo stated that he asked Mr. Wise about the
materials on the platform, and Mr. Wise advised him that the

1948

materials apparently became lodged in the reclaim belt and
were taken off the belt and placed on the platform.
Mr. Migaiolo marked his sketch, exhibit G-9, with green markings indicating the platform areas which lacked a toeboard.
One area was 3 feet long and the other area was 9 feet long.
Mr. Migaiolo stated that the existing toeboards were
from 4 to 8 inches in height and were welded to the side of
the platform.
In order to determine whether toeboards are
required, one must first determine whether anyone would be
passing or working under the platform.
In his opinion, persons such as a cleanup man, an examiner, or a repairman would
normally travel or work under or on the platform and would
also go up the stairs to reach the platform. The platform
was subject to vibration from the motor while the belt was
running, as well as from the normal vibration of the headhouse, and he believed that it was reasonably likely that the
vibration would cause the debris to fall off the platform to
the floor below.
If these materials struck someone, they
would inflict serious injuries.
Mr. Migaiolo stated that he observed an unprotected 4 to
5 inch gap or opening between the edge of the platform and
the belt below for a distance of 3 feet.
Platform vibration
could result in a roof bolt rolling over the edge of the platform where there was no toeboard, through the opening and to
the ground some 40 feet below.
The roof bolt could hit the
windshield of an end loader which normally worked on the
ground under the opening.
Mr. Migaiolo observed that the platform had been recently
hosed down with water but the debris and materials had not
been removed.
He observed no coal dust accumulations on the
platform.
He described the area under the platform as a
"vacant work area," and he did not believe that it was a "high
traffic area." However, he still believed that the materials
and debris on the platform could fall off the unprotected
edges and strike someone in the work areas below.
He also
believed that anyone passing under the platform would not
always use the travelway along the wall, and that they would
have access to the stairway by passing under the platform from
different directions.
Mr. Migaiolo described the mine operator as conscientious
in the manner in which it examined the building, and indicated
that the headhouse is inspected and cleaned up at least once a
day.
He confirmed that the platform had a 32 to 34 inch
"double barrel" handrail installed around its perimeter.
Although someone on the platform inspecting the motor would

1949

only be there for a few minutes, he believed that someone
cleaning up coal in the work areas on the floor below would be
there for 20 to 30 minutes and would be exposed to the hazard
of the debris or material falling off because of the vibration
or by someone inadvertently dropping something off the
platform.
Mr. Migaiolo confirmed that he is the resident mine
inspector and had previously inspected the mine.
However, he
could not recall previously inspecting the headhouse or platform.
He stated that Mr. Wise advised him that the platform
was used as a storage area for the debris from the belt, and
he therefore concluded that the mine operator was aware of
this.
He also believed that the material and debris was
collected over some period of time.
Abatement was achieved
within 3 hours after the order was issued, and toeboards were
inst~lled on the remaining portions of the platform (Tr.
5-40).
On cross-examination, Mr. Migaiolo stated that he looked
over the edge of the platform through the opening between the
platform and the belt below. He could see the ground through
the opening but did not see an endloader. He believed that
the endloader operated on the ground "swamp area" at least
once a week cleaning up debris.
He confirmed that he did not
observe any of the material or debris on the platform moving
or vibrating, and he did not ask anyone about how long the
materials were there.
Mr. Migaiolo confirmed that he also issued a section
104(a) citation on March 19, 1986, because of the same debris
and material on the platform.
He believed the debris constituted a tripping and stumbling hazard to anyone on the platform, and he cited a violation of mandatory safety standard
section 77.205(b), and made a finding of "moderate" negl
gence. When asked to explain and distinguish the difference
between his section 104(a) citation and his section 104(d)(2)
or
, particularly since he found "moderate" negligence for
both violations, he could not respond.
Mr. Migaiolo stated that since the plant had been in
existence for a number of years, toeboards should have been
installed on the platform. When asked to explain his prior
testimony that toeboards are required only if persons working
on the floor below are exposed to a hazard of being struck
from f
ing objects, he reiterated that he believed that
someone would be in the area at least once a day.
He also
explained that the platform was not previously cited because

1950

he probably did not observe any material or debris on the
platform (Tr. 40-81).
Contestant's Testimony and Evidence
Joe Fisher, plant foreman, stated that he is the afternoon shift supervisor, and that he has supervisory authority
over the reclaim belt headhouse. He stated that the platform
in question holds a motor and speed reducer for the No. 2
reclaim belt. He identified exhibit C-4 as a sketch of the
platform area in question, and he confirmed that a second
short belt 36 inches wide, with 8 inches of extensions on
either side passed directly under the platform in question.
He stated that the area under the platform opposite the steps
and the short belt was a rather cramped area where very little
work was performed.
He stated that belt idlers were changed
in the area every 2 years, and that work on the ground "swamp
area" under the headhouse was performed every 2 weeks by a
payloader.
Mr. Fisher stated that normal access to the platform was
along a travelway leading to the stairs next to the wall.
He
also stated that a second means of access was by a stairway
located near the 36 inch toeboard depicted in exhibit C-4,
and the platform was protected by a toeboard at that location.
A 3 inch high toeboard was installed along the perimeter of
the platform on either side of the motor and along the side
extending to the stairs in order to abate the violation.
Mr. Fisher stated that maintenance on the belt motor is
performed on the platform, and that debris which is caught in
the short belt is removed after the belt is stopped and
locked out. Since the short belt passes 15 inches under the
platform close to the top, any debris or material removed
from the belt is simply placed on the platform until it can
be removed from the area with an endloader. He confirmed
that a cleanup man and the shift foreman (himself) would have
occasion to be on the pla orm at any given time and that the
cleanup man would stand on the stairs to hose the area down.
Mr. Fisher stated that the platform is not used as a
regular storage area, but is used only for the purpose of
placing debris from the short belt there until it can be
removed by an endloader.
It is placed on the platform
om
the short belt because it is easy and convenient, and he does
not want to throw the debris off the belt onto the floor
below.

1951

Mr. Fisher confirmed that shortly before Inspector
Migaiolo's inspection he went to the platform and observed
some metal sk tboard material, strips of rubber, some roof
bolts and a shovel on the platform. He instructed the cleanup
man to hose down the platform with water and to remove the
debris. He also confirmed that as the shift foreman, he is on
the platform everyday.
Mr. Fisher stated that he did not believe additional
toeboards were necessary on the platfonn because any debris
falling off the platform along the edge where a new 30 and
48 inch long toeboard was installed for abatement would fall
to the floor or the short belt below.
It was his understanding that toeboards were only necessary where there was a
possibility of something being kicked off the platform and
striking someone below (Tr. 81-103).
On cross-examination, Mr. Fisher stated that the distance
from the edge of the short belt to the stairs is approximately
16 inches, and that when he is on the platform to check the
motor he is there for approximately 3 minutes. He confirmed
that he was on the platform approximately 2 hours before the
inspector arrived on the scene and observed the materials
which he previously described.
He did not observe the large
board, but conceded that it could have been there. He picked
up a roof bolt and placed it next to the existing toeboard.
Mr. Fisher confirmed that the platform vibrates, and he
stated that the shovel is there to clean any coal that may be
accumulated under the belt and the platform. He assumed that
the sledge hammer was there to knock out any rock which may
be lodged on the short belt chute. This work would be perf armed by someone standing on the short belt while it is
stopped and locked out.
Mr. Fisher confirmed that he placed the materials on the
platform shortly before the inspector's arrival and instructed
the cleanup man to remove them and to hose down the platform.
He also explained that if he is alone he cannot remove any
debris taken from the belt by himself and must wait for the
cleanup man who normally removes them with a payloader. He
explained further that as a supervisor, he cannot perform any
labor, and must rely on a union cleanup man to carry away any
debris (Tr. 103-118).
Patrick Wise, dust foreman, stated that he sometimes
serves as an escort for Federal inspectors, and he confirmed
that he accompanied Inspector Migaiolo during his inspection
of March 19, 1986. Mr. Wise stated that he observed a twisted

1952

roof bolt, a bucket, a shovel, a piece of steel, and a board
on the platform in question. He also stated that a 6 inch
high toeboard was in place near the stairs leading to the platform, and he circled the area on exhibit C-4. He stated that
a 3 inch high toeboard was welded over the 6 inch toeboard
which was in place to abate the violation.
Mr. Wise stated that Inspector Migaiolo asked him how
long the debris had been on the platform, and that he informed
the inspector that he did not know and that he was not responsible for the headhouse and did not usually go there to perform his dust foreman's duties. Mr. Wise denied that he told
the inspector that the platform was used as a storage area.
Mr. Wise agreed with Mr. Fisher's testimony concerning the
short belt which ran under the platform (Tr. 121-130).
Robert w. Gross, Safety Supervisor, Blacksville No. 1
Mine, stated that his duties take him to the headhouse at
least once a week while conducting his fire inspections. He
stated that prior to the issuance of the order in question,
he was not aware of the existence of the platform because it
was isolated and hidden behind the reclaim belt. However,
since the order was issued he inspects the platform regularly
to insure that no debris has accumulated there. He confirmed
that when he observed the platform prior to the abatement, a
toeboard was in place adjacent to the top of the stairway.
Mr. Gross stated that he did not believe that the platform was a crossover, elevated walkway, elevated ramp, or
stairway requiring toeboards. He confirmed that he discussed
the matter concerning a roof bolt falling between the opening
between the platform and the belt to the ground below where
an endloader sometimes is working and that he informed the
inspector that the machine had a canopy. The inspector took
the position that the roof bolt could strike the windshield,
but Mr. Gross believed that this was not likely since the
windshield is straight rather than curved.
Mr. Gross stated that when he observed the platform the
day after abatement, he noticed the difference in the h ght
of the toeboard which was installed next to the steps to
achieve abatement and the old one which was previously there.
Mr. Gross believed that it was unlikely that something
could fall off the platform and injure someone because the
area was not frequently travelled. He stated that the inspector was more interested in material falling from the corner
of the platform to the ground where there was a space between
the platform and the reclaim belt {Tr. 135-147).

1953

On cross-examination, Mr. Gross confirmed that while he
could make decisions concerning the necessity for toeboards
to be installed on the platform in question, he never considered this since he was unaware of the existence of the platform prior to the issuance of the violation. He confirmed
that since the issuance of the violation in this case, more
toeboards have been installed in elevated areas used to
service equipment.
Mr. Gross confirmed that toeboards on the platform where
there was prior access to the platform from another corner
were installed when the plant was constructed prior to 1969
and he agreed that one could infer from this that the operator knew that an area around a stairway used for access to
the platform presented a possible danger of material falling
off the platform to the area below (Tr. 155). He also confirmed that no toeboards were installed along the cited perimeter of the platform above the short belt which passed under
the platform. He stated that he did not know how the belt
was constructed, and although a belt "extension" would lessen
the likelihood of falling objects from the platform striking'
the belt and bouncing off, he conceded that such an occurrence
was possible (Tr. 158).
Inspector Migaiolo was recalled by the Court, and he
stated that he had no particular recollection of the existence
of the short belt under the platform in question, but had no
reason not to believe the testimony of the contestant's
witnesses with respect to the existence of this belt. He also
stated that he did not observe the 14-inch long toeboard
installed by the stairway leading to the platform, and he confirmed that his principal concern was the fact that the missing toeboard along the perimeter of the platform as depicted
at the upper left-hand corner of his sketch (exhibit G-9),
presented a hazard of material such as a roof bolt falling
between the opening to the ground below and striking the windshield of the front-end loader operating in the "swamp area"
below (Tr. 160-164).
Contestant's Arguments
During the course of the hearing, contestant's counsel
argued that subsection (e) of section 77.205, does not include
platforms of the kind cited by the inspector in this case, and
that it is inapplicable to the facts of this case. He pointed
out that section 77.205 deals with "Travelways, 11 and suggested
that if the inspector were concerned that the platform were
being used as a storage area, he should have cited section

1954

77.208(a), which requires the storage of materials "in a manner which minimizes stumbling or fall-of-material hazards."
Counsel pointed out that if the materials in question should
not have been on the platform, or if they simply presented a
tripping hazard, there would be no need for toeboards. Counsel further pointed out that the contestant has installed toeboards in the plant as necessary, particularly over walkways
where people are likely to be travelling or working, and that
this is done to afford protection from falling objects. Counsel concluded that the only piece of equipment which would be
operating below the platform was an end loader in the "swamp
area" on the ground level under one corner of the platform,
and that it was equipped with a roof and vertical windshield.
He asserted that a roof bolt falling from the platform would
hit the roof of the endloader, and that it was highly unlikely
or foreseeable that it would strike the windshield and injure
the operator. He also argued that the contestant's evidence
established that no one travels or works under the platform,
and that even if required by subsection Ce), the contestant
believed that toeboards are not necessary because no one is
exposed to a falling object hazard (Tr. 167-168).
In his posthearing proposed findings and conclusions,
contestant's counsel argues that the cited platform in question is not an elevated walkway in that it did not serve as
an area over which workers travelled from one work area to
another, and that subsection (e) of section 77.205 simply
does not apply in this case. Except for an endloader with a
steel roof and vertical windshield which operated in a "swamp
area" on the ground below the platform approximately twice
each month, counsel cites the absence of any evidence that
any other individuals would be exposed to falling objects
either inside or outside the slope headhouse containing the
platform. With respect to the endloader, counsel asserts
that it was highly unlikely that materials from the platform
could fall through the 4 to 5-inch wide gap at one end of the
platform to the "swamp area" some 40 feet below, and even if
it did, it was highy unlikely, if not impossible, that falling debris would strike the operator because he is protected
by a steel roof and the windshield is vertical. Assuming the
applicability of subsection (e), counsel concludes that in
these circumstances, a toeboard at the corner location of the
platform where the gap existed was not necessary.
Counsel further argues that the inspector issued the
citation on the mistaken and erroneous belief that the platform was used as a storage area and that employees worked or
travelled under the edges of the platform where toeboards
were not present. Counsel concludes that MSHA has presented

1955

no credible evidence to support these assumptions, and he
points out that the evidence establishes that the debris
taken from the belt and placed on the platform had existed
there for approximately 2 hours, and that foreman Fisher had
instructed an employ~e to remove the debris from the platform.
MSHA's Arguments
During oral argument, MSHA's counsel took the position
that since subsection (e) is the only provision specifically
referring to toeboards, the term "elevated walkways" as used
in the standard encompasses work areas on elevated platforms
on which individuals would be required to walk from one point
to another, and that the requirement for toeboards where
necessary is designed to prevent the type of hazards that
would occur on platforms (Tr. 78).
MSHA's counsel also took the position that the question
concerning the need for toeboards on the cited platform would
depend on whether debris is placed there as a matter of practice, or whether i t is a one-time occurrence (Tr. 150). He
agreed that the installation of toeboards along some perimeter areas of the platform, and not along other locations,
appeared to be based on judgments by mine management that
some areas needed protection from falling objects, while
others did not (Tr. 156). Counsel also concluded that the
cited platform falls within section 77.205, and that the
inspector's concern about objects falling off the edge to the
ground floor below has been substantiated by the evidence and
that the citation should be affirmed (Tr. 166).
Findings and Conclusions
The contestant in this case is charged with a violation
of mandatory safety standard 30 C.F.R. § 77.205(e), for failing to install toeboards along a 13-foot perimeter of an
elevated metal platform located in the preparation plant headhouse.
The platform contained a large motor used to drive a
belt which passed under the platform, and access to the platform for purposes of servicing the motor is by a stairway at
one end.
The inspector issued the citation after finding
that debris which had been taken from the belt and placed on
the platform had not been removed or cleaned up.
The inspector believed that the additional toeboards were required to
prevent the debris from falling off the platform and striking
people who he believed would be working or travelling or working under the platform.

1956

The inspector confirmed that he issued a second citation
(exhibit C-3), at the same time, citing the same debris. The
second citation was issued pursuant to subsection (b) of section 77.205, because the inspector believed it constituted a
tripping or stumbling hazard to persons on the platform.
That citation is not in issue in this case.
section 77.205(e) provides as follows:
"Crossovers,
elevated walkways, elevated ramps, and stairways shall be of
substantial construction, provided with handrails, and maintained in good condition. Where necessary toeboards shall be
provided."
The critical question in this case is whether or not the
cited platform area comes within the scope of section
77.205Ce), and whether or not it may be considered a "crossover, elevated walkway, elevated ramp, or stairway" requiring
toeboards "as necessary." Toeboards were in place at some
locations on the platform, but not in others. The inspector
was concerned that the debris found on the platform could
fall off and strike someone walking or working under the
platform.
There is no evidence in this case that the platform in
question is a crossover, elevated ramp, or stairway. Even
though the inspector described the area where the debris was
found as a platform, and the standard makes no references to
platforms, MSHA takes the position that the platform may be
considered an elevated walkway for purposes of section
77.205(e). The contestant takes the position that the platform is not a walkway within the meaning of the cited standard. Even if it were, contestant takes the further position
that toeboards would then only be required if it were necessary. On the facts of this case, contestant concludes that
toeboards at the cited platform locations were not necessary.
In Sunbeam Coal Corporation, Docket No. PITT 79-213,
2 FMSHRC 192, 221 (January 29, 1980), I vacated a violation
issued by an inspector who alleged that an elevated platform
area used for maintenance purposes was a walkway within the
meaning of section 77.205(a), and that safe access to the
asserted walkway was not provided and maintained. In that
case, MSHA attempted to amend its pleadings to cite a violation of subsection (e) of section 77.205, claiming that the
platform area was a walkway within the meaning of that subsection.
I ruled that the cited platform was in fact a platform
work station used for maintenance purposes and not a walkway
normally used by miners to travel in and through the plant,
and the inspector candidly admitted that this was the case.

1957

In Climax Molybdenum Company, 2 FMSHRC 1884, 1887,
July 25, 1980, Commission Judge Morris vacated a citation
issued for an alleged violation of section 57.11-2, a standard applicable to metal and nonmetal underground mines and
identical in language to section 77.205(e). The operator was
charged with a violation for failure to provide handr~ils on
the top of the roof of a 10-foot high shed located inside a
larger building. The inspector found empty cardboard boxes a
foot from the edge of the roof of the shed and he believed
the roof was used as a ",storage area." Judge Morris vacated
the citation on the ground that the top of the shed was not
one of the areas described in the standard and was not a
crossover, an elevated walkway, an elevated ramp, nor a stairway, as stated in the standard.
In Magma Copper Company, 1 FMSHRC 837, 857-858, July 3,
1979,· I vacated a citation for an alleged violation of section 57.11-2, after finding that a work platform 100 feet
above ground was not a "travelway" as defined by section 57.2.
Section 57.2 defines a "travelway" as "a passage, walk or way
used and designated for persons going from one place to
another."
I take note of the fact that the inspector cited the
same debris on the platform in support of a second citation
issued at the same time the citation in issue here was issued.
The second citation cited a violation of section 77.205(b)
because the inspector believed that the debris also constituted a tripping or stumbling hazard to anyone on the platform. MSHA's attempts in this case to transform a platform
into a walkway simply to support a violation of section
77.205(e) IS REJECTED.
On the facts of this case, I cannot conclude that MSHA
has established that the platform in question was in fact a
walkway as I understand the meaning of that term. While it
is true that one person would have occasion to be on the platform in the normal course of any given day and would have to
walk along the platform to reach the belt motor, the platform
was not used as a regular and routine route of travel for
miners travelling or working in the headhouse.
It seems
obvious to me that the inspector cited subsection (e) because
it contains the only reference to toeboards, but does not
include platforms among the locations encompassed by that
standard. Subsection (b) refers to travelways and platforms
and requires that they be maintained clear of extraneous material and other stumbling or. slipping hazards. The inspector

1958

did not cite subsection (b) because it contains no requirements for toeboards.
It seems to me that after much litigation with respect
to this standard, MSHA could easily cure the ambiguity by
amending its standards to specifically include the term "platform" as part of subsection (e) and include a reference to
toeboards as part of subsection (b).
I conclude and find
that the platform in question does not fall within the intent
and meaning of subsection Ce) of section 77.205, and the citation IS VACATED.
Assuming that I were to find that the platform area in
question was an "elevated walkway" I would still vacate the
citation on the ground that MSHA has failed to present any
credible testimony or evidence that toeboards were necessary
at the locations cited by the inspector. The regulatory
language "where necessary" as found in section 77.205(e)
obviously means that toeboards are not to be provided in
every instance.
Big Ten Corporation, 2 FMSHRC 2266, 2280
(August 15, 1980). In that case, former Commission Judg~
Stewart vacated a citation alleging a violation of section
77.205(e) on the ground that the walkway was sufficiently
safe without toeboards since it was used approximately
1,500 times over a 5-year period and had never been previously cited for lack of toeboards. He concluded that the
absence of any prior citations was indicative of the fact
that the lack of toeboards did not constitute a violation of
the standard.
The evidence in this case establishes that the platform
in question is a "mezzanine area" located between the third
and fourth floor of the headhouse, and that it is used to
house a motor which drives a belt passing under the platform.
Access to the platform is by means of a flight of steps
located at one corner, and employees would have to pass under
the platform to reach the stairway. The evidence also establishes that the normal route to the stairway is along a designated travelway beside a wall along and under one side of the
elevated platform (Tr. 14-15). The inspector described the
walkway area under the platform as a "vacant work area" and
not a "high traffic area." However, he apparently believed
that workers passing through this area to ~each the stairway
would be exposed to falling debris from the platform (Tr. 36).
Although the inspector also believed that workers would pass
under the platform at other locations, the contestant's credible testimony established that a belt was located under the
platform and that it would block access to anyone passing
under the platform. While the inspector could not recall the

1959

belt, he had no reason to dispute the testimony by the contestant in this regard, and I conclude that the belt did in fact
pass under the platform and would serve as an impediment to
anyone attempting to reach the stairway by walking under the
platform.
MSHA has produced no credible testimony or evidence that
anyone was exposed to any falling debris hazard in this case.
I find the inspector's belief that a roof bolt could fall off
the platform down between the small opening at the edge of
platform and strike an endloader operating at ground level
40 feet below and cause injury to the equipment operator to
be highly speculative. The contestant's credible testimony
established that the endloader was protected by an overhead
canopy and that the windshield is vertical. Further, the
·inspector conceded that the area under the platform is not a
high traffic area and that any hazard would be limited to one
person. Although he indicated that a repairman, cleanup man,
or maintenance and examination personnel would be exposed to
a falling debris hazard, these conclusions on his part are
unsupported by any specific evidence establishing that this
was in fact the case.
The inspector did not contact or speak
with any of these individuals, nor did he support his conclusions with facts.
Foreman Fisher confirmed that a toeboard was in place in
the stairway area under the belt and platform to protect
people using the stairway. With regard to the areas cited by
the inspector, he confirmed that no toeboards were ever
installed in those locations and that no inspectors had ever
mentioned the need for toeboards in those areas during any
prior inspections (Tr. 101). Mr. Fisher also stated that he
can observe the platform area visually, and the only time he
goes there is to check the belt motor oil and that this
usually takes about 3 minutes (Tr. 109). Belt cleanup is
performed under the platform, and the belt is greased twice a
year (Tr. 113) •
Dust foreman Wise stated that he spends little time in
the platform area in question, but that the platform is "out
of the way" and that prior to the citation he did not even
know of its existence (Tr. 130).
In his opinion, the likelihood of something falling off the platform and injuring someone was "one in a million" (Tr. 134).
safety supervisor Gross testified that he normally walks
through the headhouse once a week on Fridays, and that prior
to the citation he was not even aware of the existence of the
platform because "it's hidden behind the belt." His normal

1960

route of travel while checking fire hoses and accumulations
of combustible materials would take him under the belt and
down the stairway along the back wall. However, since the
issuance of the citation, he checks the platform for materials (Tr. 137-138). He did not consider the platform area
as a "work area" and that people are not normally there (Tr.
138-139).
ORDER
In view of the foregoing findings and conclusions, the
contest filed in this proceeding IS GRANTED, and the modified
section 104(a) Citation No. 2711286, issued on March 19, 1986,
charging a violation of 30 C.F.R. § 77.205(e), IS VACATED.
/ .' /
.-- ,/

· //-":7;-/1;_L-

.,,,..

/~/·.

;:L~

'/

/

,/

. . ~· <.::,

~~

· ,George "A. Kout:f as
Administrative Law Judge
Distribution:

William T. Salzer, Esq., Office of the Solicitor, U.S.
Department of Labor, Room 14480 Gateway Building, 3535 Market
Street, Philadelphia, PA 19104 (Certified Mail)

w. Henry Lawrence, Esq., Steptoe & Johnson, P.O. Box 2190,
Clarksburg, WV 26301 (Certified Mail)
/fb

1961

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 171986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
U.S. STEEL MINING COMPANY,
INC.,
Respondent

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-371
A.C. No. 46-03084-03510

.

Winifrede Central Shop

DECISION
Before:

Judge Melick

This case is before me upon the petition for civil
penalty filed the Secretary of Labor pursuant to section
105(d) of the Federal Mine Safety and Health Act of 1977,
30 u.s.c. § 801 et. ~, the "Act", for a violation of the
regulatory standard at 30 C.F.R. § 77.1713(a). The general
issues before me are whether U.S. Steel Mining Company, Inc.,
(U.S. Steel) violated the cited standard and, if so, whether
that violation was of such a nature as could significantly
and substantially contribute to the cause and effect of a
mine safety or health hazard i.e., whether the violation was
"significant and substantial".
If a violation is found it
will also be necessary to determine the appropriate civil
penalty to be assessed in accordance with Section llO(i) of
the Act.
The citation at bar, No. 2717754, alleges a "significant
and substantial" violation at the Winif rede Central Shop and
charges as follows:
Examinations of the working areas were not being
conducted for hazardous conditions in the working
areas of the truck shop on B and C shifts and in
the electrical shop on C shift.
The cited standard, 30 C.F.R. § 77.1713(a), captioned in
part as "daily inspection of surface coal mine'', requires
that "at least once during each working shift, or more often
if necessary for safety, each active working area and each
active surface installation'shall be examined by a certified
person designated by the operator to conduct such examinations for hazardous conditions and any hazardous conditions
noted during such examinations shall be reported to the
operator and shall be corrected by the operator."

1962

The parties in this case agreed to waive hearing and to
submit the matter on a joint stipulation of facts.
The
stipulation as amended reads as follows:
1. The respondent operates the Winifrede
Central Shop (hereinafter "the Shop"} which is the
subject of this proceeding.
2. The shop is located in Winifrede, West
Virginia. The shop is located approximately 8.5
miles from the Number 50 surface Mine which is an
operating coal strip mine.
It is located approximately 5 miles from the Morton Mine which is an
operating undergound coal mine.
The shop is
located approximately one-half mile from the
Winifred Central Cleaning Plant, a coal preparation
plant.
3. The shop's function is to repair and
maintain electrical and mechanical equipment from
the No. 50 surface Mine, the Morton Underground
Mine and the Winif rede Central Cleaning Plant. The
preparation plant processes coal mine from both
surface and underground mines.
4. The shop has separate supervision from any
of the aforementioned mines or plants, and has a
separate MSHA mine identification number.
5. The shop is composed of a one-story
electrical shop building of approximately 3200
square feet, and a one-story automotive repair
building of 4300 square feet.
When the shop is in
operation, some fourteen employees would have been
working in the electrical shop and two employees in
the automotive repair shop.
6.
On March 3, 1986 Inspector Ronald Brown
issued Citation No. 2717754. The inspector observed
that no inspection, as required by 30 CFR § 77.1713
was made in the working areas of the automotive
repair building on the B or C shifts and no such
inspection had been made in the electrical shop on
the C shift on that date. The operator does not
dispute this observation.
7. The employees at the shop are subject to
hazards inherent in workings in areas where heavy
equipment is.being moved, electrical work, grinding,
cutting, sharpening and welding are being done and

1963

where lathes and drill presses are operating.
work area also contains flammable and caustic
liquids.

The

8. A copy of the above-mentioned citation was
properly served upon, and received by, the mine
operator.
9.
. . . Exhibit A is an accurate statement
of the number and type of violations occuring at
the shop from March 3, 1984 to March 3, 1986.
10. The alleged violation was timely abated
after the operator began to conduct inspections for
hazardous conditions in all working areas on each
work shift.
11. Payment of the proposed penalty of
$168.00 would not affect the operator's ability to
continue in business.
12. MSHA Policy Memorandum No. 85-4(c), dated
April 8, 1985, accurately reflects current MSHA
enforcement policy regarding 30 CFR § 77.1713.
U.S. Steel argues in this case that the shop at issue
herein is not subject to the cited regulation because it is
not a surface coal mine. The cited regulation by its caption
applies to "surface coal mine[s]". More specifically the
standard on its face applies to "each working area and each
active surface installation [of such surface coal mines]".
By stipulation the shop herein is used to repair and maintain
electrical and mechanical equipment from, among other places,
the nearby (only 8.5 miles) No. 50 Surface Coal Mine. Within
this framework it may reasonably be inferred that the
Winifrede Central Shop was an "active surface installation"
of the No. 50 Surf ace Coal Mine. The fact that the shop is
also used to repair equipment from the nearby (5 miles away)
Morton Underground Coal Mine is not, in my opinion germane
to the issue of liability in this case.
The parties in their joint stipulations of fact and in
their briefs have also made referance to an MSHA policy
memorandum on the subject of the cited standard (MSHA policy
memorandum No. 85-4(c)). That memorandum only serves to
confirm the stated positions of both parties that the cited
standard is indeed applicable to surface coal mines. Under
all the circumstances it clear that the violation has been
proven as charged.
Based on the limited stipulations furnished in this case
however I cannot determine whether the violation was "significant and substantial", see Secretary v. Mathies Coal Co., 6
FMSHRC l (1984), nor whether it was of high gravity. For the
1964

same reasons I am able to find but little negligence. It
appears that the Respondent has been operating under a
mistaken but good faith belief that the shop was not subject
to the inspection requirements of the cited standard.
Considering the additional stipulations of factors to be
considered under section llOCi) of the Act, I find that a
penalty of $50 is appropriate.
ORDER
U.S. Steel Mining, Co., Inc. is hereby directed to pay
civil penalty of $50 within 30 days of the date of this
decision.
\

/

.

~ )\,·~

Ga~y
MJ ick I
Admini&~rative I aw Judge
(703) 1.56-62611

Distribution:
James Leonard, Esq., Office of the Solicitor, U.S. Department
of Labor, 4015 Wilson Blvd., Room 1237A, Arlington, VA 22203
(Certified Mail)
Billy M. Tennant, Esq., 600 Grant Street, Room 1580,
Pittsburgh, PA 15230 (Certified Mail)
rbg

1965

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
1730 K STREET NW, 6TH FLOOR
WASHINGTON, D.C. 20006

DEC 181986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING
Docket No. SB 86-126
A. C. No. 01-00515-03648
Mary Lee No. 1 Mine

v.
DRUMMOND COMPANY, INC.,
Respondent

DECISION APPROVING SETTLEMENT
ore:

Judge Merlin

The parties have filed a joint motion to approve settlements
of the two violations involved in this case.
The settlements are
the result of a conference call between the Solicitor, operator's
attorney, and the Judge.
The total of the originally assessed
penalties was $1,450. The total of the proposed settlements is
$1,250.
The motion discusses both violations in light of the six
criteria set forth in section llO(i) of the Federal Mine Safety
and Health Act of 1977. Order No. 2602747 was issued for vioion of 30 C.F.R. § 75.200 because of noncompliance with the
approved roof control plan. An insufficient number of timbers
had been installed in an area where there had been a roof fall.
The timbers were spaced too far apart.
In addition, the area of
roof fall had been cut too wide and there was evidence that a
miner had walked eight feet under unsupported roof.
The operator
has agreed to pay the $800 penalty originally assessed for this
violation.
Order ~o. 2602744 was issued for violation of 30 C.F.R.
75.1003-2 because a piece of off-track equipment was transported along the troll
roadway without the proper precautions
having been taken.
A reduction in the proposed penalty for this
violation from $650 to $450 is now recommended because of reduced
negligence.
The operator believed in good faith that the equipment involved, a conveyor taflpiece, was not covered by the regulation. The Solicitor further advises that the term "off-track"
is not presently defined in the regulations and that accordingly,
negligence is less than originally estimated.
§

1966

The representations and recommendations oE the parties are
accepted.
Accordingly, the motion to approve settlements is GRANTED
and the operator is ORDERED TO PAY $1,250 within 30 days of the
date of this decision.

Paul Merlin
Chief Administrative Law Judge
Distribution:
William Lawson, Esq., Office of the Solicitor, u. s. Department
of Labor, Suite 201, 2015 Second Avenue North, Birmingham, AL
35203
(Certified Mail)

J. Fred McDuff, Esq., Drummond Company, Inc., Post Office Box
10246, Birmingham, AL 35202
(Certified Mail>
Ms. Joyce Hanula, UMWA, 900 15th Street, N.W., Washington, DC
20005
(Certified Mail>

/gl

1967

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

22041

DEC 19 1986
DISCRIMINATION PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
ON BEHALF OF
RONNIE DALE CLARK,
complainant

Docket No. KENT 86-10-D
MSHA Case No. BARB CD 85-46

.

v.
ELDRIDGE COAL COMPANY,
CHARLES & JIM ELDRIDGE,
Respondents

DECISION
Appearances:

Before:

William F. Taylor, Esq., U.S. Department of Labor,
for the Complainant; Jim Eldridge and Charles
Eldridge, pro se and representing Eldridge coal
Company, Inc.

Judge Fauver

This is a discrimination proceeding brought by the Secretary
of Labor under§ 105(c)(2) of the Federal Mine Safety and Health
Act of 1977, 30 U.S.C. § 801, et seq. The complaint alleges that
Ronnie Dale Clark, an underground coal miner, was constructively
discharged by Respondents because the working conditions at
Eldridge Coal Company 1 s Kelloke Mine, where Clark was employed,
were so unsafe and intolerable that Clark was unable to continue
working.
After a hearing, post-hearing depositions were allowed and
filed as part of the record.
Having considered the record as a who
, I find that a preponderance of the
iable, probative, and substantial evidence
establishes the following:
1. Ronnie Dale Clark, during his employment with Eldridge
Coal Company, especially during the last few weeks of his employment in 1985, made several safety complaints to his immediate
supervisors, William Blevins and Jim Eldridge.
Among other
things, Clark complained about an imminent danger associated with
the coal feeder he was assigned to operate.
2.
For about two months immediately before Clark's employment termination (March 15, 1985, his last day of work), he was

1968

instructed by Mine Foreman Jim Eldridge to block in the coal
feeder's electrical contactor points with a capboard, thereby
bypassing a breaker and the on/off switch.
In order to engage or
block in the contactor points, Clark was instructed by Jim
Eldridge to place the on/off switch in the feeder starting box,
at the operator station, in the off position, remove the electrical component lid, place his hands within the component box
and reposition the capboard. Clark stated that this pratice was
extremely hazardous, that it created an imminent danger, and that
he was afraid the practice would kill him.
3. On several occasions Clark complained about this practice to both of his supervisors, William Blevins and Jim Eldridge.
On many occasions he asked Bill Blevin or Jim Eldridge to have
someone repair the feeder. His pleas fell on deaf ears and it
became abundantly clear to Clark that no action was going to be
taken to correct the imminent danger to which he was exposed
daily.
4. Clark made one last attempt to have the feeder placed in
a safe condition, when he visited the home of William Blevins on
Sunday afternoon, March 17, 1985. Clark stated that he went to
Blevins to discuss the unsafe conditions of the coal feeder and
to determine whether or not the feeder had been repaired and
placed in a safe operating condition. When Blevins informed
Clark that no action had been taken to repair the feeder, Clark
informed Blevins that he would not report to work on Monday
morning, March 18, 1985, because of the unsafe and imminently
dangerous working conditions at Eldridge Coal Company.
5. About a week after informing his immediate supervisor,
William Blevins, that he was withdrawing from the imminently
dangerous working conditions at Eldridge Coal Company, Clark went
to Mine Foreman Jim Eldridge's home to find out whether or not
the coal feeder had been repaired so that he could return to work.
During this conversation Clark was told that he no longer held a
job with Eldridge Coal Company.
DISCUSSION WITH FURTHER FINDINGS
The testimony of Clark is confirmed by his supervisor
William Blevins and by an MSHA electrical expert.
Blevins stated that Clark, on at least two occasions,
expressed to him that he was greatly concerned about the unsafe
condition of the feeder.
Blevins was also present when Clark
made complaints to Mine Foreman Jim Eldridge concerning the
dangerous condition of the coal feeder.
Blevins was also present
when Clark made complaints to Mine Foreman Jim Eldridge concerning the dangerous condition of the coal feeder.
Blevins
explained the situtation as follows:

1969

Jim [Eldridge] was present when Ronnie [Clark] asked us to
fix [the coal feeder] and he said'· • • that we'd get it
fixed on Saturday' I think it was one day through the week
and he said 'they would work on it on Saturday, on a day •
• • 'you know • • • 'where they could shut it down.'
[Evidentiary Deposition, page 4, Response to Question D20.]
Blevins also confirmed the dangers associated with
blocking in the feeder contactor points.
In particular,
Blevins stated that the practice of opening the starting box
to reposition the capboard caused one to be exposed to energized
electrical components, and using the capboard to block the contractor points was an unsafe practice.
Federal Mine Safety and Health District Electrical Supervisor
Henry Standifer, with many years of electrical experience in both
the private coal industry and in government safety enforcement,
testified that the practice of blocking in the contactor points
as described by Clark created a very unsafe condition. Standifer
explained the situation as follows:
QUESTION BY TAYLOR: The situation that Mr. Clark
described in turning off the breaker and placing his
hands inside the starting box to put the capboards
under the contactors to block them in, what type of
hazard does that create?
ANSWER BY STANDIFER: He exposes hisself [sic] to 480 volts
anytime that you open the door and go inside that box.
QUESTION: would you consider that in your experience as an
electrical supervisor in [sic] the number of years that
you've had in the coal industry in private sector and government sectors, would you consider that situation an imminent
danger?
ANSWER: Absolutely.
[Evidentiary Deposition at page 21,
Questions 34 and 35.]
Standifer also provided statistical data showing the number
of deaths and injury producing accidents associated with electrical hazards in the area of Harlan County, Kentucky where the
Eldridge Coal Comany was located.
In Simpson v. Kenta Energy, Inc., 4 FMSHRC 1023 {1986), the
Commission held that Simpson was not within the protection of
§ 105(c) because he did not notify the operator of the perceived
dangerous conditions before his work refusal.
The Commission
also stated that in order to establish a constructive discharge
the miner must show that in retaliation for protected activity
the operator created or maintained intolerable working conditions
in order to force the miner to quit.

1970

The instant case clearly meets both tests of the Simpson
case. Clark on several occasions complained about the dangers
associated with blocking in the capboard. The complaints were
directed to Clark's immediate supervisor/face boss William
Blevins, and on at least one occasion to Mine Foreman Jim
Eldridge, who is the individual responsible for creating the
hazard in the first instance. Clark went to Blevins' home on the
afternoon of Sunday, March 17, 1985, to complain about the hazard
and to ascertain if his pleas had caused mine management to
correct the dangerous working conditions. Clark met his obligation of communicating the perceived hazard to mine management
before his work refusal.
Clark's situation also satisfies the second element of the
Simpson test, which requires the miner to show that the operator
was motivated to maintain the unsafe condition because of the
miner's engagement in a protected activity.
In considering discharge motivations, the Commission has
long recognized that direct proof of a discriminatory motive is
not often possible. The adjudicator often must look to circumstantial evidence to draw inferences regarding the motivating
factors. Chacon v. Phelps Dodge Corp., 2 FMSHRC 1505 (1981);
Brazell v. Island Creek Coal Company, 2 FMSHRC 1801 (1982);
Bradley v. Belva Coal Company, 2 FMSHRC 1729 (1982); Neal v. W.B.
Coal Company, 2 FMSHRC 1225 (1981) (PDR denied, reversed on other
grounds 704 F.2d 275 (6th Cir. 1983), vacated in part 719 F.2d
194 (6th Cir. 1983).
I find that the circumstances of this case show that the
operator intended to force Clark to quit because of his protected
activities, i.e., complaints about unsafe working conditions.
In
reaching this finding I have considered the following:
(1) Clark
for approximately two months prior to employment termination had
lodged complaints about his exposure to an imminent electrical
hazard, as well as other hazards at the mine; (2) Clark made the
operator keenly aware of the hazard Cin fact the hazard was
specifically produced by mine management); (3) no action was
taken by mine management to correct the hazard during Clark's
employment; (4) Clark was given a "Hobson's choice" of working in
an imminently dangerous environment or withdrawing from work; (5)
Clark withdrew from his employment on March 17, 1985 by informing
Blevins of his intent not to report to work on Monday, March 18,
1985; (6) immediately after Clark withdrew from the job the
hazard was eliminated by management causing the feeder to be
repaired; (7) Russell Kelly replaced Clark as feeder operator on
March 19, 1985, the day after Clark informed management of his
work refusal (Kelly stated he did not experience any problem with
the feeder; the reason Kelly did not experience any problem with
the feeder was explained by Blevins who stated that the feeder
was repaired before Kelly was assigned to operate the feeder).

1971

The circumstantial evidence in this case clearly indicates
that the operator was motivated to maintain the hazardous condition in retaliation of Clark's protected activities.
The Act places safety responsibility on the shoulders of
both the operator and the miner. It is the miner's obligation
before a work refusal to inform the operator of the hazardous
conditions. A corresponding responsibility applies to the operator as well. Once the operator is placed on notice that a hazard
exists the operator is obligated to address the hazard. See
Secretary of Labor v. Metric Constructors, Inc., 3 FMSHRC 1259
(1984); Secretary of Labor on behalf of Pratt v. River Hurricane
Coal Co., Inc., 3 FMSHRC 1053 (1983}; Secretary of Labor on
behalf of Bush v. Union Carbide Corp., 2 FMSHRC 2152 (1983).
If
the operator chooses not to address the perceived hazard, it
thereby gives the miner the right of withdrawing from the hazard
and refusing to work until the condition is corrected or in some
way satisfactorily addressed.
Clark was faced with an imminent danger created directly by
the orders of his Mine Foreman, Jim Eldridge. MSHA Electrical
Supervisor Henry Standifer stated that if he had observed the
situation Clark described he would have issued an imminent danger
order of withdrawal pursuant to § 107(a} of the Act. Standifer
considered the situation described by Clark as extremely hazardous and likely to cause death or serious injury. Clark was being
exposed to 480 volts of electricity each time he was required to
place his hands in the coal feeder's starting box to reposition
the capboard. The practice of blocking in the capboard clearly
falls within the definition of an imminent danger as that term is
used in§ 107(a) of the Act. See Eastern Associated Coal Corporation v. IBMA, 491 F.2d 277 (4th Cir. 1974), 1 FMSHRC 1119.
Clark made the operator aware of the hazard and he asked
each of his supervisors to take action to repair the feeder and
thereby remove the hazard. The operator chose to ignore his
complaints, leaving Clark with no alternative than withdrawing
from the imminent danger. Clark exercised his right to withdraw
on March 17, 1985. About one week later, Clark reported to Mine
Foreman Jim Eldridge to determine whether the coal feeder was
repaired and if so to return to work. 'Eldridge told him he was
no longer employed by Eldridge Coal Company.
Under the circumstances Clark was justified in removing
himself from the hazard and refusing to work. Robinette v.
United Castle Coal Company, 2 FMSHRC 1213 (1981). The delay of
one week before reporting back to work was reasonable considering
that Clark had complained of the imminent danger for several
weeks without any success in obtaining relief of the situation.
Eldridge Coal Company's refusal to reinstate Clark constituted
adverse action motivated by a protected work refusal. Such
action by the operator violates the Act and affords Clark the

1972

protection of§ 105(c). See Pasula v. Consolidation Coal
Company, 2 FMSHRC 1001 (1980) reversed on other grounds sub. nom.
consolidation Coal Company v. Marshall, 663 F.2d 1211 (3rd Cir.
1981}; Dunmire and Estle v. Northern Coal Company, 2 FMSHRC 1585
(1982}; Jenkins v. Hecla-Day Mines Corporation, 3 FMSHRC 1527
(1984); Robinette, supra.
Jim Eldridge was a supervisor and mine foreman at the time
of Clark's constructive discharge ·on March 15, 1985. Charles
Eldridge was Vice President of Eldridge Coal Company, Inc., and
was a managing official on-site at the Kelloke Mine on a daily
basis. Both were also in such managerial positions when Respondent refused to reinstate Clark about a week later.
Section 105(c)(l) of the Act provides in pertinent part:
No person shall discharge or in any manner discriminate against or cause to be discharged or cause discrimination against or otherwise interfere with the
exercise of the statutory rights of any miner • • • •
[Emphasis added.]
The language of § 105(c) makes it clear that both Jim
Eldridge and Charles Eldridge, as individuals, are subject to the
Act. Further, the legislative history unequivocally supports
this position. The Senate Committee Report in regard to § lOSCc>
states:
It should be emphasized that the prohibition against
discrimination applies not only to the operator but to
any other person directly or indirectly involved.
[Legislative History of the Federal Mine Safety and
Health Act of 1977, page 624; emphasis added.]
In Mine Workers, Lucal 9800 v. Dupree, 2 FMSHRC 1077,
(1980), Local 9800 filed a complaint of discrimination alleging
that MSHA and its agent Dupree had engaged in.activities which
violated § 105(c) of the Act. MSHA, in seeking a dismissal of
the complaint, argued that it was not subject to liability under
§ 105(c). Judge Broderick disagreed. In holding that MSHA comes
within the scope of § 105(c), the judge looked to the plain
meaning of § 105(c) and also to the intent of Congress. He found
that the Act prohibited discrimination from any source. The
judge, relying on the legislative history, states at page 1078 of
the Dupree case: "Section 105(c) is 'to be construed expansively' in order 'to assure that miners will not be inhibited in
any way from exercising any rights afforded by the legislation'."
The judge went on to hold:
Because the purpose of the statutory provision was to
protect miners from discrimiation from any source, and
following an expansive construction, MSHA is found to
1973

be a person under Section l05{c) prohibi~ed from discriminating against any miner. [Dupree, supra, 1078.]
I hold that Jim and Charles Eldridge come within the definition of a "person" and as such fall within the scope of § 105Cc).
Both Jim Eldridge and Charles Eldridge will be held personally
responsible for the unlawful discharge of Clark. They and the
corporation will be held jointly and severally liable for sanctions including back pay, interest, and a civil penalty.
The element of damages is the amount of pay lost between the
date of constructive discharge, March 15, 1985, until the date
the Kelloke Mine ceased operation {May 24, 1985), plus back
interest until payment of damages.
In assessing a civil penalty, I note that Respondent was a
small operator during the period involved, and that the subject
mine is out of business.
Considering all the criteria for assessing a civil penalty
under section llO(i) of the Act, I find that a penalty of $100 is
appropriate for this violation.
CONCLUSIONS OF LAW

1.

The Commission has jurisdiction in this proceeding.

2. Respondents violated section 105(c)(i) of the Act by
constructively discharging Ronnie Dale Clark as alleged in the
complaint.

ORDER
WHEREFORE IT IS ORDERED that:
1. Respondents are jointly and severally liable for, and
shall pay over to the complaining miner, Ronnie Dale Clark, back
wages in the amount of $3,600.00, plus $556.54 interest, computed
from the date of discharge through December 22, 1986, for a total
of $4,156.54. Said amount shall be immediately forwarded to
Ronnie Dale Clark at Post Office Box 19, Holmes Mill, Kentucky
40843.
If such payment is not made, interest after December 22,
1986, shall accrue at the rate of 9% per annum until full payment
is made to Ronn
Dale Clark.
2. Respondents are jointly and severally liable for, and
shall pay, a civil penalty of $100 for the violation found
herein.

{(>{&:~ fa-:tp'~

William Fauver
Administriative Law Judge

1974

Distribution:
W.F. Taylor, Esq., U.S. Department of Labor, Office of the
Solicitor, 280 U.S. Courthouse, 801 Broadway, Nashville, TN 37203
(Certified Mail)
Mr. Charles Eldridge, Rt. 1, Box 376A, Evarts, KY 40828
(Certified Mail)
M. Jim Eldridge, Rt., 1, Box 513, Evarts, KY 40628 (Certified
Mail)
Eldridge Coal Co, Inc., c/o Charles Eldridge, Rt. 1, Box 376A,
Evarts, KY 40828 (Certified Mail)

kg

1975.

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 23 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTR.f\TION CMSHA),
ON BEHALF OF
DONALD R. HALE,
Complainant
v.

DISCRIMINATION PROCEEDING
Docket No. VA 85-29-D
NORT CO 83-8

.

No. 4 Mine

4-A COAL COMPANY, INC.,
Respondent
ORDER OF DISMISSAL
Before:

Judge Melick

The Secretary of Labor with the consent of the individual
Complainant, Donald Hale, requests approval to withdraw his
complaint in the captioned case citing as grounds therefore, a
mutually agreeable settlement. Under the circumstances herein,
permission to withdraw is granted and the case dismissed.
29 C.F.R. § 2700.11. In accordance with the settlement agreement the Respondent, 4-A Coal Company, Inc., is directed to
forward to counsel for the Secretary.within 30 days of the date
of this order, a certified or cashie~ s check in the amount of
$700 payable to Donald R. Hale or the ine Safetk and Health
Administration.
• /""'-

GL

ick

M

)

Adminit; ative
( 703)

Distribution:

\

-6261

)

James B. Leonard, Esq., Office of the Solicitor, U.S. Department of Labor, 4015 Wilson Blvd., Rm 1237A, Arlington, VA
22203 (Certified Mail>
C.R. Bolling, Esq., 1600 Front Street, P.O. Drawer L,
Richland, VA 24641 (Certified Mail)
Donald R. Hale, P.O. Box 1075, Raven, VA 24639 (Certified
Mail)
rbg

1976

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 23 1986
KANAWHA COAL COMPANY,
Contestant

CONTEST PROCEEDING

.

Docket No. WEVA 86-96-R
Order No. 25812931 12/19/85

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION . (MSHA),
Respondent

.
.

Madison No. 2 Mine

.
.

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.
KANAWHA COAL COMPANY,
Respondent

Docket No. WEVA 86-256
A.C. No. 46-02844-03562
Madison No. 2 Mine

.
.
.

DECISION
Appearances:

Before:

Edward N. Hall, Esq., Robinson & McElwee, Lexington, Kentucky, for Contestant/Respondent Kanawha
Coal Company CKanawha>1 Jonathan M. Kronheim, Esq.,
Office of the Solicitor, U.S. Department of Labor,
Arlington,_ Virginia for Respondent/Petitioner
Secretary of Labor (Secretary).

Judge Broderick

STATEMENT OF THE CASE
Kanawha filed a Notice of Contest challenging the withdrawal
order issued on December 19, 1985 under section 104(d)(2) of the
Federal Mine Safety and Health Act of 1977 (the Act). The
Secretary subsequently filed a Petition for the assessment of a
civil penalty for the violation of a mandatory safety standard
charged in the contested order. The two cases were consolidated
for the purposes of hearing and decision. Following pretrial
discovery, the consolidated cases were heard pursuant to notice
in Charleston, West Virginia on September 11, 1986. Dennis Cooke
and Edward White testified on behalf of the Secretary. Troy

1977

Morris, David Sprouse, Robert Dotson, Ricky Spurlock, Virgil
Martin, and Roy Purdue testified on behalf of Kanawha. Both
parties have submitted post hearing briefs. Based on the entire
record, and considering the contentions of the parties, I make
the following decision.
ISSUE
The issue in this case is primarily a factual one: whether
a miner proceeded under unsupported roof in the subject mine on
December 18, 1985.1/ If he did, a violation is established, and
the further issues-whether the violation was significant and
substantial, and whether it resulted from Respondent's
·
unwarrantable failure to comply with the standard arise.
Respondent has also raised the issue whether a "clean inspection"
took place between the time the underlying (d)(l) citation was
issued (~arch 29, 1984) and the date of the order contested
herein. Finally, if a violation is established, an appropriate
penalty must be assessed.
FINDINGS OF FACT
PRELIMINARY FINDINGS
Kanawha was the owner and operator of an underground coal
mine in Boone County, West Virginia, known as the Madison No. 2
Mine. Kanawha produced 1,303,284 tons of coal in 1985~ the
subject mine produced 335,542 tons.
In the 24 months prior to
the contested order, there were 293 paid violations cited at the
subject mine, including 39 violations of 30 C.F.R. § 75.200.
This is a moderately serious history of prior violations
considering the size of the mine.
The coal seam in the area of the mine involved in this case
was aproximately 40 inches high. The roof was hard sandrock and
was considered "good top."
A citation was issued on March 29, 1984 under section
104(d)(l) of the Act for failure to guard a tail pulley. A

l; Respondent did not raise the issue whether it was proper to
Issue an order under section 104(d)(2) of the Act for an alleged
violative condition that had been terminated prior .to the
inspection •. See Emery Mining Co., 7 FMSHRC 1908 (1985); Nacco
Mining Company, 8 FMSHRC 59 (1986), review pending; Emerald Mines
Corp., 8 FMSHRC 324, review pending; White County Coal Corp., 8
FMSHRC 921 (1986), review pending; Greenwich Collieries, 8 FMSHRC
1105 (1986), review pending. Since the issue was not raised or
briefed, I do not decide it here.

1978

withdrawal order was issued the same day under 104(d)(l) for an
accumulation of loose coal. Government's Exhibit 4 establishes
prima facie that a clean inspection was not conducted at the mine
between the date of the above citation and order and the date of
the order contested herein. Kanawha did not submit any evidence
to refute the prima facie case.
THE CONTESTED ORDER
On December 19, 1985, Federal Mine Inspector Cooke came to
the subject mine at approximately 7:15 a.m. to perform a regular
inspection. He went into the mine with the day shift mantrip and
proceeded to the 3 left section. He observed that the crosscut
between entries one and two had been mined through and was
partially roof bolted. Inspector Cooke measured the distance
from the next to the last row of roof bolts in the crosscut inby
the No. 2 entry to the deepest penetration of the continuous
miner in the crosscut left off the No. 2 entry. He found the.
distance to be 23 feet 4 inches. He then measured the distance
from the cutting bits of the miner to the controls, and found
this to be 20 feet 3 inches. He therefore concluded that the
continuous miner on the previous shift had proceeded 3 feet 1
inch.under unsupported roof.
Inspector Cooke testified that the
row of bolts inby the row (toward entry No. 1) from which he
measured was not used because he concluded that it had been
installed after the crosscut was mined through. He based this
conclusion on the fact that the bolts and cover plates had an
oily film present and had no coal dust deposits on them.
Inspector Cooke then issued a 104(d)(2) withdrawal order on
December 19, 1985 at 10:00 a.m. for an alleged unwarrantable
failure to comply with the roof control safety standard. He made
the unwarrantable failure findings because he concluded that the
section foreman should have been in the area while the crosscut
left off the No. 2 entry has been mined, and should have
prevented the miner from proceeding under unsupported roof.
The order was terminated on December 19, 1985 at 10:00 p.m.
when the roof control plan was fully explained to all employees
on the working section by the company Safety Director.
The section foreman, the continuous miner operator, and the
roof bolter who worked the evening shift on December 18, 1985,
all testified on behalf of Kanawha. No mining was performed on
,the subsequent midnight shift. Their testimony was consistent
and tends to establish the following sequence of mining. The
miner had begun cutting during the day shift in the crosscut
right from entry No. 1. The evening shift completed the cut and
backed the miner out of the crosscut back down the No. 1 entry to

1979

the outby crosscut to the No. 2 entry then back up No. 2 to the
crosscut where it began mining in the crosscut right between
entries 2 and 3. The miner pushed through the crosscut. In the
meantime, roof bolts were installed in the crosscut right between
entries 1 and 2 where the cut had been made. When this was
completed, the roof bolter was turned around, and its cable was
damaged leaving the bolter inoperative in the No. 1 entry. The
scoop was also broken down in the No. 1 entry. For these
reasons, it was decided to begin to cut the crosscut left from
the No. 2 to the No. 1 entry. However, the miner was unable to
push through the crosscut without another row of bolts. The
miner backed into the crosscut between entries 2 and 3. The roof
bolting machine was repaired and installed an additional row of
bolts in the crosscut left off No. 2 entry. It backed out and
the miner finished cutting the crosscut. This occurred at the
end of the shift. No further bolting was done in the crosscut
during the evening shift, and no bolts were installed prior to
the inspector arriving during the day shift. I have no reason to
disbelieve the eyewitness testimony as to what happened on the
evening shift of December 18, 1985, and, therefore, I accept it
as factual. The absence of dust on the bolts and cover plates is
not sufficient to establish that the bolts were not installed
prior to the push through. The distance between the last row of
bolts installed in the crosscut right off No. 1 and the last row
installed in crosscut left off No. 2 was 19 feet 3 inches. I
therefore find as a fact that the contiuous miner did not proceed
under unsupported roof in the crosscut between entries 2 and 1 on
December 18, 1985.
The Secretary argues that a violation occurred because the
last bolt in the disputed row of bolts was 6 feet from the rib.
This was not charged in the order and not raised until the
hearing.
In any event, I accept the testimony of the members of
the crew on December 18 that a complete row of bolts (5) was
installed in the crosscut.
CONCLUSIONS OF LAW
Kanawha was subject to the Act in the operation of the
Madison No. 2 Mine, and I have jurisdiction over the parties and
subject matter of this proceeding.
The evidence does not establish that Kanawha was in
violation of 30 C.F.R. § 75.200 as charged in the order.
Therefore, the order was issued in error, and no penalty can be
assessed.

1980

ORDER
Based on the above findings of fact. and conclusions of law,
IT IS ORDERED:
1. Kanawha's contest of order of withdrawal 2581293 is
GRANTED.
2.

Order 2581293 is VACATED.

3. The Secretary's Petition for the Assessment of a civil
penalty is DISMISSED.

/Jt::1u£ µ1,,,,c{-v! c(
I

,

I

~ James

A. Broderick
Administrative Law Judge

Distribution:
Edward Hall, Esq., Robinson & McElwee, Box 1580, Lexington, KY
40592 (Certified Mail}
Jonathan M. Kronheim, Esq., U.S. Department of Labor, Office of
the Solicitor, 4015 Wilson Blvd., Rm. 1237A, Arlington, VA
22203 (Certified Mail)
slk

1981

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 231986
CONSOLIDATION COAL COMPANY,
Contestant

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

v.
CONSOLIDATION COAL COMPANY,
Respondent

.
.
.
.

CONTEST PROCEEDING
Docket No. WEVA 86-153-R
Order No. 2713988; 2/13/86
Humphrey No. 7 Mine

.

..
.
..

CIVIL PENALTY PROCEEDING
Docket No. WEVA 86-261
A.C. No. 46-01453-03689
Humphrey No. 7 Mine

.
DECISION

Appearances:

Before:

Michael R. Peelish, Esq., Pittsburgh, Pennsylvania
for Consolidation Coal Company (Consol)J
Therese I. Salus, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia, Pennsylvania, for the Secretary of Labor (Secretary).

Judge Broderick

STATEMENT OF THE CASE
Consol has challenged the issuance of an order of withdrawal
on February 13, 1986, under section _lQ4(d)(2) of the Federal Mine
Safety and Health Act of 1977 (the Act). The Secretary seeks a
penalty for the safety violation charged in the contested order.
Because both dockets arose out of the same incident, they were
consolidated for the purposes of hearing and decision. Pursuant
to notice, the case was heard on October 7, 1986 in Morgantown,
West Virginia.
Joseph Baniak and David Laurie testified on
behalf of the Secretary. Marvin Faulkner, Kent Isancnson,
Stanley Brozik, and Harold Moore testified on behalf of Consol.
Both parties were given the opportunity to file posthearing
briefs. A brief was filed on behalf of Consol. The Secretary

1982

did not file a brief.
Based on the entire record, and
considering the contentions of the parties, I make this decision.
FINDINGS OF FACT
1. At all times pertinent to this decision, Consol was the
owner and operator of an underground coal mine in Monongalia
County, West Virginia, known as the Humphrey No. 7 Mine.
2.
Consol pro.duces more than 37 million tons of coal
annually. The subject mine produces almost 3 millions tons.
Consol is a large operator.
3. During the 24 months preceding the order contested
herein, there were 925 paid violations issued to the subject
mine, 813 of which were designated significant and substantial.
Included in that number were 130 violations of 30 C.F.R. § 75.400.
One hundred twenty-three of these were designated significant and
substantial. Although the number of paid violations is
substantial, in view of the size of the .mine and the number of
inspection days, I conclude that the history of prior violations
is ~oderate and I will not increase any penalty assessed herein
because of prior history.
4. An order was issued to the subject mine under section
104(d)(2) of the Act on August 23, 1985. Consol did not raise
the issue of an intervening clean inspection1 therefore, I
conclude that there was not a clean inspection between August 23,
1985 and February 13~ 1986.
5. On February 13, 1986, Federal Inspector Joseph J. Baniak
conducted a regular inspection at the subject mine. He proceeded.
to the 6-Butt section belt conveyor drive and take up areas. At
about 10:00 a.m. on February 13, 1986, Inspector Baniak issued an
order of withdrawal under section 104{d)(2) of the Act alleging a
violation of 30 C.F.R. § 75.400.

6. I find that at the time the order was issued, the
following conditions existed in the area:
large accumulations of
loose coal and coal dust, including float coal dust in
suspension, existed under and around the belt and in and around
the motor and electrical components. The accumulations extended
approximately 100 feet inby the intersection ·and 50 feet outby.
They were also present in 2 crosscuts. They extended from rib to
rib along the entry. The accumulation around the belt drive
motor was approximately 14 inches deep from the frames, and was
packed up around the motor.

1983

7. The accumulations were very dark in color and for the
most part were dry. The belt was energized and was running at
the time the order was issued.
8. On February i3, 1986, the preshift mine examiner's
report called out shortly after 7:00 a.m. indicated that the 6Butt drive needed additional dust.
9. The belt shoveler on the 6 Butt belt line read the
preshift mine examiner's report and went into the mine to the 6Butt section. He was prepared to add rock dust when he saw that
two belt men were engaged in adjusting the rollers on the belt.
The belt shoveler (also a fire boss) told the beltmen to complete
their work adjusting the belt and he would return to dust the
area when they finished. This occurred between 8:00 and 8:30 a.m.
The belt was running while it was being adjusted. The belt
shoveler then proceeded to shovel coal spillage some 300 feet
down the belt line.
10. The hazard created by the condition found to exist in
finding of fact No. 6 was the possibility of a mine fire or
explosion. The large amount of the accumulations, the existence
of float dust on electrical equipment and suspended in the air,
and the existence of ignition sources in the power cables and the
drive motor made the occurrence of a fire or explosion reasonably
likely if the condition were allowed to continue.
11. Because of the extent of the accumulation, especially
the coal dust packed around the motors, it is clear that it had
existed for some time prior to the preshift examiner's report
referred to in finding of fact No. 8. Consol was aware or should
have been aware of the condition prior to the preshift examiner's
report.
12. The air in the area of the violation was largely coming·
off the working section to the regulator and out of the mine.
In
the event of a fire, however, the regulator would likely have
been disrupted, and the fire and smoke could travel in all
directions including in the direction of the face.

13. Fire extinguishers were present at the 6-Butt belt
conveyor drive. An automatic fire supression unit was present
over the belt drive. There was also a fire hose with a water
outlet. Fire sensors were present over the belt drive and every
125 feet along the belt.
14. Methane is not liberated in the area of the mine where
the violation was cited.

1984

15. A sample was taken by Consol from a trough in front of
the belt drive motors. It was tested and found to be 70 percent
incombustible.
16. After the order was issued, ten to twelve·men were
assigned to clean and rock dust the area. Some of the rock
dusting was done by hand and some by machine. The condition was
abated, and the order terminated at about 11:55 a.m.,
February 13, 1986.
REGULATION
30 C.F.R.

§

75.400 provides as follows:

Coal dust, including float coal dust deposited on
rock-dusted surfaces, loose coal, and other combustible
materials, shall be cleaned up and not be permitted to
accumulate in active workings, or on electric equipment
therein.
ISSUES
1. Whether the condition found to exist in finding of fact
No. 6 was a violation of 30 C.F.R. § 75.400?
2. If so, whether the violation was significant and
substantial?
3. If so, whether the violation resulted from Consol's
unwarrantable failure to ·comply with the standard?
4. If so, what is the appropriate penalty for the
violation?
CONCLUSIONS OF LAW
1. Consol is subject to the Act in its operation of
Humphrey No. 7 Mine, and I have jurisdiction over the parties and
subject matter of this proceeding.
2. The accumulation of loose coal and coal dust, including
float coal dust referred to in finding of fact No. 6 was
violative of 30 C.F.R. § 75.400. Loose coal and coal dust was
permitted to accumulate in active workings and on electric
equipment, and was not cleaned up until after the withdrawal
order was issued.
3. The extent of the accumulation, its proximity to
ignition sources, and especially the extensive amount of float
coal dust, made the occurrence of a fire or explosion reasonably

1985

likely. The violation was very serious. In the words of
walk-around miner Laurie, "In my opinion it was pure gun powder
on top of rock dust."
(Govt. Ex. 4) I am accepting the
testimony of Inspector Baniak and John Laurie over the
conflicting testimony of Marvin Faulkner and Kent Isancnson
regarding the extent of the accumulation.. I discount the
evidence of the incombustible content in the sample taken by
Consol. It was a single sample taken by hand, and there is no
evidence that it was representative of the acumulations in the
area.
4. The condition had been present for some time--certainly
during the prior shift. I conclude that Consol's failure to
clean up the accumulations constituted a serious lack of
reasonable care. See U.S. Steel Corp. v. Secretary, 6 FMSHRC
1423 (1984). Therefore the violation was the result of Consol's
unwarrantable failure to comply with the standard.
5. There is no evidence that the imposition of a penalty
will affect Consol's ability to continue in business.
6. Consol abated the condition promptly and in good faith
after the issuance of the order.
7. Considering the criteria in section llO(i) of the Act, I
conclude that a penalty of $1000 is appropriate.
ORDER
Based on the above findings of fact and conclusions of law,
IT IS HEREBY ORDERED:
1.

The notice of contest of order No. 2713988 is DENIED.

2. Order No. 2713988 issued February 13, 1986, including
the special findings that the violation was significant and
substantial and caused by Consol's unwarrantable failure, is
AFFIRMED.
3. Consol shall within 30 days of the date of this order
pay $1000 as a civil penalty for the violation found herein.

1986

Distribution:
Michael R. Peelish, Esq., Consolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Therese I. Salus, Esq., U.S. Department of Labor, Office of
the Solicitor, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
slk

1987

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 24 1986

CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA} ,
Petitioner

Docket No. LAKE 86-123
A.C. No. 11-00784-03592

v.

Mine No. 21

SAHARA COAL COMPANY, INC.,
Respondent
DECISION APPROVING SETTLEMENT
Before:

Judge Broderick

On December 18, 1986, the Secretary of Labor filed a motion
for approval of a settlement reached by the parties in this
case. The violations were originally assessed at $1600 and
the parties propose to settle for $1005.
Three citations are included in this docket. The first
two charge Respondent with failing to immediately report
an explosion and a roof fall which disrupted ventilation:
The third charges a failure to conduct an adequate preshif t
examination. With respect to the nonreporting violations,
the motion states that Respondent's negligence was low: it
was clear that a roof fall occurred, but not that an explosion
occurred. It was only after a two month investigation that
MSHA determined that it was an explosion.
The roof fall was
immediately reported and although the ventilation disruption
was not reported, the MSHA inspector came to the mine and
could observe that the ventilation was disrupted. The motion
proposes to reduce the penalties from $200 and $400 to $105
and $300 respectively. With respect to the preshift examination,
the motion states that an adequate preshift examination was
performed, but that the methane or carbon monoxide must have
built up after the examination. The negligence is therefore
rated low, and the motion proposes to reduce the penalty from
$1000 to $600.
I have conside~ed the motion in the light of the criteria
in section llO(i) of the Act, and conclude that it should
be approved.

1988

Accordingly, the settlement is APPROVED and Respondent
is ORDERED.TO PAY the sum of $1005 within 30 days of the
date of thi~ order.

f

W.i5

.M'1-'dt+itL_

James A. Broderick
Administrative Law Judge

Distribution:
Miguel J. Carmona, Esq., U.S. Department of Labor, Office of the
Solicitor, 230 South Dearborn St., 8th Fl., Chicago, IL 60604
(Certified Mail)
Charles N. Wheatley, Esq., Sahara Coal Company, Inc., 3 First
Nat'l Plaza, Suite 3050, Chicago, IL 60602 (Certified Mail)
slk

1989

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR

5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA

CONSOLIDATION COAL COMPANY,
Contestant

.

22041

DEC 24 1986

CONTEST PROCEEDING
Docket No. WEVA 85-183-R
Citation No. 22Z2286;
4/11/85

v.
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Respondent
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION CMSHA),
Petitioner

v.

..
.

Blacksville No. 2 Mine

CIVIL PENALTY PROCEEDING

.

Docket No.

WEVA 85-236

Blacksville No. 2 Mine

:

CONSOLIDATION COAL COMPANY,
Respondent
DECISION
Appearances:

Before:

William T. Salzer, Esq., Office of the
Solicitor, U.S. Department of Labor,
Philadelphia, PA, for Petitioner;
Michael Peelish, Esq., consolidation Coal
Company, Pittsburgh, PA, for Respondent

Judge Fauver

Consolidation Coal. Company (hereafter "Consolidation")
seeks to vacate a citation charging a safety violation, and
the Secretary of Labor seeks a civil penalty for the violation charged, under the Federal Coal Mine Safety and Health
Act of 1977, 30 u.s.c. § 801, et~
Having considered the hearing evidence and the record as
a whole, I find that a preponderance of the reliable, probative, and substantial evidence establishes the following:

1990

FINDINGS OF FACT
1. Consolidation owns and operates Blacksville No. 2
Mine, which produces coal for sal~ or use in or affecting
interstate commerce.
2. Consolidation is a large coal operator, producing·
over 10,000,000'tons a year.
3. On April 11, 1985, MSHA Electrical Inspector Spencer
Shriver issued Citation 2222286 charging a violation of 30
C.F.R. § 75.807.

4. The citation alleges th~ following condition or
practice:
The 7200 volt cable serving the 5 North
Section Power Center, is laying on the bottom
for 25 feet, beside area of new track construction, in No. 5 entry, outby belt trench.
Cable is contacting a 5 foot drill steel
leaning against rib, and is heavily abraided
for about 6 feet where it passes around the
corner of the intersection inby the belt
trench. About 20 feet of cable is laying on
the bottom, near Bantam Duster, and across
entry from power center cable has 3 cuts, 1/8
inch deep and 1/2 to 2 inches long, and is
abraided, where it hangs down from crossing
No. 5 entry, and into high-voltage sled.
Area is under construction and the cable has
received mechanical damage at corner of
intersection and at high-voltage sled, and is
subject to mechanical damage at the two
locations where it was laying on bottom.
These conditions were easy to observe.
5.

The cited safety standard states in pertinent part:
All underground high-voltage transmission
cables shall be installed only in
regularly-inspected air courses and
haulageways, and shall be covered, buried, or
placed so as to afford protection 'against
damage, quarded where men regularly work or
pass under them unless they are 6 1/2 feet or
more above the floor or rail, securely
anchored, properly insulated

6. The electrical inspector came into the area along
the number 5 entry. He passed the recess where the power

1991

sled and power center were located. He proceeded up the
entry and through the intersection where an overcast had
recently been cut. He then walked approximately 75 feet
outby the intersection to where the track ended.
7. Inspector Shriver observed that the cable was
hanging low as it came out of the power sled into the entry.
It was approximately three feet from the ground. He noticed
three cuts on this part of the cable. He also noticed handprints in the rockdust on this part of the cable. Given the
handprints on this part of the cable, but not elsewhere, and
the eighteen inch step up to the power sled and center, it
appeard to him that the cable was being used as a handrail or
hoist to and from the power center~
8. The 7200 cable crossed over the entry at this point
and was hung against the roof. When it came down on the
opposite side of the entry, there were approximately 25 feet
of cable looped and lying -0n the ground next to a bantam
duster.
9. The cable then ran along the ribs of the entry close
to the roof. It went over the intersection tight against the
top of the overcast. When it came down the other side of the
intersection, it was wrapped tightly around the corner of the
intersection, approximately three or four feet off the ground.
There were heavy abrasions on the six feet of the cable that
were wrapped around the corner.
10. These abrasions were on the side of the cable that
faced the intersection. Given the height of the cable and
the concentration of heavy abrasions on this corner, it
appeared to the inspector that the cable was being scraped
and damaged by machinery or equipment traveling around or
through the intersection.
11. Once the cable rounded the corner of the intersection, it was then wrapped around a drill steel that was
leaning against the rib.
12. The next fifty feet of the 7200 cable along the
entry was hanging less than six and a half feet from the
ground. Ten feet of that was guarded-. The other forty feet
were unguarded.
13. The next twenty five feet of cable were lying on
the ground near the rib. This area was at the end of the
track. At the end of the track and next to the cable on the
ground, there were cross ties and rails that had been
unloaded where supplies are dropped off. There were also

1992

several pieces of metal lying within two or three inches of
the cable. There were three pieces of metal measuring about
four feet long and four i~ches wide.
14. Upon entering the area, the electrical inspector
had observed a crew bolting in the cross cut area between the
number four and five entries. He observed the section foreman, Mr. Stone, in the same vicinity as well.
15. After the inspector indicated that a citation was
being issued, the 7200 cable was de-energized. The electrical inspector went back and looked more closely at the
cuts on the cable near the power sled. Using his fingernail,
he estimated that the cuts were one eighth of an inch in
depth and varied from one half to two inches long. It was
the inspector's opinion that these cuts were more than normal
wear and tear and amounted to serious damage to the outer
jacket.
16. The way in~ which the 7200 cable was hung and placed
in this area of the number 5 Entry was readily observable.
The damage to the cable at the power sled and on the corner
of the intersection was also readily observable. The inspector made his observations of the area in a matter of minutes.
The potential for further damage was obvious at the corner of
the intersection and the end of the track.
17. The 7200 cable had been in this positon from the
time the power center was moved to its location, within the
last several days. It was Inspector Shriver's opinion that
the cable had been in this condition for two to three days
based on his observation of the area. He believed that the
overcast was cut several days before. There was also rock
dust settled on the cable and there were no emptly bags in
the area, indicating t:he cable had been in this position for
several days.
18. The area is required to be examined by the section
foreman during pre-shift and on-shift examinations. Section
Foreman Stone had done an on-shift examination of this area
at approximately eight o'clock that morning. A pre-shift had
been done by the last boss on the midnight shift.
19. If left in this position, the cable would have been
subjected to further damage and it was reasonably likely that
a short circuit would have occurred.
20. When a 7200 cable is damaged, a short circuit or
exposed conductors can result. If a person contacts an
energized conductor, he would almost certainly be electrocuted given the voltage of_ this cable. A short circuit can

199'3

result in fire, explosion or electrocution. Water or
moisture can get into a cable through the damaged area and
result in an explosion.
21. The cuts and abrasions on the cable constituted
damage. The six feet of abraided cable at the intersection
was subject to further damage. The twenty five feet of cable
on the ground near the end of the track was subject to damage
from supplies and other materials being dropped on the cable.
22. This area was regularly traveled and worked in by
miners. It was a construction area. The track and power
center were located in this entry •.

23. Because of the high voltage of the 7200 cable, it
has a number of safety features in its overall protection
system. Each of the three conductors or phase wires in the
cable ,is covered with shielding. The shielding is covered
with insulation. Then there? is another braided or tape
shield covered by the outer jacket. Any amount of damage to
the cable could affect the overall protection system of the
cable. If the cable is damaged through to the conductors,
the breaker would be tripped and the cable de-energized if
the ground monitoring system is functioning properly. If it
is not functioning properly at the time, the breaker would
not be thrown. An attempt might be made to reset the breaker
even when it has been thrown off. If the object that penetrated the inner cable was removed the power would remain on
and a short circuit would result.
24.
In the event that thes.e hazards occurred, very
serous injuries would result given the frequency with which
this area is traveled and worked in. Serious injuries from
burns and flying debris would result. A fatality could
result from electrocution.

25. The electrical inspector did not require the cable
to be repaired or replaced in order to abate the violation.
All that was required was hanging the cable near the roof in
all locations so that it would not be subjected to contact or
further damage. This·was done within approximately one hour.
Since the damage to the cable did not penetrate beyond the
outer jacket and it was protected from further damage, the
area was made safe.
DISCUSSION WITH FURTHER FINDINGS
The standard cited is a broad safety regulation
regarding the installation of high voltage transmission
cables. The intent of § 75.807 clearly is to protect

1994

high-voltage cables against damage and to protect miners
against contact with high-voltage cables.
Consolidation violated the section by its failure to
cover, bury or place the 7200 cable in the 5 North Section so
as to afford protection against damage. The cable was
damaged at two places: near the power sled and at the corner
of the intersection. Also, the twenty five feet of 7200
cable outby the intersection near the end of the track was
not protected against damage from various types of supplies
being unloaded there. Pieces of metal debris in the area
could have caused damage to the cable as well. The operator
also violated the standard by its failure to guard the cable
where it hung less than six and a half feet since this is an
area where miners regularly worked. Little Bill Coal
Company, 2 FMSHRC 3634, 3642-3643 (December 1980).
The violation was caused by the operator's "unwarrantable failure" to comply. An unwarrantable violation may be
proved by:
• • • a showing that the violative condition
or practice was not corrected or remedied,
prior to the issuance of a citation or order,
because of indifference, willful intent, or a
serious lack of reasonable care. [United States
Steel Corp., 3 FMSHRC 1424, 1434 (1984).]
The fact that tQe 7200 cable was put in this position
after the overcast was cut and no action was taken to hang
the cable or protect it from damage demonstrates indifference
or a serious lack of reasonable care. Given that this area
is required to be examined during pre-shift and on-shift by
the section foreman, and the damage to the cable and potential for further damage was not observed nor acted upon,
indifference or a serious lack of care has been also shown.
The violation was of such a nature as could signif icantly and substantially contribute to the cause and effect
of a mine safety and health hazard in this mine. As stated
by the Commission in Mathies Coal Company, 3 FMSHRC 1184
(1984), in order to establish that a violation is "significant and substantial," it must be shown that there was:
(1)
an underlying violation of a mandatory safety. standard, (2) a
discrete safety hazard, that is, a measure of danger to
safety contributed to by the violation, (3) a reasonable
likelihood that the hazard contributed to will result in
injury, and (4) a reasonable likelihood that the injury in
question will be of a reasonably.serious nature.
Damage to the outer jacket of a cable, even a small
tear, weakens the overall system of protective insulation and

1995

increases the risk of danger to the internal layers of insulation on the power conductors. The fact that the cable was
damaged and subject to further damage increased the likelihood of the hazards of electrocution, fire or explosion. A
short circuit or exposed conductors were likely to have
occurred. In addition, water or moisture could have seeped
through damaged areas and caused a short circuit and explosion. Given that this construction area was reqularly
traveled and worked in, injury was reasonably likely.
In the event that one of the hazards occurred, very
serious injuries would have been reasonably likely. Serious
or even fatal injuries would result from electrocution, burns
and flying debris.
Considering all the criteria for assessing a civil
penalty under section llO(i) of the Act, I find that a
penalty of $750 for this violation is appropriate.
CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in these proceedings.

2. Consolidation Coal Company violated 30 C.F.R §
75.807 as charged in Citation 2222286.
ORDER
WHEREFORE IT IS ORDERED that:
1.

Citation 2222286 is AFFIRMED.

2. Consolidation Coal Company shall pay the aboveassessed civil penalty of $750 within 30 days of this
Decision.

~~.uv~

William -~:.:er
Administrative Law Judge

1996

Distribution:
Susan Jordan, Esq., and William T. Salzer, Esq., Office of
the Solicitor, U.S. Department of Labor, Room 14480 Gateway
Building, 3535 Market Street, Philadelphia, PA 19104
(Certified Mail)
Nelson M. Michael, Esq., Swadley, Michael, Barr & James, P.O.
Box 220, Keyser, WV 26726 (Certified Mail)
Michael R. Peelish, Esq., Cosolidation Coal Company, 1800
Washington Road, Pittsburgh, PA 15241 (Certified Mail)
Michael H. Boland, Esq., UMWA, 900 15th Street, N.W.,
Washington, D.C. 20005 (Certified Mail)
kg

1997

FEDERAL MlHE SAFETY AND HEALTH REVIEV'f COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

DEC 311986

SOUTHERN OHIO COAL COMPANY,
Contestant

v.

..
.
.

CONTEST PROCEEDINGS
Docket No. WEVA 86-8-R
Citation No. 255703q; 9-10-85

:

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Respondent

.
.
:

Docket No. WEVA 86-9-R
Order No. 2564405; 2-10-85
Docket No. WEVA 86-11-R
Order No. 2564943; 9-17-85
Docket No. WEVA 86-35-R
Order No. 2564613; 10-10-85
Docket No. WEVA 86-36-R
Citation No. 2564615; 10-10-85

:

Docket No. WEVA 86-37-R
Citation No. 2564821; 10-9-85
Docket No. WEVA 86-38-R
Order No. 2705721; 10-16-85
Docket No. WEVA 86-39-R
Citation No. 2705722; 10-16-85
Docket No. WEVA 86-47-R
Citation No. 2705729; 10-21-85
Docket No. WEVA 86-48-R
Order No. 2706704; 10-22-85
Docket No. WEVA 86-49-R
Citation No. 2706709; 10-22-85
Docket No. WEVA 86-154-R
Order No.
2706772; 2-5-86

1998

SECRETARY OF LABOR,
MINE SAFETY AND HEALTH,
ADMINISTRATION (MSHA),
Petitioner

v.
SOUTHERN OHIO COAL COMPANY,
Respondent

.
...

CIVIL PENALTY PROCEEDINGS
Docket No. WEVA 86-30
A.C. No. 46-03805-03685

..
.
.
.
.
.

Doc~et No. WEVA 86-42
A.C. No. 46-03805-03686

:
:

Docket No. WEVA 86-54
A.C. No. 46-03805-03687

.
:
.:
:
:

Docket No. WEVA 86-51
A.C. No. 46-03805-03688

Docket No. WEVA 86-71
A.C. No. 46-03805-03690
Docket No. WEVA 86-75
A.C. No. 46-03805-03692

:

:
:

Docket No. WEVA 86-102
A.C. No. 46-03805-03700

:

Docket No. WEVA 86-264
A.C. No. 46-03805-03722

.

DECISION
Appearances:

Before:

David M. Cohen, Esq., and David A.• Laing, Esq.,
American Electric Power Service Corporation,
Lancaster, Ohio, for Southern Ohio Coal Company;
Susan Jordan, Esq., Office of the Solicitor,
U.S. Department of Labor, Philadelphia,
Pennsylvania, for the Secretary of Labor.

Judge Fauver

Southern Ohio coal Company seeks to have certain orders
and citations vacated, and the Secretary seeks to have them
affirmed and civil penalties assessed for violations charged in
them, under the Federal Mine Safety and Health Act of 1977, 30

u.s.c. § 801, et ~

Having considered the hearing evidence and the record as a
whole, I find that a preponderance of the substantial, reliable, and probative evidence establishes the following:

1999

FINDINGS OF FACT
WEVA 86-9-R and WEVA 86-30
1. Settlement proposed at the hearing was GRANTED. Order
2564405 will be AFFIRMED and a civil :genalty of $600 is APPROVED.
WEVA 86-37-R and WEVA 86-42
2. Settlement proposed at the hearing was GRANTED. Citation 2564821 will be AFFIRMED and a civil penalty of $137 is
APPROVED.
WEVA 86-39-R and WEVA 86-51
3. Settlement proposed at the hearing was GRANTED. Citation 2705722 is VACATED and the Petition for Civil Penalty will
be DISMISSED.
WEVA 86-11-R and WEVA 86-75
4. Settlement proposed at the hearing was GRANTED. Order
25649.43 will be AFFIRMED and a civil penalty of $400 is APPROVED.
WEVA 86-38-R and WEVA 86-102
5. Settlement proposed at the hearing was GRANTED. Order
2705721 will be .AFFIRMED and a civil penalty of $550 is APPROVED.
WEVA 86-36-R and WEVA 86-54
6. Citation 2564615 was issued on October 10, 1985, by
MSHA Inspector David Workman when he observed that the offtrack shuttle car roadway in 3 Butt Section had excessive mud.
7. The area affected was 180 feet inby the belt feeder
including the entire four way intersection. The mud measured
approximately twelve to sixteen inches in depth. The wet and
muddy conditions made the steering of the shuttle cars
difficult.
8. "A Notice to Provide Safeguards" had been issued on
September 10, 1974, requiring that off-track haulage roadways
"be maintained as free as practicable from bottom irregularities, debris, and wet or muddy conditons." It was still in
effect ~t the time that the subject citation was issued.
g·.
The large accumulations of mud could af feet the
control of equipment driven through this area.

2000

10. The muddy conditions could have contributed to the
cause and effect of a serious accident.
11. For abatement of the cited condition, the area was
made safe by running a scoop through and removing the accumulation of mud.
WEVA 86-35-R and WEVA 86-102
12. On October 10, 1985, Order 2564613 was issued by MSHA
Inspector David Workman when he observed that two brows of a
boom hole in the roof of No. 4 entry of the 3 Butt section were
not supported adequately.
13. The boom hole had been cut in the entry during the
midnight shift of October 9, 1985. The area was being prepared
as a belt transfer or dumping point. The hole was about three
feet high and nineteen and one-half feet wide.
14. After the boom hole was cut, additional roof bolts
were put in the top of the cavity of the hole. No new bolts
were 'placed on any of the four brows of the boom hole. The
bolts on the brows were there before the roof was cut.
15. On two sides of the boom hole a row of bolts was
very close to the edge of the brows. The bolt plates were up
to the edge. These bolts provided adequate support to two
sides.
16. On each of the other two sides of the boom hole inby
a row of bolts was much farther from the edge of the brow. On
the right side, the bolts were l' 2", 2', 1 1 8" and 2' 2" from
the edge. On the left side, the measurements were 2', 2' 5"
and 2' S"o Inspector Workman and David Antock, the miners'
representative, took these measurements at the time the order
was issued.
17. The roof control plan for this mine does not provide
specifically for the support of boom holes. However, it is a
well established practice in the mining industry that roof
support be provided as close to the edge of a brow of a boom
hole as possible.
18. The lack of roof bolts near the edge resulted in two
exposed areas of roof approximately fifteen and one half feet
long and two and a half feet wide.

2001

19. At the time of the order there was no imminent danger
of a roof fall. However, given the size and weight of the
unsupported areas, the type and history of the slate roof in
this mine, and the heavy vibrations the area was subject to, it
could reasonably be expected that parts or. all of the exposed
roof areas would fall at some point and result in serious
injuries.
20. The bolting pattern was readily observable. The
section foreman did not require the roof bolters to put
additional bolts on the brows and ensure' that the area was
supported properly after the boom hole was cut. Furthermore,
this area is required to be examined during pre-shift and
on-shift examinations. The section foreman did not report that
the brows were not adequately supported during any subsequent
examination of the area.
·
21. For abatement of the cited condition, the area was
made safe by installing bolts on the brows closer to the edge.
This took approximately one-half hour.
WEVA 86-48-R and WEVA 86-102
22. Order No. 2706704 was issued on October 22, 1985, by
MSHA Inspector David Workman when he observed a large piece of
loose roof on the B-6 longwall section supply track inby the
pumping station 150 ·feet.
23. The piece of loose slate roof was about 5 feet long,
30 inches wide and 4 inches thick. There was a gap between the
remaining roof and the loose rock of one half to one inch for
the entire length of the loose slate. The loose piece of roof
could have fallen at any time.
24. The condition of the loose roof was obvious and very
dangerous. The gap between the roof and rock could be observed
when approaching from either direction.
WEVA 86-49-R and WEVA 86-71
25. Citation No. 2706709 was issued on October 22, 1985,
by MSHA Inspector David Workman when he observed an unguarded
opening on a tail gate motor on the B-6 Longwall which exposed
moving parts of the fluid coupler.

2002

26. The unguarded opening was 1-3/4 inches by 1-1/2
inches and large enough that a person's fingers could fit
through it. The opening was located on the side of the coupler
approximately two feet from the ground.
27.

The exposed moving parts of the coupler moved at 1785

RPM.
28. There was a reasonable probability of tripping in the
area of the coupler in that the coupler was located in the
walkway along the face conveyor which cohtained refuse, bottom
irregularities and a number of rams that had to be stepped
over.
29. There was a substantial risk that someone would
accidentally put a finger or fingers into the opening and
suffer a serious injury. To abate the condition, the opening
was guarded by fixing a piece of rubber belting over the hole.
WEVA 86-154-R and WEVA 86-264
30. On February 5, 1986, Order No. 2706772 was issued by
MSHA "Inspector Harry Markley based upon his finding that a safe
means of access was not provided and maintained to the power
center located at the Grassy Run portal.
31. The MSHA inspector and union walkaround observed wet,
muddy and rocky conditions in the pathway that was used around
the power center.
32. The walkway in front of the power center consisted of
approximately eight feet of flat area.
In this area the mud
was knee deep in places and extremely slippery.
33. The pathway around the left side of the power center
to the back consisted of a two foot rocky and muddy walkway
along the power center and the dangered-off power cables for a
distace of approximately forty feet.
34. From the edge of the power center walkway toward the
open pit there was an increasing downward slope ending in a
vertical highwall. The slope was 3 degrees for about 10 feet,
then there was a slope of 22 degress for about 12 feet,
followed by a slope of 27 degrees for about 16 feet, ending in
a sharp highwall that dropped vertically about 11 to 15 feet.
35. At least part of the two foot wide walkway between
the power center and slope would need to be used in order to
access the left back side of the power center where the power

2003

plugs were located.
If someone came around the front of the
power center, he would have to walk along the two foot wide
path between the power center and pit to reach the power
switches on the left·back side. In the event he came around
the back, he would need to walk around the power cables that
were staked and wired off and then up .the two foot path along
the power cables to the left back side of the power center
where the switches for the cables wer~ located.

36. Due to weather conditions that time of year, the
walkway around the power center was extremely wat and muddy.
The slope between the pathway and vertical highwall was also
muddy and not safe to walk on.
37 •. Access to the power center would be required at least
twice a shift to energize the cables at the start of the shift
and de-energize them at the end of the shift. If any problems
with equipment were encountered during a shift, personnel would
be required to travel to the power center more of ten to remove
the power. Whenever a piece of equipment would break down, the
power would have to be removed from the equipment to work on
it.
·38.
The MSHA inspector and union walkaround observed two
men working on the power center during the time that they were
in this area. They were electricians who were repairing a
problem with a ground fault system.

39. The power center had been in this location and in
operation for approximately two to five days before the MSHA
order was issued.
40. This area is required to be examined daily during
on-shift examinations by certified personnel. The assistant
shift foreman, John Vevilock, was responsible for this area and
had conducted the on-shift examination that day. He was also
working in the area at the time the order was issued.
41. The wet, muddy, rocky conditions in the walkway along
side of the power center and trailing cables presented a
slipping hazard.
42. The conditions around the power center presented a
serious hazard that someone could stop or fall in the walkway
and continue slipping down the incline into the pit below. A
person falling down the slope and over the highwall could be
seriously injuried or killed.

2004

43. All that was required to make .the area safe was a
guard rail or barrier to prevent a person from falling in the
first place and keep him from slipping down the slope over the
highwall in the event that he did slip and fail. The operator
built a platform with guard rails between the power center and
slope by the next day.
WEVA 86-8-R AND WEVA 86-75
44. On September 10, 1985, Citation 2557039 was issued by
MSHA Electrical Inspector John Paul Phillips for a violation of
30 C.F.R. § 75.503 on a five horsepower Flygt pump located in
the face of the Number One heading on 1 North off 2 West
Section.
45. The citation stated that the pump was not maintained
in permissible condition in that an input power cable to the
controller was not entered through the entrance gland. In
addition, the citation stated that the cable had been pulled
out of the packing gland and only insulated wires were through
the gland.
46. The operator does not contest that a violation of 30
C.F.R. § 75.503 existed in that the input cable did not go
completely through the packing gland of the controller. The
operator does contest, however, the special findings of an
unwarrantable, significant, and substantial violation.
47. The inspector entered the area to inspect the
controller because of problems he had observed with other
similar controllers in this.mine. He was accompanied by Pat
Grimes, union walkaround, and Kenney Moore, company representative. The inspector immediately observed that the controller
was hung by its two cables which were looped on j-hooks in the
roof.
48. It is recognized that the normal mining practice is
to hang these control boxes from the roof by their handles
which are on top of the boxes or by bolting brackets on the
back.
49. The control box in question may or may not have had a
handle on it, but it did have bolting brackets for mounting.
50.
It is not considered good mining practice to hang the
controlJ:er by its cables because strain is put on the input
cables by the weight of the box. The control box itself weighs
approximately thirty pounds.

2005

51. The electrical inspector asked the union walkaround,
Mr. Grimes, who is also a certifed electrician, to take the
controller down. As Mr. Grimes was about to do this, he
noticed that one of the input cables was pulled out of the box.
He specifically observed the insulated colored leads through
the slot between the straining clamp a·nd tb,e outside of the box.
He observed that the black cover of the:.qable did not go
completely through the straining clamp into the control box.
Mr. Grimes pointed out his observations to the inspector.
52. Once the controller was on the ground, the cover was
removed by Mr. Grimes. The fact that the input cable did not
pass completely through the wall of the controller, as is
required, was confirmed. In addition, the inspector observed
two othe'r violations in the controller. These violations
involved inadequate overcurrent protection and ground monitoring system. These violations were the conditions that the
inspector was concerned with when entering the area because of
similar findings on other controllers. The inspector issued
citations for violations of 30 C.F.R. § 75.518 and § 75.902
for these conditions at the same time he issued the order at
bar.·
53. With respect to the citation at issue, the inspector
and union walkaround observed that the input cable went to the
straining clamp on the outside of the box but did not go
through the packing gland. The packing gland consists of
packing material made of asbestos between two rings. The input
cable had to extend through the packing gland and into the
controller in order to be permissible. It is uncontested that
the input cable did not go through the packing gland.
54. The fact that the input cable itself did not extend
through the packing gland and into the box was observable without the cover off since the colored leads of the cable could be
observed coming out of the box in the small space between the
outside of the box and the straining clamp.
55. Mr. Grimes, a certified electrician, attempted to
enter the cable back into the control box. However, the cable
would not fit through the inner ring of the packing gland. Mr.
Grimes took the whole packing gland out of the box. It was
apparent to him and the inspector that while the input cable
could fit through the ring closest to the outside, it would not
fit through the ring toward the inside of the box.

2006

56. Given the manner in which the control box was hung
from its cables on j-hooks and the weight of the box itself,
the pressure on the cable had caused the cable to slip farther
back from the packing gland and exposed colored leads on the
outside of the box. While the straining c~amp was tight, it
was not so tight as to prevent any mov..ement .pf. .the cable. The
straining clamp could not be too tight or it would affect the
conductors inside.
57. Due to the fact that the input cable could not be
entered completely through the packing gland and the existence
of the other violative conditions that were cited, the operator
made a decision to take the pump'and its controller out of
service and remove it to the outside of the mine.
58. When the control box was taken outside, it was not in
the same condition as when it was first observed by the
inspector, because attempts had been made to enter the cable
through the packing gland into the box. Specifically, the
colored leads could no longer be seen on the outside of the

box •
.. 59. The purpose of the pump was to dewater the face area
in the section. It was energized at the time the inspector
entered the area.
60. The pump, and its controller are required to be
examined during weekly permissibility inspections. The pump
had been examined during a permissibility inspection by a
certified electrician on September 8, 1985, two days before the
citation was written.
61. In addition, this equipment is subject to daily
examination during pre-shift examinations by the section
foreman. The violative condition was not observed during any
permissibility or pre-shift examinations.
62. The manner in which the controller was hung by its
cables was easily observable. It is not a normal mining
practice because of the strain put on the cables.
The way the
controller was hung should have resulted in closer examinations
during pre-shift and particularly in permissibility inspections
to make sure the cables were not pulled out of the explosion
proof box. Closer examination would have resulted in observation of the exposed colored leads on the outside of the box.
63. Permissibility standards require that the input cable
extend completely through the packing gland into the control

2007

box so that no spark, fire, or explosion can escape the
explosion-proof box. Given that the cable did not go through
the packing gland and that there were other violations found in
the control box, it could reasonably be expected that a fire,
explosion or even spark would not be contained and could result
in a mine fire or explosion. Serious injuries or even fatalities would be likely to result from burns
smoke inhalation.

or

DISCUSSION WITH FURTHER FINDINGS
WEVA 86-36-R AND WEVA 86-54
Citation 2564615 was issued by the inspector when he
observed excessive mud in an off-track shuttle car roadway.
The area cited was 180 feet inby the belt feeder and included a
four way intersection.
The standard cited, 30 CFR § 75.1403, provides the
authority to issue and enforce special safeguards regarding
transporation in coal mines when an MSHA official determines
that they are needed.
It reads:
Other safeguards adequate, in the judgment
of an authorized representative of the
Secretary, to minimize hazards with respect
to transportation of men and materials
shall be provided.
Safeguards written and approved under this section have
the force and effect of a mandatory safety regulation.
Following this section are general criteria to be used in
promulgating special safeguards. Section 75.1403-lO(i)
contains criteria regarding off-track haulage roadways.
It
specifically provides:
Off-track haulage roadways should be maintained as free as practicable from bottom
irregularities, debris, and wet or muddy
conditions that affect the control of the
equipment.
A "Notice to Provide Safeguard" was issued at this mine on
September 10, 1974, by MSHA Inspector Raymond Strand. The Safeguard contains language identical to§ 75.1403-lO(i). This
safeguard was in effect at the time that the citation was
issued.

2008

I find that the off-track roadway was not maintained as
free as practicable from wet and muddy conditions that could
affect the control of the equipment. Inspector Workman issued
the citation after observing what he believed were excessive
amounts of mud in a four way intersection. He stated that he
did not specifically measure the depth of tne mud or the size
of the area affected, but that he walked a~ound the area and
walked out into the mud until it reached .the top of his boots.
He estimated that the mud was 12 to 16 inches deep and possibly
up to 20 inches in places. He also testified· that the entire
intersection was affected and measured approximately 16 x 16
feet.
David Antock, the union representative who accompanied
Inspector Workman during his inspection, corroborated his
observations. He testified that the mud would have been over
his boots if he walked out into it.
Respondent contends that the muddy conditions were not as
bad as described by Inspector Workman and Mr. Antock. However,
none of Respondent's witnesses actually measured the accumulations. Also, Inspector workman was the only person who
actually walked out toward the middle of the roadway. Mr.
Antock observed him do this and saw him back out when the mud
reached the top of his boots.
Both Inspector Workman and Mr. Antock testified that the
muddy conditions would affect the control of a shuttle car.
Both men ha.ve had significant experience operating shuttle cars
and Mr. Antock worked as a shuttle car operator in this mine
and had driven a shuttle car in this particular section as
recently as a few days before the citation was written.
Inspector Workman and Mr. Antock observed a shuttle car
operator in the area trying to clean out his car. The mud had
come over the deck and into the car itself. Mud was observed
around the tram handles and brakes. The mud would have to be
at least six inches deep to come over the deck. Both felt that
it would be extremely difficult to operate a shuttle car
through the area without sliding. Accumulation of mud to this
extent gets underneath and inside the car and affects the
control and braking of the vehicle.
The violation was abated by scooping the mud out of the
roadway. Mr. Antock, who was working on this section at the
time of the hearing, indicated that cleaning up one to two
times per shift is sufficient to keep the area clean and safe.
He testified that recently the area was being scooped once at

2009

the beginning of the shift and once at the end and that the
shuttle cars were not having problems through there. It takes
about fifteen minutes to scoop the area when done on a regular
basis.
The violation was significant and substantial. It was
reasonably likely or reasonably foreseeable that a shuttle car
traveling through the muddy conditions would slip and result in
serious injuries to the operator or others in the area.
Considering the criteria of section'llOCi) for civil
penalties, the proposed penalty of $157 is found appropriate
for this violation.
WEVA 86-35-R and WEVA 86-102
Inspector David workman issued Order 2564613 on
October 10, 1985, pursuant to § 104Cd>C2> of the Act. He was
conducting a regular inspection of the Martinka No. 1 Mine
when, while proceeding through the No. 4 entry of the 3 Butt
Section, he observed two brows of a boom hole that, in his
opinion, were not supported adequately.
The standard cited is a broad safety regulation regarding
roof control programs and plans. The part cited by the inspector and at issue here reads:
Each operator shall undertake to carry
out on a continuing basis a program to
improve the roof control system of each
coal mine and the means and measures to
accomplish such system. The roof and ribs
of all active underground roadways, travelways, and working places shall be supported
or otherwise controlled adequately to
protect persons from falls of the roof or
ribs.
The Secretary maintains that the operator violated 30 CFR
75.200 in that the brows of the boom hole were not supported
adequately to protect against a roof fall.

§

I find that the inspector was correct in his conclusion
that a violation existed based upon his observations. Inspector workman observed the recently cut boom hole as he was
traveling through the crosscut. He learned that it had been
cut out with a continuous mini~g machine the day before and
that this area was to be a belt transfer or dumping point. The

2010

cavity that was cut out to make the boom hole measured approximately three feet high by nineteen and a half feet wide. The
boom hole was cut up into the roof and out to existing bolts.
The hole was cut far enough out so that two sides had a row of
bolts wi~hin several inches of the edge. However, the other
two sides inby had bolts much farther ,,from· the edge. The bolts
on the right side of the boom hole were l' .2°, 2', l' 8" and 2'
2" from the edge and the bolts on the left side were 2', 2' 5"
and 2' 5" away from the edge of the brow. The only new bolts
installed were put in the top of the cavity.
Based on his observations, as well as his knowledge of
this mine and his own experience, Inspector Workman found that
the area had not been rebolted properly after the boom hole was
cut. David Antock, the union representative who accompanied
the inspector, agreed that the roof area had not been supported
adequately.
Inspector Workman has been an MSHA inspector for fifteen
years with a total of twenty three years of mining experience.
He ·has had special training in roof control as an MSHA inspector. He has been conducting MSHA inspections at Martinka
No. l· Mine since 1977. Mr. Antock, the miners' representative,
has worked at this mine for six years and for the last four
years he has been a roof bolter in the section involved. Their
opinions are accorded substanial weight based on their testimony, demeanor on t,he stand and their background. It is a
recognized and well accepted practice in the underground coal
mining industry that when a boom hole is cut out of the roof,
the brows are supported by bolting as close to the edge as
reasonably possible. Mr. Antock stated several times during
his testimony that he has been told to bolt as close to the
edge of the brow as possible by every foreman he has worked for
as a roof bolter. He stated that he 11 would have bolted at the
end of the brow ••• [f]or the reason that it keeps falling out,
and that's where we've always been told ••• "
In the opinions of Inspector Workman and Mr. Antock, the
distances between the bolts and the edge of the brow were too
great to provide adequate support to the immediate area. The
result was two exposed areas of unsupported roof measuring 15
1/2' x 1-1/2' on the right and 15-1/2' x 2-1/2' on the left
side. Both men agreed that all of the bolts on the brow should
have been within two feet to provide adequate support and the
closer the better.
Respondent's witnesses recognized that bolting closer to
the brow provides better roof support. Mr. Jon Merrified, the

2011

Respondent's Safety Director, stated that the bolts should be
near the edge of the brow and "'near'" is not ten feet. 'Near'
is not five feet.
'Near' could be somewhere in the vicinity of
two feet, in my best judgment. And that's the way I would want
to see it done, also." (June 19, 1986, Tr. 14.) He went on to
comment that on average, boom hole boLts are~placed "around one
foot, four inches" from the edge of the brow and that "I would
not have been satisfied if they weren 1 t i.n the two to one and a
half foot range." (June 19, 1986, Tr. 30.)
In addition to his knowledge of standard mining practice,
Inspector Workman based his opinion on observations of the area
and history of the roof of the mine. Although he did not
observe any exessive breakage or cracks that would have
signified an imminent danger, he did see several small loose
pieces that he pulled down himself. Also, he was aware that
the slate roof in this mine had a history of instability given
its weight and lack of "interlocking" effect. He felt that
given the weight of the slate rock on the unsupported brows,
the roof would become loose, crack and fall. Mr. Antock stated
that the roof has "never been stable there" and that a fall
would have occurred if the roof were left in that condition
without added bolts.
It should be noted that all that was required to make the
area safe was several additional bolts on each of the two sides.
It took approximately one half hour for a roof bolter to put in
the new bolts.
The regulation, 30 CFR § 75.200, requires adequate roof
support. The order was issued because the inspector observed
roof conditions which required additional roof support in his
view. He believed that if additional bolts were not installed,
the roof would have fallen in. His testimony and documentation
are fully supported by the miners' representative and are sufficient to establish a violation in this case.
The Commission has recently rest;:\ted its test for determining whether a violation constitues an "unwarrantable failure
to comply." In affirming Ziegler Coal Company, 7 IBMA 280, 1
FMSHRC 1518 (1977), it held:
•.• an unwarrantable failure to comply may
be proved by a showing that the violative
condition or practice was not corrected or

2012

remedied, prior to the issuance of a citation or order, because of indifference,
willful intent, or a serious lack of reasonable care.
United States Steel Corp., 3 FMSRHC 14.24, 1434 (1984).
The Secretary argues that the inspector correctly issued
the order in this case because indifference or a serious lack
of due diligence or reasonable care was demonstrated by a
number of actions attributable to the operator.
The boom hole was cut the day before, at the end of the
midnight shift. After the boom hole was cut, only the top of
the cavity was. rebolted. There is evidence that the reason
that additional bolts were not provided on the brows was the
fact that the roof bolters could not get the roof bolting
machine around the corners of the boom hole and under the two
exposed brows. There was debris left in the area from the
cutting of the boom hole. The belts were down at the time and
the materials could not be cleared out until the next shift.
In the meantime, the bolters came in to support the roof and
could only get to the center of the boom hole. Inspector
Workman stated that statements to this effect were made to him
by Henry Paul at the time the violation was cited and by Mike
Layman at a later date. These men were section foremen at the
time. Mr. Layman stated that his crew would not have been able
to get the roof bolting machine around the corners because of
material left from the boom hole and that he may have told
Inspector Workman that.
The foremen and roof bolters knew or should have known
that additional bolts were needed closer to the edge of the
brow. As discussed earlier, the fact that this is an established mining practice was clearly shown by the evidence. The
action of the roof bolters who came to the area to abate the
violation demonstrated that they knew that the bolts should be
as close to the edge as possible. They placed additional bolts
within one foot of the edge. When asked by Inspector Workman
why they put the additional bolts there, they stated that is
where they should have been. The foreman in charge of the crew
at the time that the boom hole was cut should have observed the
work and made sure the roof was rebolted and supported adequately. The fact that debris hampered additional bolting did
not justify leaving the jobincomplete. The failure to take
further ~ction demonstrated a serious lack of reasonable care.
In addition, the violative condition should have been
observed during any one of the required examinations of the

2013

area after the boom hole was cut. This area is required to be
examined during pre-shift and on-shift examinations. The
examiners should have seen the inadequate bolting pattern and
exposed areas of roof. Roof falls are the primary cause of
fatalities and injuries and examiners should be trained to look
for roof conditions that are unsafe or potentially unsafe. The
failure to observe and take action in ·this case amounts to a
serious lack of reasonable care.
These facts amply support the Secretary's claim that this
violation existed due to a lack of due diligence or reasonable
care on the part of the company.
For these reasons, I find that the allegation of an
unwarrantable violation is supported by the evidence.
In order to establish a "significant and substantial"
finding, it must be shown that:
..• based upon the particular facts surrounding the violation, there exists a
reasonable likelihood that the hazard contributed to will result in an injury or
illness of a reasonably serious nature.
National Gypsum, 3 FMSHRC 822 at 825, 2 FMSHRC at 1203 (1981).
The safety hazard contributed to by this violation was a
roof fall.
Two of the brows had unsupported areas of approximately 15-1/2' x 2-1/2'. Both of these areas presented a
danger of roof fall in the opinions of the inspector and Mr.
An tock.
The inspector testified that it was his opinion that these
unsupported areas could reasonably be expected to move and fall
given the slate roof's weight and history of instability.
Mr. Antock agreed. Both of these men, as well as the company's
witnesses, were aware of roof falls and injuries at this mine.
Mr. Merrified confirmed that there were at least six injuries
from roof fall accidents between July 1985 and the time of the
hearing.
In addition, this particular area was a travelway and
was being prepared to become a belt transfer point. This area
would have become highly traveled while it was being set up,
making the likelihood of injury greater.
In the event of a roof fall in this area, it was reasonably likely that there would be serious injuries.
Inspector
Workman testified that if either of the unsupported brows fell,
there could be fatalities and other serious injuries.

2014

As a general matter, roof support is of foremost concern
inasmuch as roof falls frequently result in serious injuries to
miners. In Secretary of Labor v. Consolidation Coal Company, 3
FMSHC 1187, 1190 (1984), the Commission acknowledged the
Congressional concern with the serious. and· frequent injuries
which result from roof falls:
A prime motive in enactment of the 1969
Coal Act was to '[i]mprove health and
safety conditions and practices at underground coal mines' in order to prevent
death and serious physical harm. One of
the problems that greatly concerned
Congress was the high fatality and injury
rate due to roof falls. The legislative
history is replete with references to roof
falls as the prime cause of the fatalities
in underground mines.
[Citations and
footnotes omitted.]
Fatality statistics reveal that during the first three
months of 1986, there have been eleven roof fall fatalities in
underground coal mines in the United States. Four of those
deaths have been in West Virginia. Current Report, BNA MSHR p.
457 (April 16, 1986). In 1982 through 1985, there were 37, 23,
34 and 18 fatalities, respectively, due to roof and rib falls.
Roof falls are the leading cause of coal mine deaths. Current
Report, BNA MSHR p. 141 (January 25, 1984H p. 316 (January 9,
1985), p. 305 (January 8, 1986). In 1981, roof falls in underground coal mines resulted in 37 fatalities, 778 nonfatal
injuries involving lost workdays and 116 nonfatal injuries
involving no lost workdays. Current Report, BNA MSHR p.
111-112 {July 28, 1982). These statistics establish that more
miners die or are injured as a result of roof falls than any
other type of accident including ignitions and explosions.
Thus, Inspector Workman's concern that miners could be injured
in a roof fall was well-founded. The Review Commission
emphasized in National Gypsum that the inspector's "independent
judgment is an important element in making 'significant and
substantial' findings which should not be circumvented." 3
FMSHRC at 825-826. The inspector's conclusions in this case
were based on his observations of the roof itself, the
surrounding area, his knowledge of the mine and the number of
employees who would have occasion to be in the area.

2015

I find that Inspector Workman made a careful assessment of
the conditions he observed and reasonably concluded that the
violation cited was ''significant and substantial."
WEVA 86-48-R and WEVA 86-102
At the hearing and in prehearing exchanges, the parties
stipulated that the violation of 30 CFR § 75.200 charged in
Order 2706704 occurred, that it was of such a nature as could
significantly and substantially contribute to the cause and
effect of a mine safety hazard, and that' it was based on an
underlying citation properly issued under§ 104(d)(l) of the
Act. The only remaining issue is whether the violation was
caused by an "unwarrantable failure" to comply.
The violation was obvious and very dangerous. A large
piece of slate roof was loose, gapping down and could have
fallen at any time. The loose piece of slate roof was approximately five feet long, thirty inches wide and four inches
thick. A gap of one-half to one inch existed between the roof
and loose rock. The condition was visible when approaching
from either direction on the supply track.
In light of the
size,· weight and looseness of the piece of slate, there could
have been a roof fall at any time resulting in serious or fatal
injuries.
This specific area along the supply track was required to
be examined by a certified person during pre-shift and on-shift
examinations.
The Secretary contends that the violative condition was
allowed to develop into a very dangerous situation without
being reported during examinations of the area. The Secretary
submits that the fact that this obvious condition in a regularly used travelway went unreported and uncorrected amounts
to a lack of due diligence, indifference or serious lack of
reasonble care and is sufficient grounds for a finding of
unwarrantability.
The company contends that the condition
occurred suddenly sometime between the time of the last
examination and Inspector Workman's arrival in the area.
Both Inspector Workman and Mr. Antock testified that it
was very unlikely that the roof could have gotten into this
condition in the three to four hours since the last preshift
examination.
Based on their mining experience and familiarity
with the- top in this mine, it was their opinion that movement
of such a large and heavy piece of rock in a short period of
time would have meant a major fall throughout the area.
It was

2016

their opinion, based on their observations of the area that
day, that the rock had moved gradually over a period of time
and did not develop suddenly since the pre-shift examination of
this area at 2:20 p.m.
In addition, both Inspector Workman and Mr. Antock stated
that this area of the supply track is frequently traveled by
crew members on their way to and from the supply truck during
each shift.
Therefore, the Secretary argues that the facts amply
support the allegation that this violation existed due to a
lack of due diligence or reasonable care on the part of the
operator.
Inspector Workman testified that:
Well, as I started to say a little bit ago,
our guidelines say that if there are foremen who are in the area, then we are
required if we find a violation like this
to charge unwarrantable failure, and reasonably believe that the foreman should have
known this condition existed or a condition
and practice that exists throughout the
area, conditions left unabated.
[June 19
Tr., p. 2511.]
Because Section Foreman Jim Chiater and Longwall Foreman
Fitzhugh were on the section, Inspector Workman believed they
"should have known" of the cited condition. However, they
testified that they ch~cked' the preshift report, which did not
indicate a roof hazard, and did not see this area until after
the order was issued.
The crew on the shift on which the order was issued did
not walk through the cited roof area, but traveled in another
entry to get to the dinner hole and later to get to the face.
No one on the crew saw the cited area before the order was
issued.
The gap in the loose slate, about one-half to one inch
wide, contained no rock dust, indicating that the slate did not
loosen over a substantial period of time.
I f~nd that there is no direct or objective evidence
supporting the allegation of an unwarrantable failure by

2017

Respondent. The Secretary has not met his burden of proving
the allegation of an "unwarrantable" violation by a preponderance of the evidence.
Considering all the criteria for asse~sing a penalty, I
find that penalty of $25 is appropriate for this violation.
WEVA 86-49-R and WEVA 86-71
Citation 2706709 alleges a violation of 30 CFR § 1722(a)
for the failure to guard exposed moving machine parts of a
fluid coupler.
The regulation provides:
Gears; sprockets; chains; drive, head,
tail, and takeup pulleys, flywheels;
couplings; shafts; sawblades; fan inlets;
and similar exposed moving machine parts
which may be contacted by persons, and
which may cause injury to persons shall be
guarded.
The fluid coupler has moving parts and is subject to the
requirements of§ 1722(a}. There was guarding around most of
the fluid coupler, but a small opening exposed moving parts.
The size of the unguarded opening, its location and the
speed of the moving parts, combined with the potential for
tripping in this area, substantiate the inspector's finding
that it was reasonably likely that someone would fall and lose
fingers.
I conclude that there was a violation, and that it
was significant and substantial. Considering all the criteria
for assessing a penalty, I find that a penalty of $157 is
appropriate for this violation.
WEVA 86-154 and WEVA 86-264
The operator contends that the degree of slope between the
edge of the power center and high wall was no greater than an
acceptable slope for refuse piles, and was actually purposely
constructed to meet the guidelines for the construction of
refuse piles in 30 C.F.R. § 77.215(h}. However, refuse piles
that miners are permitted to walk on do not end in a sharp
highwall dropping vertically into an open pit. The slope in
this case was muddy, slippery and not safe to walk on. The
danger of slipping and continuing to slide to and over the
highwall required a guard rail or barrier under 30 C.F.R.
§ 77 •.205

2018

The violation constituted an unwarrantable failure to
comply with the requirements of 30 C.F.R. § 77.205 in that the
failure to provide a safe walkway around the power center at
the time .it was set up demonstrates a seripus lack of care.
In
addition, the fact that this area had.been examined during each
shift every day that the power center had been in this location
and that the foreman was working in thts -immediate area amounts
to indifference or a serious lack of reasonable case. United
States Steel Corp., 3 MSHA 1424, 1434 (1984).
The violation was of such a ~ature as could significantly
and substantially contribute to the cause and effect of a
slipping accident.
WEVA 86-8-R and WEVA 86-75
The operator violated 30 C.F.R. § 75.503 by its failure to
maintain the five horsepower Flygt pump in permissible condition. The operator concedes that the power input cable did
not extend completely through the packing gland into the
control box and therefore the pump was not in permissible
condition.
The violation constituted an unwarrantable failure to
comply with the requirements of 30 C.F.R. § 75.503 in that the
failure to install and hang the box properly demonstrates
indifference or a serious lack of care. The manner in which
the box was hung was unusual and put strain on the cable which
caused it to pull farther out of the packing gland.
Furthemore, the failure to observe that the cable was
pulled out of the box during at least the weekly permissibility
examination demonstrates a serious lack of care. The manner in
which the box was hung and the exposed colored leads should
have been observed during examinations of the area.
The violation was of such a nature as could significantly
and substantially contribute to the cause and effect of a mine
fire or explosion.
Considering all the criteria for assessing a penalty, I
find that a penalty of $500 is appropriate for this violation.
GENERAL FACTORS
Southern Ohio Coal Company is a large operator with a
history of a substantial number of violations within the

2019

24-month period before the first inspection involved in these
proceedings. It made a timely and good faith effort to abate
each violation found herein, after the violation was cited by
the inspector.
CONCLUSIONS OF LAW
1.

The Commission has jurisdiction in these proceedings.

2. Respondent violated the safety standard as alleged in
each of the following citations and orders: Citation 2564615;
Citation 2706709; Citation 2705729; Citation 2557039; Order
2564943; Order 2705721; Order 2564613; and Order 2706772.
3. With the exception of the allegation of "unwarrantable," Respondent violated the safety standard as alleged in
Order 2706704.
ORDER
WHEREFORE IT IS ORDERED that:
- 1. In WEVA 86-30, Respondent shall pay the approved civil
penalty of $600 (settlement).
2. In WEVA 86-42, Respondent shall pay the approved civil
penalty of $157 (settlement).
3. Based upon the approved settlement to vacate the
citation in WEVA 86-51, that proceeding is DISMISSED.
4. In WEVA 86-11-R and WEVA 86-75, Respondent shall pay
the approved civil penalty of $400 (settlement).
5. In WEVA 86-38-R and WEVA 86-102, Respondent shall pay
the approved civil penalty of $550 (settlement).
6.
In WEVA 86-36-R and its related penalty case, WEVA
86-54, Citation 2564615 is AFFIRMED and Respondent shall pay
the ASSESSED penalty of $157.
7. In WEVA 86-49-R and the related penalty case, WEVA
86-71, Citation 2706709 is AFFIRMED and the Respondent shall
pay the ASSESSED penalty of $157.

2020

8. In WEVA 86-47-R and the related penalty case, WEVA
86-71, based upon the bench decision at the hearing·, Citation
2705729 is VACATED and the Petition for Civil Penalty is
DISMISSED.
9. In WEVA 86-49-R and WEVA 86-~l-R and .their related
penalty case, WEVA 86-75, Order 2557039 is .. AFFIRMED and
Respondent shall pay the ASSESSED civil penalty of $500; Order
2564943 is AFFIRMED and Respondent shall pay the ASSESSED civil
penalty of $400.
10. In WEVA 86-38-R and WEVA 86-48-R and their related
penalty case, WEVA 86-102, Order 2705721 is AFFIRMED and
Respondent shall pay the ASSESSED penalty of $550; Order
2706704 is MODIFIED to delete "unwarrantable" and as modified
is AFFIRMED and Respondent shall pay the ASSESSED civil penalty
of $25; Order 2564613 is AFFIRMED and Respondent shall pay the
ASSESSED civil penalty of $1,000.
12. In WEVA 86-8-R and its related penalty case, WEVA
86-75, Citation 2557039 is AFFIRMED, and Respondent shall pay
the assessed civil penalty of $500.
13. In WEVA 154-R and its related civil penalty case,
WEVA 86-264, Order 2706772 is AFFIRMED and Respondent shall pay
the ASSESSED civil penalty of $500.
12. All payments of the civil penalties ordered above
shall be made within 30 days of this Order •

.r,J~~
William Fauver
Administrative Law Judge
Distribution:
David M. Cohen, Esq., American Electric Power Service Corporation, 161 West Main Street, Lancaster, Ohio 43130 (Certified
Mail)
Susan M. Jordan, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 14480, 3535 Market Street, Philadelphia, PA
19104 (Certified Mail)
kg

2021

FEDERAL MINE SAFETY. AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
2 SKYLINE, 10th FLOOR
5203 LEESBURG PIKE
FALLS CHURCH, VIRGINIA 22041

(703} 756-6232
December 30, 1986
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA) ,
Petitioner
v.

CIVIL. PENALTY PROCEEDING
Docket No. SE 86-23-M
A.C. No. 09-00265-05506
Junction City Mine

BROWN BROTHERS SAND COMPANY,
Respondent
ORDER
By order issued on December 2, 1986, I scheduled this case
for a hearing in Macon, Georgia, on January 27, 1987, and the
parties will be informed of the precise hearing location in
advance of the commencement of the hearing. The hearing is a
continuation of a previously recessed hearing, and concerns an
alleged violation of mandatory safety standard 30 C.F.R.
§ 56.9807, as stated in a section 104(d) (2) Order No. 2521411,
issued by MSHA Inspector Steve c. Manis on September 4, 1985.
The inspector issued the order after determining that an automatic back-up warning device on a 644C John Deere front-end
loader was inoperable.
The violation was abated after the
respondent repaired the warning device, and the order has since
been terminated.
By letter dated December 10, 1986, respondent's President
Carl Brown, asks whether I intend to visit the mine or whether
I will permit him to subpoena MSHA Special Investigator Robert
Everett for testimony at the hearing.
With respect to any mine visit, the respondent's request
for a mine visit IS DENIED.
The alleged violation in this case
has been abated and the order has been terminated. Under the
circumstances, I· cannot conclude that a mine visit will assist
me in the adjudication of the alleged violation in question or
the other pending alleged violations.
With regard to the respondent's request that Inspector
Everett be subpoenaed to testify, I take note of the fact that
by order issued on September 8, 1986, MSHA's motion for the
quashing of a subpoena served on Mr. Everett was granted. The

-

2022

basis for the ruling was stated in the order and it was further
explained in detail to the respondent during the course of the
hearing on September 15, 1986.
Inspector Everett did not issue
the order which is the subject of the instant alleged violation
and scheduled hearing. He conducted a special investigation to
determine whether or not a section llO(c) proceeding should be
instituted by MSHA against the respondent-for the alleged violation.
That decision was pending at·the time of the initial
hearing, and for the respondent's own protection against selfincrimination in any possible llO(c) proceeding, no testimony
or evidence was taken with respect to the order issued by
Inspector Manis.
By letter dated October 8, 1986, and in response to my
inquiry concerning the status of MSHA's pending llO(c) determination, MSHA's counsel advised me that MSHA determined that a
section llO(c) proceeding was not appropriate and no such proceeding would be initiated.
Under the circumstances, I find no
basis for requiring the attendance of Special Investigator
Everett for testimony at the scheduled hearing on January 27,
1987, and I cannot conclude that his testimony would be relevant
or material to any adjudication of the order issued by Inspector
Manis. Accordingly, the respondent's request that Mr. Everett
be subpoenaed IS DENIED.
Attached is a copy of Mr. Brown's letter of December 10,
1986.

!/~'

/,} ~/ ;r--:--

./ . ~ .t1~/ I// '0.~0
Ge rge i~ Koutr s
Administrative Law Judge

Attachment
Distribution:
Ken S. Welsch, Esq., Office of the Solicitor, U.S. Department
of Labor, Room 339, 1371 Peachtree Street, N.E., Atlanta, GA
30367 (Certified Mail)
Mr. Carl Brown, Brown Brothers Sand Company, P.O. Box 82,
Howard, GA 31039 (Certified Mail)
/fb

*U• S. GOVERNMENT PB.INTING OFFICE 1987; 491•223/53110

2023

